I declare resumed the session of the European Parliament adjourned on Thursday 23 October 2003.
I should like to take this opportunity to welcome to the official gallery a number of distinguished visitors here with us today. Mr Mejdahl, speaker of the Danish Folketing, is very welcome here this afternoon.
We are also joined by colleagues from the Committee on European Affairs of the Swedish Riksdag, and I should like to welcome them to our Chamber.
As you know, this afternoon we shall have our exchange of views with Commissioner Verheugen on the Commission monitoring reports on the Accession States. I know that a number of distinguished guests, including ambassadors, have joined us for that today. They are very welcome. I note in particular that the Romanian chief negotiator and acting minister for European integration is in the gallery, as is Mr Theodor Stolojan, the leader of the Romanian opposition: they too are very welcome.(1)
A corrigendum to the agenda of the sittings of 5 and 6 November has been distributed. The following changes have been proposed:
I have received two competing requests, pursuant to Rule 144 of the Rules of Procedure, to refer back to committee the report by Mr Wuermeling on consumer credit (A5-0310/2003): from the PSE Group, asking for referral back before the debate, and from the ELDR Group, asking for referral back at the beginning of the vote.
Unless there is a consensus in terms of a joint request from the groups I am not in a position to make a proposal to the House other than that we would vote on these requests at the appropriate time.
Mr President, I think it is a good principle to try to avoid unnecessary work and unnecessary confusion. I believe that those present in the House are representative. I therefore propose that we immediately vote on referral back to committee.
Mr President, that was an astute proposal by Mrs Thors. If she now joins us straight away in voting for immediate referral back to committee, that will sort the whole thing out brilliantly.
I gather, from the round of applause, that this is what the House would like, in which case the House needs to change the Rules, because they do not permit me to do this. The vote must take place at the time I indicated earlier. So please be here at the beginning of the debate to ensure your view is taken into account.(1)
Mr President, I should like to refer to some very unpleasant, untruthful and personal remarks made by Mr Balfe following the budget vote in Strasbourg last month. Mr Balfe had demanded an extension of the medical insurance to former Members, which was refused by the Committee on Budgets.
As one of the budget rapporteurs for 2004 I see myself as a servant of this Parliament whose main responsibility is to defend the decisions taken by this House and, in this case, also those of the Budgets Committee. My primary objective has been to ensure that there is value for money for the European taxpayer and a desire to maintain the reputation and the dignity of this House in the eyes of the European public.
First, the accusation by Mr Balfe against me that I have entirely frustrated the decision taken by the Bureau is an accusation against the entire Budgets Committee, because all of his demands were put to the vote.
Second, Mr Balfe made a reference to, and I quote 'the comparatively inexpensive scheme'. This is an astonishing statement given than the initial estimates are far over EUR 1 000 000 and it is costing us EUR 60 000 just for a study to establish the actual figures: hardly peanuts.
Third, with respect to the use by existing Members of current schemes, I have to say that I am completely baffled. Is Mr Balfe suggesting transparency for all Members in the Budgets Committee, or does he want to establish a register for everybody? Is he proposing to amend the current scheme? Surely he is not concerned about the cost! I suggest he puts forward proposals for next year's budget so that we can make whatever amendments are needed.
Finally, in the name of all of my colleagues on the Budgets Committee who I believe take their responsibilities extremely seriously, I would like to say that these allegations are not worthy of someone holding a senior position in this House such as a Quaestor and I believe he brings this House and that office into disrepute.
Mr President, I should like to make it clear that the Bureau asked the Committee on Budgets to take a certain action, which Mrs Gill, as Budget rapporteur, could have done. She declined to do so. The Bureau requested that Members who were over 60 when they retired, had served at least two terms in the European Parliament and were prepared to pay on the same basis as all the staff one third of the costs of the scheme, would as is the case for every member of staff of this institution be admitted to a sickness scheme if they did not have adequate national insurance.
The Bureau, which was unanimous in its view, put forward a very humane request. I do not think that Mrs Gill, as budget rapporteur, reacted in a friendly, humane or reasonable way to that request. A study will now be produced, and I hope that when it is finished the Budgets Committee, which spends millions of pounds on very dubious projects ...
... will realise that it also owes a duty to senior and often ill Members of this House who have given a lot of service, and that those Members are prepared to pay to be in an insurance scheme which is more than any of us, as present Members, are prepared to do.
I hope that this matter will be looked at again by the Budgets Committee but I restate that all Mrs Gill had to do was take the recommendation of the Bureau not of this Quaestor and place it before this House for a vote. If she thinks the Budgets Committee is superior to the House I suggest she go back to constitutional school.
Happily, the Members present today are healthy, rather than ill. Let us thus proceed with a healthy respect for our agenda.
Mr President, I too, want to be brief. Tomorrow’s agenda includes a vote on a resolution on the liberal professions. The fact that Parliament was not sitting last week meant that it has not been possible to put together a compromise in good time, so I ask that the vote be postponed to the next Strasbourg part-session. Mr Medina Ortega and Mr Rothley have also agreed to this. Thank you.
Mr President, I agree with Mr Lehne’s proposal since we have not in fact reached an agreement on the text of the joint motion for a resolution amongst the different political groups.
If there is a consensus on that then let us proceed on that basis.
Mr President, I want to return to the question of the agenda and of Mr Wuermeling’s report. We have given some thought to how we might resolve this problem at once without changing the agenda and have come to a conclusion that I think even Mrs Thors would agree to. I hereby move that the Wuermeling report be moved up to the first item on the agenda; I would ask you to announce it now, and notify you here and now that I will then move that it be referred back to the committee straight away.
Mr President, ladies and gentlemen, I want to say that I definitely support the proposal that we should vote right now on the motion for referral. Members cannot be expected to come to this Chamber half an hour before midnight tonight just to decide whether or not a debate is to take place. Any majority would be quite fortuitous. Such a thing is not commensurate with the importance of this proposal. At the same time, though, I would ask you to give me the floor, so that I may oppose this referral without debate.
This reflects precisely the dilemma in which the groups have placed me. If I follow the logic of Mr Schulz and he is defeated, and the Wuermeling report thus becomes the first item on the agenda, that would completely upset the rhythm of the work planned for today. I shall not follow that suggestion. However, if, as we proceed with our agenda, colleagues can come to a consensus and can come to me at the end of the first item with an agreed proposal, I shall then put that to the House, and we can act on it accordingly. If no consensus can be reached we shall proceed as indicated earlier.
Mr President, yesterday you were in Berlin as was I. You were on an official visit to the German Parliament. You were accompanied by representatives of the PPE-DE and the PSE Groups. Have you forgotten, Mr President, that there are other Groups in this Parliament who could also have accompanied you? Why did you take only the two largest groups? I do not understand this and I would like you to give me an answer.
Yesterday and on Monday I made an official visit to Berlin and to the Bundestag on behalf of this Parliament. Yesterday afternoon I addressed every political group in the German Parliament, including the Greens and the Liberals, the Social Democrats and the CDU-CSU. I invited no group from here to accompany me, but the protocol office of the Bundestag kindly informed colleagues here of my visit. Those German colleagues who wished to attend any part of the visit were free to do so. Of course, Mr Cohn-Bendit, like you, they were not obliged to do so. It was a matter of choice for you and for others, not for me.
I made a visit as President, but it was open to those who wished to associate themselves with it. Those colleagues who attended parts of the visit or the various political group meetings were very welcome. They were not under obligation to be there, and they were not accompanying the President on the visit.
Mr President, I would like to call upon the Commission to explain the Eurobarometer survey that has just been published and that places Israel at the top of the list of states that are threats to world peace, above Iran, North Korea and the United States, all three in equal place.
First of all, how is it possible to put together a questionnaire presenting a list of threats to peace which includes Israel and the United States and ignores international terrorism, Palestinian or otherwise? Above all, however, how is it possible to mix rogue and democratic states on a list of states that allegedly threaten the peace? What frightens me is that the mental confusion of the pollster is equalled only by that of those polled who did not differentiate and who seem to condemn the use of force in all situations, whether it be a case of aggression by a rogue state, international terrorism, or legitimate defence by a democratic state. This moral disarmament is the worst possible news for the future of the Europe that emerges from this opinion poll.
Mr President, I, too, uphold the concerns, expressed by many Members in this House and elsewhere regarding the survey itself and how it was organised. I hope that the political groups and the Commission are able to give us further explanations because, if Europe is to have any influence, if Europe is to be a leader in international affairs, then, without a doubt, it needs to act with greater caution. When questions are asked, it is good to know how they are asked and why they are asked and, above all, once there are results, it would be right and proper to not let the press – and certain papers – know about them first but to inform Parliament and the public as a whole about them.
In addition to that, Mr President, I would briefly like to condemn what happened yesterday in my country, where there was a serious attack on a barracks The trail is one of insurrection and anarchy and is also linked to the event in Spain, where some Italian terrorists or pseudo terrorists were arrested. I believe that all we Europeans should take action because we must not underestimate this threat of terrorism, although the results of police action, such as the measures of the Italian police that arrested some dangerous murderers – or, at least, those accused of murdering Marco Biagi and Massimo D’Antona – can be seen as positive signals. The action which I am calling upon Parliament to take part in should be a united endeavour to combat this disturbing phenomenon across Europe.
Mr President, I will take the liberty of returning for a moment to the issue of the Eurobarometer survey. I think that it is right that Parliament should listen to what the Commission has to say and it should not hear of it from the press-room or from journalists; it is right that, as is our prerogative, the Commission – in the person of Mr Prodi or another Commissioner – should come and explain to us the reasons behind this survey, which was – quite rightly – reported in all the papers and which certainly portrayed a negative, if not pessimistic, image of our European Union.
Mr President, I do not wish to go into the content of this particular opinion poll, although it certainly would have been wise for the poll to have asked what people thought of the Palestinian State and of the Palestinian Liberation Organisation.
It is not a bad thing, however, that people know what Europe thinks. I would, in general, encourage the Commission to publish information of this or any other nature on the views of Europeans, to show the importance of opinion on our continent.
Mr President, I wish to speak to the same topic. My group has of course discussed the effects that these publications and figures have had. Speaking on its behalf, though, I want generally to welcome your desire to put the issue of the handling of such an opinion poll, and the manner in which the questions were arrived at, on the agenda for the Conference of Presidents. I think that is where it belongs in the first place, as it is very difficult to have a wide-ranging discussion in plenary on an opinion poll, the overall basis and background of which I have at present only fragmentary knowledge, derived from references in the press. Before I venture to pass judgment, I would say that it is right and proper that we should consider it in its entirety. I would also warn against our approving of opinion polls only when we find their results agreeable. As a long-suffering German social democrat, I, in particular, can say that this is always a problematic venture for any politician. Opinion polls, whatever questions are put, can sometimes tend to make you feel queasy.
We cannot discuss, here in this plenary, whether or not the questions have this sort of suggestive effect or whether or not the answers that have been given are to our liking. After all, who knows what would have come out if other questions had been put? I would therefore counsel against us taking premature decisions or carrying out premature assessments; instead, let us just put this on the agenda for the Conference of Presidents and have discussions with the Commission on Eurobarometer’s operations as a whole.
Mr President, to echo the speeches of some of my colleagues, Mr Berthu and Mr Dell Alba in particular, I would say that it could perhaps be useful to put an end to surveys and not to ask people for their opinion because, if they are asked for it, there is a risk that they will give it and, clearly, if this runs counter to the overriding attitude and if it is politically incorrect, then it is very unpleasant for the European political establishment. In a democracy, moreover, there is also a formality to be gone through in this area, that is to say elections, and I would point out to you that these are extremely dangerous. In any case, they could, for example, lead, as from June, to greater interest in the political sympathies I represent. I wonder if elections too should not also be abolished and then perhaps the people of Europe also changed as soon as they begin to have negative thoughts or as soon as they apparently hinder the progress of European democracy.
Mr President, I have recently returned from Sri Lanka, where I was continuing my engagement with the peace process at the invitation of those involved. As colleagues may know, the peace talks have been suspended since April. I found it particularly encouraging, during my visit, that the LTTE or the Tamil Tigers, as they are more popularly known published their proposals for an interim self-governing administration. This is, indeed, a very significant move on their part. It is the first time that they have submitted comprehensive proposals. What made it all the more noteworthy is that the LTTE's chief spokesman, Mr Tamilchelvan, stated that this interim administration was not a precursor to a separate state. This opened the way for negotiations with the government to start once again, even though there is a wide gulf between the two sides.
Unfortunately, over the last 48 hours, President Chandrika Kumaratunga, who belongs to the opposition party, has sacked four key ministers, suspended the Parliament and declared a state of emergency. I believe that this threatens the peace process.
Bearing in mind that we in this House support the peace process, and that together with our international partners we have committed four and half billion dollars to underpin it, and also remembering the importance of bi-partisanship in the Irish peace process, I would ask you, Mr President, to urge the two main parties in Sri Lanka, together with the Tamil Tigers, to support the re-opening of negotiations to ensure that permanent peace is brought to that troubled country.
Mr President, I should like to refer to the recent crisis in Sri Lanka. Mr Cushnahan cogently pointed out that, at a time where it is now possible, after 23 years of civil war, to bring peace to the country, the President declared a state of emergency once the proposals for peace had been put forward by the rebel Tamil Tiger groups.
You, Mr President, Mr Poettering and other Members of this House have met the Prime Minister, who as we speak is with Mr Bush in Washington. Parliament ought to be recalled back in Colombo. There is no justification for the prorogation of Parliament, nor for the declaration of a state of emergency, nor for sending troops out onto the streets. The European Parliament might well ask that democracy, the rule of law, parliament and government be reinstituted in Sri Lanka.
Mr President, I was surprised and horrified yesterday to read the charges by Amnesty International against Sudan, where a special court has sentenced a sixteen-year-old boy accused of armed robbery to so-called ‘cross amputation’; in other words his right hand and his left foot are to be cut off. Amnesty International is denouncing the Sudanese judicial system and penal legislation, which contains this sort of punishment, such as amputation and death by stoning, and has called on the international community in a bid to prevent the punishment of the sixteen-year-old youth from being executed.
I think, Mr President, that both our Parliament and you personally need to take an initiative and remind Sudan that it has signed the Cotonou Agreement on respect for human rights. Our direct intervention is needed.
Mr President, I rise on the same point which has just been made. I sincerely hope that you would write to the Sudanese Government and suggest that these barbaric punishments be stopped immediately: not just for this crime, but for all crimes. They cannot continue to use Sharia law and these dreadful, horrendous punishments.
Mr President, there is a serious humanitarian issue on which you need to and, I believe, will intervene.
On 27 July 2003 a tanker, the , with a local pilot at the helm, ran aground at the entrance to the port of Karachi. There was a serious ecological disaster. A great deal of oil leaked into the port. Since then, the authorities in Pakistan have prevented the seven members of the crew from leaving Pakistan. In the case of the , the Spanish authorities sought out those responsible on the basis of the 'polluter pays' principle, in other words the master of the ship, but not the rest of the crew. The cook is not to blame, nor is the cleaner. Nonetheless, in the case of the , seven seamen are being held, most of whom are Greek.
What is more, on 17 August, once the whole disaster had occurred, a team from a salvage company arrived in Pakistan, the head of which, Mr Nikos Papas, is also being held by the authorities in Pakistan, even though he is not a member of the crew. They merely went to salvage the ship and limit the disaster.
I should like you to intervene. We have a hostage here. The minister from Pakistan is in Brussels today, he is to dine with Mr Solana and Mr Patten. We need to intervene in this matter.
Mr President, I would like to draw your attention to the Rosia Montana Gold Corporation project. This project, which relates to the development of a gold mine in the centre of Romania, raises three types of problem. There is a social and humanitarian problem because this project, which is under way, means that a population of 2 000 people has to be resettled and 900 houses demolished; and there is an environmental problem because this project will, in particular, involve the installation of a 400-hectare settling tank containing cyanide residue, necessary for the intensive treatment of ore. An Australian company has already been using this technique in Baia Mare for almost two years, causing an ecological disaster in the Danube. This is a problem that also affects the historical heritage: after about 15 years of exploitation, the valley, which also contains archaeological remains dating from the Roman occupation, will have disappeared and, with it, many churches, cemeteries and historic monuments.
Implementation of the project is subject to the environmental agreement to be given by the Romanian Government. In the knowledge that Romania is bound by its commitments as a candidate for accession to the European Union, is it acceptable that recourse to methods of extraction that endanger people and the environment, methods that are now only used in the developing world, should be tolerated in a country that is about to be integrated into the European Union?
I would appreciate it if those of my fellow Members who are going to the area at the beginning of December would assess the precise extent of the irreparable damage that would be caused by implementing such a project.
Parliament will indeed attend to the matter through a delegation. That visit has been approved by the Conference of Presidents.
Mr President, ladies and gentlemen, since 12 August, the date of his abduction, there has been no news from Dr Arjan Erkel and we do not know what has happened to him. He was kidnapped in Mukala in Dagestan and nothing has been done to free him. I feel that the European Parliament and the European Union should take action with a view not only to getting information and calling for his release but also to protecting the institutions that provide voluntary services in territories where the health situation is absolutely disgraceful.
Mr President, I would like to point out that, on 2 July 2003, the Italian Presidency made a commitment before Parliament to present the moratorium on the death penalty to the United Nations General Assembly. This undertaking was supported on 23 October by a resolution adopted unanimously by Parliament. Today, we learn from the press that the Italian Government has decided not to present the resolution to the UN. I urge you, Mr President, to convey our disappointment to the Presidency and to keep point 3 of our resolution, which provided for the results and assessment to be discussed in any case. Although these are, I feel, very important, a debate is still called for.
Indeed, the Italian Presidency is here, listened to your comments and hopes that it can take note of the resolution.
That concludes the item.
.  Mr President, as regards my report, the arrangement is meant to be that we all agree the report being referred back to the committee without further debate and without a vote. I am, though, able to take this opportunity to give a brief explanation of what the report contains and what it aims to do.
This is one of the few proposals that will directly affect every citizen in the European Union in his or her daily life, and will do so in a very sensitive area, that being money. The directive will affect you if you pay by credit card, if you hire a car, if you buy a television set on credit or if your bank account is overdrawn. At this moment, in the European Union, the consumer credit agreements currently in force account for something like a billion euros. That is why it is of the utmost importance that Parliament should handle this issue with all possible care and with a great sense of responsibility.
In the Committee on Legal Affairs and the Internal Market, we get the impression that the Commission’s proposal does not do justice to the importance of this issue. There has been no scrutiny of to what extent the proposal will, in effect, prevent the socially disadvantaged from getting any access whatever to loans, as substantially tighter conditions apply to checks on creditworthiness, which could result in those who particularly need credit no longer being given any.
It has not been considered, either, to what extent this proposal might result in an increase in consumer credit interest rates. The Chemicals Directive, for example, is contentious enough, but at least we know what it is going to cost, which we do not with this one. Nor has there been any examination of what effects the intended restriction of consumer credit will have on consumption in the European Union, considering that consumer credit funds 13% of it. That is why the Committee on Legal Affairs has decided on an admittedly extraordinary course of action and recommended to the Commission that it withdraw the proposal, revise it in the light of all these points – there are another thirty of them in my report – and rethink the whole thing before it again comes up for debate.
I can understand why some Members are saying, after the Commission has stated its unwillingness to withdraw the proposal – Mr Prodi has done so in a letter, Mr Byrne has said it time out of number – that there is little point in having another plenary vote on the whole thing. The question in fact arises as to whether there is any sense, under these circumstances, in again entrusting the Commission with the drafting of a proposal. Speaking personally, I have little confidence in its responsible departments coming up with something that we would find more manageable. I hope you do not mind me speaking in such personal terms.
In view of the Commission’s refusal, in any case, to revise the proposal, I agree that we should get down to the task of rewriting the whole of the directive. I do not actually regard this as one of this House’s functions – we are meant to take policy decisions rather than to formulate individual articles – but if the Commission is proving to be so obtuse on this point, it is for us a constitutional duty, a duty that we will discharge, and, having done so, we will see to it that European consumer credit law is modern, flexible and promotes competitiveness. Thank you very much.
The proposal is thus to refer this report back to committee without debate.
I should like to thank you, Mr Wuermeling, and all colleagues, for helping to resolve that matter.
The next item is the Commission communication on a comprehensive monitoring report and strategy paper of the Commission on the progress towards accession by the candidate countries.
As I remarked earlier, there are many distinguished guests in the gallery today to follow this item. They are very welcome. I am pleased that we are joined today by the President of the Commission, Mr Prodi, and by Commissioner Verheugen. I know from my extensive contacts in preparing this debate that Commissioner Verheugen is determined to have these reports adopted by the college of Commissioners after he has presented them to this House.
I regret that as a result of a failure by those other than Commissioner Verheugen to observe the correct procedures, you will, over recent days, have already read in the newspapers much of what you are to hear today. Indeed, it was reported extensively in some French newspapers yesterday. This is not a criticism of Commissioner Verheugen, because I know he was determined to follow the procedures as agreed between this House and the Commission. I regret that this afternoon we will not be hearing for the first time what should be a major communication between our institutions from one year to the next.
. Mr President, ladies and gentlemen, representatives of the acceding countries, the top priority of my Commission, the absolute top priority is about to become a reality. Less than six months from now we will see the biggest enlargement in the Union’s history.
The presence in this House of the representatives of the countries that are going to join the Union next year is a tangible sign of how important that event is. First, let me say how much I admire the governments and peoples you represent. Over the past few years, you have moved heaven and earth to bring your legal and administrative systems into line with the These reforms demonstrate your strong desire for freedom and democracy. Indeed, you have carried out a quiet revolution that is taking you into the European Union with your heads held high, proud of your achievements.
Before the membership negotiations closed last year, I announced that the Commission would be presenting a report on the preparedness of the acceding Member States about six months before they actually joined. Today, I am here, together with Commissioner Verheugen whom I would like to thank for his remarkable work to present that report to you. The Comprehensive Monitoring Report adopted by the College this morning is the fruit of lengthy, painstaking efforts by the Commission, which has been monitoring and supporting the acceding countries' preparations for years. It is based on the 10 reports prepared by the Commission, one on each country, which are also available to you. These reports draw on all the Commission's expertise in the various areas of the . They will also be the last such reports the Commission will prepare on the acceding countries, although we will continue to follow up the issues still outstanding over the coming months. This means we are no longer in the pre-accession phase. As from today, the Commission is starting to exercise its customary institutional role as guardian of the Treaties with regard to the new Member States too.
I will shortly ask Commissioner Verheugen to outline in detail the Commission’s findings in the Comprehensive Monitoring Report, but let me first make some general remarks. The official accession date for the ten new Member States is 1 May 2004, but the prospect of enlargement has already had positive effects. The European Union is increasingly becoming a reference in many countries for the development of civil society and political life. No other and I repeat, no other player on the world stage can boast the same drawing power. The reason is clear. The Union has succeeded in putting the highest ideals into practice: peace, on which we have founded our Union; democracy, which we defend through all our policies; greater opportunities for economic prosperity and solidarity towards the least-favoured regions and groups. Why our model is so successful today is also clear. On its own, each country would be at the mercy of greater and more powerful political and economic entities, but, united, we can direct the process with due regard for democracy and the human dimension.
I am convinced that the accession of the new Member States next year will bring no great problems in terms of implementing the where either the single market or the other Community policies are concerned. Of course, there are still issues to resolve clearly outlined, moreover, in the report including some very important ones, but I am confident that all these countries will overcome these last remaining obstacles. The 10 governments are perfectly aware that any shortcoming in any area would deprive them of the benefits of accession in that sector, in terms of both financial transfers and market access. If problems still remain after accession, the Commission will do its duty, as it always has, and will take the necessary steps. In any case – I must stress – I do not envisage any major obstacles to the conclusion of this process.
Indeed, all the issues we have identified are manageable and we have the instruments for the purpose. Moreover, it is in everyone's interest for the Union to absorb this enlargement as quickly and smoothly as possible because there are many other issues facing the Union and many other goals we must achieve, including the Intergovernmental Conference and the smooth functioning of our institutions in an enlarged Union, the Lisbon strategy, the new Financial Perspective, the completion of the enlargement process and the ring of friends policy the Wider Europe policy. These will be the real challenges for the enlarged Union of 25 Member States.
One of our tasks will thus be the continuation of the enlargement process. As I have often said, this is a continuous, inclusive, irreversible process. Our common target is to carry through the accession process for Bulgaria and Romania in 2007. Considerable progress has been recorded in these two countries as well this year, and Commissioner Verheugen is going to say a few words on this too. The accession negotiations with Bulgaria and Romania have moved forward significantly and it is time to think about a framework for finalising them. These negotiations must be based on the same criteria as those observed by all the other countries, and, of course, in particular, what is known as the principle of own merit. At the beginning of next year, the Commission will point the way to finalising the negotiations by presenting a proposal for a financial offer for the accession of Bulgaria and Romania. Everyone agrees that these negotiations must not depend on the outcome of the debate on the new Financial Perspective or the debate on future reforms – we have always kept these issues separate – and, to prevent this happening, we need to take as a benchmark the financial framework worked out for the ten acceding countries. On this I am counting on Parliament's support, and I intend to involve Parliament fully in this next phase in the process.
Next year will be decisive for Turkey. Indeed, this will be one of the last big decisions that it will fall to my Commission to take in this term of office. It will involve assessing Turkey's progress in meeting the Copenhagen political criteria and issuing a recommendation as regards the opening of accession negotiations. Let me make one point very clear in this respect: it is this Commission that will present the Regular Report on Turkey and the recommendation in autumn 2004. That was the undertaking I gave at Copenhagen last year and we will keep our promise.
We have followed developments in Turkey very carefully over the past year. There has been considerable progress that shows the determination of the Turkish Government to leave no stone unturned in their efforts to meet the political criteria for membership. We will be watching further developments closely in the areas where progress is still needed, as regards both legislation and the actual implementation of the new rights and freedoms to which the Turkish people are entitled thanks to the reforms undertaken. Lastly, let me reiterate the Union’s desire to see Cyprus accede as a unified country. We continue to hope this will happen. Clearly, it is in Turkey’s interest, too, to reach a settlement quickly, because this would prevent the Cyprus issue from becoming an obstacle to its own aspirations. The issue can still be settled before 1 May next year on the basis of the UN Secretary-General's proposal. All parties concerned must contribute to this process and the Commission stands ready to assist in every possible way.
Mr President, ladies and gentlemen, before closing, I would like to mention the Balkan region. Croatia has already presented its membership application and the Commission is now looking at Zagreb's replies a huge number of replies to the questionnaire sent to it at the beginning of the summer. Other countries in the region intend to follow Croatia's example shortly. Our response to these countries needs to be discerning and far-sighted and we must make it clear that the prospects of membership are genuine and that we commit ourselves to accompanying them along this common road, even though the stringent criteria we have always adopted still stand.
Mr President, ladies and gentlemen, history has vindicated the vision of Europe's founding fathers: the original Six that had just emerged from the war are now 25 free, strong countries and they will, no doubt, number more than 30 in the future. In a few months, our family will have 10 new members. With their enthusiasm, we will be able to enhance our Union and give it new horizons. We must extend it too and, together, all working together, we can uphold and assert more firmly the values on which it is founded.
Mr President, with your permission, I will now give the floor to Commissioner Verheugen, whom I would like to thank once again for his extraordinarily astute work and his remarkable commitment to this project.
.  Mr President, honourable Members, when we concluded negotiations with the ten candidate countries a year ago, we did so on the basis of a prognosis that these ten countries would be fully prepared by the date set for accession, that is to say that they would have discharged all the obligations into which they had entered in the course of negotiations. That is the reason behind monitoring; it is there to determine whether or not this prognosis was accurate. The concluding monitoring report that the Commission adopted today is the last one. There have already been two previous reports, which have had very positive effects, and I can tell you that we of course have to expect the media, following the debate in this House, to focus on those points where we say there is something not yet right.
It therefore seems to me to be necessary to start by putting this into perspective. In the first place, we did not have to re-examine most of the , as it had already become apparent during the negotiation process that all the requirements had been met. We did not even give it a second look. We only revisited the areas in which issues had remained open during the course of negotiations and in which commitments had been entered into. We divided up this part of the into 140 sectors of widely varying importance, some of them comprising several hundred legal acts, others only one – and that is just an illustration of the volume involved.
The fact that we had, all in all, 1 400 such sectors to monitor made that an immense task; it is a communal effort by the Commission as a whole, one that, in recent months, had required many hundreds of staff, but I will also claim that this work is very substantial and that the sort of overview we have was never possible at the time of any previous enlargements. I have to tell you that such a thing has never been done in the history of the EU, and it is important that we should know that if we are to properly evaluate what the outcome has been.
It turned out that, in the 1 400 sectors that we monitored, preparations are running perfectly according to the timetable in 70% of all cases and that no comments are called for. In a further 27% of cases, we have noted that some individual points remain to be dealt with, but there are, generally speaking, no grounds for concern. This process is in motion, and, according to our prognosis, everything will be in place on 1 May 2004.
That leaves 3% – precisely 39 instances out of 1 400 – in which we have observed serious omissions and delays that can be compensated for only with difficulty. In these instances, we are telling the future Member States that decisive action has to be taken as a matter of absolute urgency in order to fulfil the conditions in time for 1 May 2004, so that everything in this area, too, can be in good order.
The thirty-nine problem areas are spread out over ten countries. I would advise against attempting to rank them in order; the fact that Poland has ten such areas does not mean that Poland is worse than others. The simple explanation is that a large part of the problems are present only in Poland, as the size of the other countries means that certain of the problems are not found in them. I regard the overall outcome as very balanced. It relates to only a few chapters of the and we estimate that the problems will be able to be resolved everywhere even before 1 May 2004. If they are not – and it is this point that is crucial – then the Commission will, in good time before 1 May, take the necessary actions, and we have a whole range of options to choose from.
We can apply the safety measures that are in any case already contained in the Treaty. We can apply the specific safety measures provided for in the Treaty of Accession; we can institute normal infringement proceedings; we can make use of administrative interventions. We have, then, a wide range of options, and agreement has today been reached within the Commission that each Commissioner, within his or her own area of responsibility, shall oversee the ongoing handling of these still unresolved issues and shall, if necessary, propose the necessary measures in good time before 1 May.
Speaking for myself, I do not expect this to be necessary, as, in most instances, the adverse consequences resulting from these problems being left unresolved would not affect the Community as such, but only the new Member States themselves. For example, the question was raised of whether the structures were in place to enable agricultural support grants to be paid in full. If administrative structures are inadequate for this purpose, the result will be that the money will not flow, which means that the government that makes itself guilty of such negligence will end up under considerable domestic pressure, because their farmers are not getting their direct support payments. I therefore predict that all these cases will be resolved as a matter of course before 1 May 2004.
Knowing that this House pays particular attention to the area of food safety, I can tell you that there are still a number of problems in this area too, and our position remains unchanged, namely that no food not conforming to our standards – by which I mean our hygiene rules – must be allowed onto the internal market. For that reason, the necessary measures relating to food safety will be taken by February at the latest in order to ensure that no products not complying with the standards get onto the internal market. There are, however, relatively few of them, and people must not get the idea that a country has performed badly in a particular area just because a few firms in a few countries fail to reach the standards.
To sum up, then, we come to the conclusion that institutions and policies will continue to function after 1 May 2004, that no appreciable disruptions are to be expected and that, while the possibility of problems cannot of course be excluded, they will be manageable in every respect. All this, then, adds up to a good outcome. I unreservedly endorse, and associate myself with, the Commission’s expressions of appreciation for that and President Prodi’s recent underlining of the especial achievements of these countries’ governments, parliaments and peoples.
With which, let me turn to Bulgaria, Romania and Turkey. I can keep this relatively brief. Both Bulgaria and Romania have made remarkable progress. I would in particular like to stress that Bulgaria has now at last managed to promote reform of the judicial system, which had been a major problem in assessing it.
I would like to highlight the more positive valuation given to Romania in terms of the market economy criterion. The Commission is now stating that Romania can be regarded as a market economy, provided that the reform process continues without change, which we assume it will. This amounts to an appreciation of the significant economic reforms that Romania has already achieved and of the remarkable macroeconomic stability that it manifests.
Turning to how we take matters further in relation to Romania and Bulgaria, the Commission counsels against decoupling these processes from each other. We are sticking to the target of bringing both countries, together, into the European Union in 2007, although the principle still holds that no country should have to wait for another. If, then, it turns out in the course of the ongoing process that they are progressing at different speeds, we will also be able to conclude the negotiations on different dates.
Although we can regard it as a sort of compliment that both countries are very keen to complete negotiations before the present Commission leaves office, we are very cautious when it comes to making a statement about this. I would also appreciate it if Parliament could follow us in not, at the present moment, specifying any dates, but could limit itself to confirming 2007 as the accession date. For that to be the case, work on the accession treaty needs to be completed before the end of 2005. That means that the time window for completing the negotiations is between now and somewhere around the summer of 2005, when, if the country in question really has done everything, it will be possible to conclude them. As a whole, I regard this picture as a favourable one.
I want, though, to again strongly encourage these countries to make determined efforts towards improving political and economic governance; I am referring particularly to corruption and to the fight against economic crime. This is also important in terms of the investment climate in both countries and of making them attractive to investors.
We have tried hard not to prejudge anything where Turkey is concerned, and it can be speculated whether or not the report that the Commission has presented today makes a statement about the decision that is to be taken next year. We have tried hard not to do that, but, instead, to give Turkey fair and objective treatment, and that means that we have to attest and acknowledge the remarkable fact that reforms have been better implemented, and at increasing speed, in both the political and economic spheres. It also means, though, that we have to tell the truth and say that a very great deal still does not meet our standards or conform to our requirements, and that these things have to be addressed. It makes no sense to keep any of this quiet. I noticed that Turkey reacted with a degree of surprise, for one of the consequences of the leak – which is regrettable and, from my point of view, absolutely so – is that I know the candidate countries’ reactions even before the reports are adopted, and the Turkish reaction tends towards astonishment. No doubt they had reckoned on a rather more favourable assessment.
So I want to reiterate very clearly that, although we entirely acknowledge what has been achieved in Turkey, we have to point out to the Turks that there are still problems with a number of issues to do with fundamental rights, that Turkey’s willingness to be bound by the rulings of the Court of Human Rights is still problematic, and that there are, in particular, major problems when it comes to implementing the reforms that have already been decided on. There is a considerable implementation deficit here, and the government recognises this and wants to do something about it.
President Prodi has just made reference to the problem of Cyprus. I must, again, do likewise, because I want to inform you that the Commission has today taken a new step, one that is new and may well lead to controversy. In our strategy paper, we have linked Turkey’s desire for accession to the Cyprus issue.
In order that there may be no misunderstanding, and also with Turkish reactions in mind, let me explain – as I must – that this is not a condition. We have to adhere strictly to the Helsinki conclusions, which state that this is not a condition. It is a statement of fact. We are simply stating the fact that failure to resolve the Cyprus issue would represent a major obstacle to Turkey’s European ambitions. To say that is no more than to state a fact, but I do not, of course, deny that such a statement of such a fact acquires political significance when contained in a strategy document of this sort, and I can also tell you that this political message, this political significance is deliberate. The Commission wanted to make it clear that it can see such a political connection and wanted, in so doing, to encourage Turkey to be even more pro-active in order to resolve the Cyprus question on the basis of the UN’s plan.
I am firmly convinced that the elections in the Turkish part of Cyprus will open a window of opportunity, and that, in their immediate aftermath, greater pressure must be exerted on all parties in order to introduce some impetus into a situation that has been bogged down for some time. I do indeed think that a message of this sort from Europe helps the present Turkish Government, in that it gives it a strong argument against those elements in Turkey that have been standing in the way of further progress, particularly on the Cyprus issue.
That is something I wanted to explain to you, as the coming days will certainly see wide-ranging international discussion of this question. We have always said that the accession process is intended to be a catalyst for resolving the Cyprus issue, and we must, I think, use every available opportunity to deal with the anachronistic situation of a future Member State of the European Union with a barbed wire fence and UN troops deployed there in order to protect the two ethnic groups from each other. For us as Europeans, that is simply not acceptable, it is unworthy of us …
… and that is why the Commission has decided to take this step. As this is the last occasion on which the Commission will be able to put such comprehensive reports before Parliament, let me conclude by again thanking you very, very warmly for your cooperation, which has always been constructive, fruitful and trusting.
I thank the Commission for those reports. I should like to remind colleagues that we are not having a debate in substance now. These reports will go to the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, rapporteurs will prepare their own reports, and the debate comes later.
Mr President, ladies and gentlemen, we can all rejoice that we have got as far as we have, and for that I want to extend warm thanks to the Commission, to its President Mr Prodi, and to Commissioner Verheugen. Having said that, I intend to keep it brief. You mentioned the material that has been published. I find it intolerable that certain things should get into the press without Parliament having the documents in question. Commissioner Verheugen, to what do you attribute this state of affairs?
Now for my second question. Whilst I would encourage you to work towards the candidate countries actually implementing what has been agreed, I would also ask you whether it is not the case that we have to set them a good example, for example in matters of stability policy? Do we not also, for our part, have to do everything possible to adhere to the Treaties, in order to give a good example to our future partners in the European Union?
My third point has to do with Turkey. We are all very glad that Turkey has chosen this particular way forward. The Turks are our friends and partners, but do we not also have to distinguish between that which is theoretical and what is put into practice? Where Turkey’s membership is concerned, I ask you to consider the possibility of another form of relationship, for example by way of a privileged partnership. The majority in our group favours good, strong and neighbourly relations founded upon a privileged partnership.
.  Mr Poettering, you cannot be more irate than I am myself about these leaks of information. Let me just say in all seriousness that it is perhaps a weakness in the Community’s procedures that the Commission has to be sent too many sensitive documents before it can take a decision. Leaks are a regular occurrence as soon as papers leave my office. I knew that this would happen. When, at 6 p.m. last Friday evening, in accordance with Commission rules, we had to dispatch the papers, I was in no doubt whatever that my weekend was, so to speak, done for – and so it was! I told the Commission this morning that I had no wish to tell them how much political interference I had endured in the last few days, on the part of Heads of Government and foreign ministers from every quarter, because I do not wish to give the impression that the Commission gives in to such pressure. The real problem with these leaks is that they limit the Commission’s capacity to act. We have been unable to make any amendments today, because all and sundry would have been able to draw comparisons between what happened today and what we originally wanted. That is profoundly sad, Mr Poettering, and I cannot give you an explanation. We are dealing here with derelictions of duty by individuals. Past attempts to discover who was responsible have failed time and time again, and I no longer have any confidence that such attempts will prove successful. What I can do is ask Parliament to forgive this manifest untoward conduct by members of staff whom I do not know by name, but which I hope you will excuse.
I also agree with you as regards the second question. If we were to set the number of problems that have been identified with the new Member States against the number of infringement proceedings brought against long-standing Member States in any given year, you would discover a startling discrepancy. The fact is that the number of infringements of the Treaties about which we have to complain to the present Member States every year is many times higher than the number of problem areas that we have now identified. I entirely share your view that, if we were to be able to measure the present Member States against the same benchmarks that we apply to the candidates for membership, we would, in one area or another, get some perhaps surprising results, whether in the area to which you referred – that of macro-economic discipline – or, perhaps in others as well.
What you said on the subject of Turkey is nothing new to me; it is a point of view that I respect. You will be aware that this is an area in which the Commission has a clear mandate from the Council, and that it must act accordingly. I would like to use this opportunity to make just one comment. A discussion of the principles behind Turkey acceding or not acceding is necessary and has to be conducted. Where, then, if not in this House? Where if not among the people of Europe? I am in full agreement with that. I simply ask that, in this discussion, we should never lose sight of the fact that we in Europe have a direct interest in Turkey being a fully-developed democracy, a fully developed state under the rule of law, with respect for human rights and protection for minorities.
If we constantly keep that in mind, then I do not actually have any fear that this necessary and unavoidable discussion might do any damage.
Mr President, I should just like to observe that the leaks do not help the Commission's cause to be involved in foreign and security policy decisions. I welcome what the Commission has said today. It is remarkable progress and I also welcome Commissioner Verheugen's assurance that the Commission will take action if progress is not forthcoming in those 39 areas.
First, the Commissioner sent out warning letters earlier this year to the candidate countries. What was their response and does their response indicate that they will also respond to these proposals he has put before us?
Second, in relation to Romania, where there was a slight hesitancy in his language, to what extent does Romania's previous track record, where it promised a lot and delivered little, count against it despite the progress that has been made in the last two or three years?
Finally, I should like to ask the Commissioner about the hidden negotiations that nobody talks about anymore, the parallel negotiations to extend the European Economic Area to the accession countries. How exactly are the EEA negotiations progressing?
.  Mr Titley, the two monitoring reports that we delivered in the first half of this year have indeed resulted in positive outcomes. At the same time, we also identified problem areas and then sent out what we called ‘early warning letters’, the sort of thing that in my schooldays in Germany was called a ‘blue letter’ – I believe that, in English, they are called ‘red letters’ – which always contained the threat that if you did not buckle down to work at once, then you risked having to repeat a year. The results were very interesting. Almost half the cases that we identified have, in the interim, already been sorted out, so that they do not appear in the concluding monitoring report. We will now also be writing to the governments, and I know that, in every case, the Commission’s insights will be accepted – nobody disputes that – and that all the governments will be cooperative, so I believe that we will be able to sort the problems out. Some of the governments, for example, have told me that the relevant legislation is already on track. Monitoring has undoubtedly proven its worth as a method that helps us to make progress.
The only thing I can say in response to your comment on Romania is that the encouraging political and economic stability that we have seen in Romania over the past two years is continuing, and that, in view of this stability, Romania is actually in a very good position to achieve the objective it seeks.
Mr President, I congratulate the Commissioner on having brought the accession countries to a stage where fewer than 40 serious concerns were raised out of the 140 elements of the . Most of those concerns are in the area of health and food legislation, or of public administration. Without making light of the concerns, is the Commissioner confident that the obstacles can be overcome by next May?
Moreover, on Bulgaria and Romania, a clear difference is emerging. I should like to ask the Commissioner whether he will give the clear signal that Sofia has asked for on the Union's final requirements, and whether he will be tough with the Romanians on the very substantial progress that Romania still has to make.
I welcomed the Commissioner's remarks on Turkey. The reforms of Prime Minister Erdogan's government are real and must be welcomed. They must be fully implemented; Commissioner, you are right to demand more, particularly regarding political rights and Cyprus. But let us acknowledge Turkey's very strident steps forward and I hope that the Commission will commit itself to finding all of the resources possible for working with Turkey to help it towards membership.
Mr Watson, I am – shall we say – moderately optimistic that everything will be sorted out. I am entirely optimistic that far and away the greater part of it will be. Although we cannot exclude the possibility of mishaps in one instance or another, I will reiterate that all the problems that might crop up are capable of being isolated and will not result in any overall danger to the internal market, the Agricultural Policy, or the food market as a whole.
If I may turn to Romania and Bulgaria, it is certainly the case that Romania still has a long way to go, but there is no doubt that it has, over the last two years, caught up to a significant degree. Bulgaria and Romania were given their financial signal when we undertook to present the financial package in the first half of next year, that is, during the Irish Presidency, and, moreover, very early on in the year. I have already discussed in depth with the Irish finance minister how this can be handled. I regard the political and technical difficulties involved in the financial package for Bulgaria and Romania as being manageable, for the reason that we intend to use the same methods, the same principles and the same rules as we did for the Ten. We are not putting together a new package for Romania and Bulgaria; instead, we are, so to speak, extrapolating what we have already done for the Ten. That is also the only option available to us if our orders are that the financial package for Romania and Bulgaria is not to prejudice the next Financial Perspective, which, in its turn, should not prejudice the conclusion of negotiations with Romania and Bulgaria. That is why we can do no other than choose the same methodology that we have already chosen for the Ten. So I do not think that is so terribly difficult and do not want to exclude the possibility of our being able to make perceptible progress in this area in the first six months of 2004.
Mr President, the Commissioner did not answer my third question about the accession of these 10 countries to the European Economic Area. It may be that he has chosen not to answer, but maybe he forgot. I would like an answer.
The Commissioner will answer that in his next reply.
– Mr President, I should first of all like to warmly congratulate Commissioner Verheugen. In Germany, there is a ‘Chancellor of Unity’ and now also a ‘Commissioner for the Unification of Europe’. My sincere congratulations on this. I am particularly glad that, in your report, you have quite clearly given priority to the political criteria in respect of Turkey. This is an important point. It is evident that the progress made is significant to the Turkish public. I think we should note this with a sense of gratitude.
Secondly, I have to conclude from your report that you are fairly disappointed with what has actually happened. So am I, to say the least. I thought that more would have been done than has actually been the case, especially with regards to the position of the army; this at any rate, is evident from your report. These are matters with major implications. Your optimism concerning the ten countries that will be joining the EU on 1 May relates to minor aspects that can still be ironed out. I think that the big step towards the democratic constitutional state – which still has to be taken in practice – is of such a scale that we can hardly expect this to be completed in a year from now. Correct me if I am wrong, Commissioner, but is the date of December 2004 either the date on which we will no longer take our political community of values as such seriously, or as the date on which the guillotine comes down on Turkey's membership? In that sense, I think that this date is causing us increasing anxiety. Would it therefore not be preferable, in respect of Turkey, if we were to focus on programme-based progress, or guidance, on the road to a democratic constitutional state?
Mr President, on the subject of the European Economic Area, Mr Titley, I appeal to Liechtenstein, in the interests of the functioning of the European Economic Area, to not associate signing the Treaty with problems stemming from Europe’s past, but rather to seek dialogue with the Czech Republic concerning these difficulties. At present we are working extremely hard to show the Principality of Liechtenstein and the Czech Republic a possible way out of this problem. I cannot yet predict how successful we will be, but we are trying, and we are doing our best, but obviously, you never know.
I agree with you, Mr Oostlander, that it is precisely in the area of the military that we had hoped for more progress in Turkey. There are two issues that give me particular cause for concern. The first is that Turkish military personnel are still in supervisory authorities controlling important areas of civilian life, such as the National Council of Education or the National Council of Radio and Television. The military have lost nothing there. It is also the case that large portions of the Turkish defence budget are not subject to the control of parliament, and when a budget is outside parliament’s control, then that clearly indicates a lack of democracy. There is no question about that.
I do not think that we need new benchmarks for Turkey or a new deadline or anything else. Turkey itself will decide whether or not the end assessment will be favourable. It is up to them to press ahead with reforms and, as Mr Poettering quite rightly said, to put these into practice, so that we can make an assessment. The political conditions governing accession have been met. The roadmap is clear: a decision at the end of next year. The Commission will accomplish this task seriously, fairly and objectively and will not shy away from this responsibility.
– Commissioner, ladies and gentlemen, on behalf of our group, it is with pleasure that I echo the congratulations to the Commissioner and everyone who has been of assistance to him, but one issue is still causing us concern.
In various accession countries, there are a number of sectors, and it is often these very areas of policy which require increased efforts. I am, for example, referring to discrimination in the area of social policy and employment, the right to asylum, and justice. Specific problems spring to mind; they are particularly shocking to our EU citizens, and I assume also to the citizens of those countries. I am talking here about such things as the discrimination against the Roma, child prostitution and human trafficking. If these points do not receive priority attention in the sense that they need to be sorted out prior to accession, what means do we have of exerting influence after it? In this connection, I would quote to you your own words: these countries will then have joined and, as you stated in your introduction, you will have very little influence on these new Member States.
Mrs Maes, you have raised some very sore points, and I will give you a very clear reply. Firstly, as regards the political, economic and social integration of minorities, Europe has problems not only with Roma. I could name groups in a number of Member States for whom discrimination is similarly prevalent, just to put the record straight. It is not, therefore, just the south eastern Europeans that have problems with the integration of the Roma minority, but also well-established old Member States that have problems integrating national minorities. As regards the Roma, they were and are, as you know, the main focus of our pre-accession efforts, and we will not declare any country ready for accession that has not devised and implemented a viable strategy for their integration. I have, however, said many times in this House that it would be a complete illusion to believe that the problem of discrimination and the Roma could be solved before accession in the sense of there being no more discrimination; that is a challenge for at least a whole generation. What we can reasonably achieve is, precisely, to see a policy drawn up and implemented that reduces discrimination, and I think that we have achieved just that.
As regards the other issues such as prostitution and trafficking in women and girls, we repeatedly and emphatically point out these are, of course, prohibited in all of these countries. We cannot say that there is a shortfall in the legislation but we can say that there is a shortfall in its enforcement. Allow me to say something else, though, since, recently in particular, the issues of which I am all too aware have become apparent at Czech/German and Czech/Austrian border patrols. When we talk about prostitution and even child prostitution, then there are always two sides. There are those who offer their services or are forced to offer their services, but there are also those who ask. I have always been in favour and have always said that the issue needs to be tackled from both sides. I do not believe that we can solve it if we only tackle it from the angle of these unfortunate women, girls and children, who are abused for the purpose of sexual adventures, or whatever else. It must also be tackled from the angle of those who feature as customers, who create the demand and also an offer.
– Mr Verheugen, I understand your anger with the media. I have three questions. Firstly, it was announced in the media in Poland that fifty-one complaints have been lodged, and in Parliament it is said that an iron fist is needed. Perhaps you should also use the iron fist in your area, but when the iron fist is directed against people, then it will be difficult and not just the officials will be affected. I have the impression that the social burdens in Poland will increase; the wind is blowing in the government’s face.
The second question is what do you think about the regional processes in the candidate countries? In Prague there is 3% unemployment, in the industrialised area of Northern Moravia there is approximately 30%. My third point is that we want good partnerships. We have just spoken about the Roma and if we want to have a good partnership with Russia then the issue of Russian minorities in the Baltic States must be tackled with greater consistency and seriousness, without political reservation and discrimination, but rather in a way that really leads to a solution.
Mr President, Mr Modrow, I am sorry that I did not understand your first question or your first accusation. I do not know what you mean by fifty-one cases and an iron hand. I am familiar with neither the number nor the choice of words. As regards Poland, I believe that it has proved itself capable of fulfilling the conditions governing accession and of implementing the , and the Polish Government is working hard at dealing with the problems that have been identified, but there are nine of them rather than fifty-one.
As regards regional differences in development, this is an issue that the Commission takes very seriously and on which we report regularly, and we are including these regional differences in development into the strategy for the structural funds that will be introduced in all of these countries from next year and which should significantly help to reduce these regional discrepancies.
In the case of the Russian minority in the Baltic States, Mr Modrow, I do not agree with you that the issue is being dealt with in an inconsistent manner. On the contrary, I think that the Commission is handling the issue extremely well, but that there are nationalistic forces in the Russian Duma that are irresponsible in their approach to it. I can go into further detail if you so wish. As far as the situation of the Russian minority is concerned, we have been rigorous in ensuring that Estonia and Latvia meet the corresponding standard, and they are doing so. That does not mean there is no room for improvement. I also mentioned, in talks last week in Moscow with President Putin and the Russian Foreign Minister, Mr Ivanov, and other leading representatives, that we are able and willing to bring about improvement, but that overall the standards that exist in Europe regarding minorities have been met in both countries.
– Mr President, Commissioner Verheugen, first of all I would like to express my appreciation for the great work that has been carried out. Having said that, I have a specific question relating to Cyprus and Turkey. I greatly welcome the clarification in the progress report of the fact that the non-resolution of the Cyprus issue is an obstacle. I think that it is also extremely difficult to imagine beginning negotiations with a country that is, at the same time – as will be the situation under international law from May next year – occupying part of the EU territory.
This leads me to ask a specific question: at present Turkish citizens in their masses are being given passports for the illegal North Cypriot state, which is intended, on the one hand, to change the demographic situation and, on the other, to prevent an opposition victory. That is the current situation. Even if we do not recognise this election, we know that the result will greatly influence what happens next. I think that it will also be extremely important for Turkey. My specific question to you is, therefore: do you think that it is possible to influence Turkey in this area and to make it clear that we want to put an end to this?
Mr President, Mrs Rothe, this is, in actual fact, about elections to a parliament in a country that we do not recognise. Nevertheless, these elections are politically important, especially this year. I have noted with satisfaction the assurances given to me by my Turkish partners in dialogue that Turkey would not allow a shadow to fall over these elections. What we, and many sides, are describing means, however, that one already has. That is clearly an attempt to manipulate electoral lists so that the desired election result is achieved. The possibilities of influencing it are extremely limited.
I am aware that these elections are being monitored by both independent media and independent non-governmental organisations, which will regularly report on them so that a European public opinion can emerge and exert pressure. This, Mr President, is one of the cases where Parliament can do more than the Commission and I should be grateful if it would avail itself of this opportunity. I know that you yourself have already done this.
Mr President, as the Commissioner said, because Poland is the largest accession country, it obviously has the most problems and the most serious concerns. Would it be fair to say, as many people in Poland say, that in some cases at least part of the problem concerning the integrated administration and control system lies with Brussels delaying the spending on the final requirements for the system? Would it be fair to say that?
Mr President,you are asking too much of me since I cannot of course give any information as to how the technical support worked in individual cases, the more so because this is a very specific procedure. What I know about this system is that we have been aware of the issue for about a year and a half and that initially the Polish agricultural administration responded very hesitantly and then decided on a change of strategy, which led to a considerable time delay. If you have evidence that Commission staff gave wrong advice or false information, then I ask you to let me know, as I would like to look into the issue. I am not aware of this having happened.
One thing, though, I am willing to concede: what we have experienced here is further proof that our administrative structures are so unbelievably complicated in some areas that an accession country cannot, even if it wants to, fulfil these demands in a relatively short space of time. This is especially true for the area of agriculture.
It has also been our experience that the Sapard programme has proven to be the most difficult of all pre-accession programmes, because it makes the greatest demands of the new Members and because, of all the systems, it is the most complicated and carries the most obligations. I will readily concede that we are dealing with an extremely complicated system but that, if you want to discuss who is responsible for the fact that we have or must have such complicated structures in this area, then that is quite a different matter.
– Mr President, I am going to use this speech to refer specifically to Hungary, a country I have observed in my capacity as rapporteur for this House. I would like to provide a few complementary clarifications on the conclusions I have already had a chance to read, whilst first highlighting the high degree of alignment of Hungarian legislation and national institutions with the , a fact which, of course, I note with pleasure.
The first question I would like to ask concerns the so-called ‘status law’, the law applying to Hungarians residing in neighbouring countries: what do you make of the current situation, Commissioner? Do you really think that the commitment to consult neighbouring countries before amending that law has been respected? The second question relates to the fight against corruption and organised crime, which you have already had occasion to mention elsewhere, Commissioner: what do you make of the behaviour of the Hungarian authorities during their investigations into and prosecution of high-profile financial scandals, of which you are aware, Commissioner, and which have been uncovered recently in that country? Specifically, what comments do you have on the Hungarian Government’s criticism of the Financial Supervisory Authority, which is, of course, independent of the government of that country?
Mr Queiró, I do not think that it would be sensible for the Commission to reopen the issues associated with Hungarian Status Law. For a long time, I have endeavoured, with the utmost discretion, to help all countries concerned avoid any conflicts that might result from it. In the meantime we have reached the point where there is agreement between Romania and Hungary and the discussion process between the Slovak Republic and Hungary has not yet been concluded. I urgently advise against us interfering there, as this is more of an opportunity for the two states to talk and act in a neighbourly fashion. If our help is required, then it is available. At the moment, however, the two countries are talking to each other and I think that they will reach an outcome sooner or later. Even if they do not, European Community law will apply in this matter from 1 May 2004, and this will, in any case, rule out any differences in treatment on the grounds of nationality.
The other question is a very complicated issue in the light of the domestic disputes in Hungary. I do not think that we are dealing with a systematic problem here, that is, with a problem that could be said to show that Hungary has not met the conditions for accession. Rather, we are dealing with massive, extremely weighty and very emotional domestic disputes. I do not think that it is for me to get involved in such a conflict and give my opinion on it. Just as little as I would get involved in domestic disputes in current Member States, we should now understand that our new Member States have left behind the phase where, as it were, they were under some kind of surveillance. I do not feel in any way responsible any more for domestic events in these countries. To observe and judge them is now a matter for Parliament, a matter for the Council, but it is certainly not a matter for the executive power to judge what a freely elected government and a freely elected parliament do. I urge you to understand that I do not want the Commission to start getting involved in a future Member State’s internal politics.
– Mr President, Commissioner Verheugen, I think that the reports are very well balanced and very accurate. As regards Romania, I would like to add that even recently we have seen visible measures against corruption, and this should be seen as a good thing. There is one issue that I ask you to consider closely, Commissioner, namely the spread of some aspects of petty crime to neighbouring countries. This causes great problems and I ask you, Commissioner, to really urge Romania to do something to counter this; it would be in their own interests.
As regards Turkey, I find your report very well balanced, and the issue of Cyprus was also handled well. I would like to ask you, Commissioner, whether you would join with me and perhaps also urge all parties in this House not to make Turkey a campaign issue for the next European elections, since I fear that there are some forces that see ‘For or against Turkey’ as the election campaign issue for 2004. I hope that you agree with me that this should not be the case. Thank you.
Commissioner, do you want to talk about the next European Parliament elections?
Mr President, I am in danger of being tripped up here. You know, Mr Swoboda, that all parties in this Parliament must be completely at liberty to pick out any European problem as a central issue. I have said so many times: I cannot and will not prevent any one from also raising in elections an issue of such fundamental importance to the future of Europe as the possible accession of Turkey. Indeed, where else are they to do so if not with the electorate in the run-up to an election? As I understand the basics of democracy, citizens have the right to have such issues discussed with them. That is completely clear to me and I will not, therefore, criticise anyone.
I can only repeat what I have already said, namely that the discussion should be conducted in such a way that no harm is done and that in doing so the common European interest is always taken into consideration and that the public are told that we want something from Turkey. What we want from Turkey is that in its political, strategic and geographical situation they take on security functions from us, both politically and economically, which no one else in the world is in a position to take on. We need Turkey on our side. The public also needs to be told this.
Mr President, first of all, on the question of the availability of its reports, perhaps the Commission could show courtesy to this House by providing advance copy to the rapporteurs of this House rather than to the media.
I speak as rapporteur for Bulgaria, a country on course for joining the European Union in 2007. I hope that all possible steps are going to be taken to complete negotiations in 2004, ideally by May 2004. This would send a very powerful message to the people of Bulgaria. While the Commission correctly states that the accession process for Bulgaria is based on the ‘own merits’ principle, nevertheless it has also said that it is committed to a common accession treaty for Bulgaria and Romania together, by the end of 2005. Bulgaria should have no difficulty with that and I hope that Romania will meet that target as well, but I would not like to think that Bulgaria’s aspirations would in any way be held back by slower progress on the part of her northern neighbour.
Finally, with regard to Cyprus, I agree there are strong possibilities for the two communities to reach a comprehensive settlement, but this requires goodwill and flexibility on sides and indeed pressure from the Commission on both sides.
Mr van Orden, I would just like to repeat what I have already said. I must apologise for the irregularities and derelictions of duty that have been blamed on staff unknown to me, but I cannot allow the fact that duties were neglected anywhere to lead me to also violate my own and to disregard the Commission rules. I ask for your understanding. We sent the document to all rapporteurs – and to you – a few minutes after it was adopted by the Commission. I would, however, urge you to evaluate the progress in regular personal dialogue with me as we often did last year. As regards Bulgaria and Romania, I agree with you. The one country should not wait for the other, and we have also guaranteed this, but at present there is no need and no reason to contemplate decoupling the one country from the other in this accession process.
I should like to thank the Commissioner for those reports, and all colleagues who contributed today.
That concludes the item.
The Commission report on the progress towards accession by the candidate countries assembles an impressive list of ‘warnings’, which will no doubt give these countries a foretaste of Europe at its most disciplinary. This outcome was, however, inevitable once we did not opt for the most sensible accession method, that which we were advocating as early as 1992 and which consisted in creating a large political confederation and in then having the Eastern European countries subscribe to each Community policy as their interests or capacities progressively dictated.
The Council, on a proposal from the Commission, preferred a one-phase accession formula to a unified system, leading implicitly to a super state, and we are now going to suffer the consequences, because it is neither technically nor politically viable.
It is also striking that the candidate country that comes in for the most criticism, often for trivial reasons, is Poland, in fact the freest and most pugnacious country at the Intergovernmental Conference.
As regards Cyprus, the Commission is beginning to ask itself questions about the Turkish occupation. It is not too early. We need to demand that Turkey withdraw its troops immediately.
– I lament the fact that the press were given precise details the day before yesterday of the contents of the report that you are presenting this afternoon to the Members: this order of things does not seem to me to correspond exactly to what should be the democratic functioning of the institutions. You have told us that this wayward trend is difficult to control, and that worries me. Then I note that the report on accession preparations treats Turkey in the same way as the other candidates, the ten plus two, in that way seeming, contrary to what you said, to anticipate the decision to be taken by the Council at the end of 2004 on this issue. Finally, I notice that, before the ten countries have even entered the European Union, they are already being threatened by safeguard clauses and being severely rebuked by the Commission, which is, furthermore, adopting a schizophrenic stance, systematically alarming the candidate countries and, at the same time, getting them to believe in themselves. Should the candidate countries really be put on trial in such a way? Or, does this awkwardness on the part of the Commission not reveal a fundamental methodological error which has not allowed the specific characteristics of each country to be properly taken into consideration in the enlargement process and which is in danger of having long-term consequences?
The next item is the statements by the Council and the Commission: Progress report on the Intergovernmental Conference.
.  Mr President, Commissioner, ladies and gentlemen, I am pleased to be able to present this House with a progress report on the process of constitutional reform of the European Union.
The Italian Presidency firmly believes that only with the support of the European Parliament can the numerous problems facing us be resolved, and political agreement be achieved by December. For this reason, in keeping with Italy’s traditional position, we have striven to maximise the participation of the European Parliament in the Intergovernmental Conference.
The Convention on the future of Europe was an innovation that set the current process of treaty reform in motion. The draft Treaty drawn up by the Convention is the result of more than just intergovernmental negotiation. Indeed, it takes its shape from a series of constructive contributions and a structured, global, public, transparent debate on the future of Europe. For the first time in the history of European integration, the process has actively engaged national parliaments and representatives of civil society too. The political value of the success achieved must not, therefore, be dispersed or watered down by the work of the Intergovernmental Conference. For its part, the IGC is responsible for enhancing and supplementing those sections of the Treaty where full agreement has yet to be reached. Any other solution would be seen as an attempt to downgrade the democratic and transparent method that was launched with the European Convention’s work. If this were to happen, it would be a backward step that our citizens would find difficult to understand or justify.
This is the belief underpinning the Italian Presidency’s chief aim, which is to reach global political agreement on the Constitution’s text by December. This will open the way to the signing of the future Constitutional Treaty - a Constitution for Europe as President Giscard d'Estaing has called it - in the period between 1 May 2004, which is the date set for the accession of the 10 new Member States, and the European Parliament elections. The extension of the constitutional debate beyond these dates would cause two serious problems of legitimacy and transparency. On the one hand, the constituent legacy of the Convention would be lost; on the other, the European citizens would find themselves voting in European elections without any idea of the future constitutional shape of the Union.
The Italian Presidency will certainly not allow itself to be steered into negotiating a watered-down compromise that would represent a retreat from the Convention’s proposals just to achieve consensus on controversial issues. Our aim is to achieve a high-quality result in keeping with the expectations of the European public and capable of guaranteeing effective, democratic functioning of the Union well into the future. Endowing the European Union with a Constitution is a challenge not only for some countries or for the Italian Presidency, which has the honour of steering the Council through this particular stage, but for all of us. We owe it to our citizens. If we fail to meet the challenge, the reunified Europe also fails and, with it, the European Union as a force for stability and prosperity in the world. Failure would make losers of us all.
After the opening ceremony on 4 October, the real work of the IGC began. As was only to be expected, by far the most complex issues were those relating to institutional affairs. The principal questions concerned the composition of the Commission, election procedures and the competences of the President of the European Council, the status of the Foreign Affairs Minister and the calculation of qualified majorities. These issues were examined at the IGC meetings which took place in the first half of October. The Ministerial Meeting of 27 October expanded the range of the discussion to include matters not addressed, or addressed only marginally, at previous meetings. In particular, the meeting considered the following themes: the presidency of the Council configurations, the extension of qualified-majority voting, and non-institutional matters, with particular reference to economic and financial provisions.
The debate confirmed that Member States have differing positions and that the proposals in the draft Constitutional Treaty approved by the Convention are essentially well-balanced. It also became apparent that reopening debate on specific aspects of the draft treaty leads only to the reiteration of conflicting positions, and not to the emergence of new consensus.
The following conclusions may be drawn from the outcome of the meeting. Firstly, views are gradually converging regarding the future presidency of council formations, although the matter has to be reviewed in the context of a comprehensive proposal covering all the institutional structures of the future enlarged European Union. The vast majority of the Member States oppose the establishment of a Legislative Council. The Italian Presidency has taken due note of this opposition, but will to do everything in its power to ensure that the Legislative Council is preserved in the Treaty, at least as an option for the future and thus as a possible development of the Council system.
Secondly, it confirms that Member States still have divergent positions in respect of the scope of qualified majority voting. In light of this, the Presidency will consider what tools it should adopt to achieve consensus particularly in sensitive, crucial areas such as taxation, own resources, cooperation on criminal justice and police cooperation. In any event, the Convention’s draft will remain the main basis on which to build a balanced, ambitious agreement.
Thirdly, the obviously excessive number of non-institutional matters raised by Member States was clearly incompatible with the time constraints of the IGC schedule established in Thessaloniki and confirmed in Brussels by the Heads of State or Government. Accordingly, the Presidency will examine this set of issues using a selective approach, and identify those areas around which a consensus seems to be forming which is different from the line taken in the Convention’s draft, and the areas which require technical and editorial clarification. It will then be up to Member States to decide whether to insist on specific, minority points, and, if necessary, to bring them to the attention of Heads of State or Government.
On the basis of the Convention’s draft and on the work of the Foreign Ministers, the Presidency will draw up a comprehensive proposal centred on the institutional package and the question of defence. The proposal will attempt to consider the demands of both acceding and candidate states. The point of departure for the proposal, however, will still be the Convention’s draft, and it will seek to achieve compromises that are at least as ambitious and worthy as those put forward by the Convention. We are willing to consider possible adjustments but remain resolutely opposed to undermining and retreat.
In all probability, the future of the European Constitution depends on the outcome of these negotiations. Therefore, and in view of the high stakes, all parties should adopt a flexible approach to the task of laying the foundations for the European Union of the twenty-first century. We must abandon parochial concerns and move away from the idea of getting a fair return, whereby every single concession must be matched by a gain of equal import. This approach is or rather, would be contrary to the very concept of European integration, and, if applied systematically, would be in danger of undermining the foundations of the Union. Although fairness is a prerequisite for any constitutional agreement, no one must stop the current process of integration. Those who decide to act in this way will have to be prepared to be judged by history, by their European partners and, above all, by their citizens. The approval of the new Constitution will be a success for everyone or a failure for the Union. There can be no substantial conflict between national and European interests.
.  Mr President, Minister, ladies and gentlemen, in this debate entitled ‘progress report’ on the Intergovernmental Conference – with the emphasis on the word ‘progress’ – I have to say, quite frankly, that the Commission is concerned. On 24 September 2003, I expressed the hope before this House that the Conference would bring progress, that it would be able to adjust and enhance some points, clarify others and evaluate the draft Constitution on which we have all worked – and worked well, I feel – in the context of the Convention.
I want to tell you that the evaluation process is making headway under the guidance of Mr Jean-Claude Piris in the Council, with the participation of Parliament’s and the Commission’s legal services.
On the political side of things, quite frankly, the proceedings of the Intergovernmental Conference have not, however, to date brought any progress at all. On the contrary, today, my impression, the impression of my friend and colleague, Mr Vitorino, and, doubtless, the impression of your own representatives, Mr Hänsch and Mr Mendez de Vigo, is that this Intergovernmental Conference could lead to climbdowns.
Ladies and gentlemen, henceforth, we must put a stop to the excuses some countries are already starting to produce. There is no question mark over the method: it was necessary to give the national governments the time to debate the outcome of the Convention together. After that, the time comes for them to decide.
There is no suggestion that the Italian Presidency is to blame. I can witness to the fact that it has unceasingly and tirelessly endeavoured to generate debate and encourage convergence. It has consistently and firmly taken the result of the Convention as a basis. MrAntonione made a point just now relating to the Legislative Council, on which we have noticed a general climbdown. On this point, you have all, like me, heard the proof of what I said about the Italian Presidency - its determination to preserve the outcome of the Convention, to enhance it and to prevent it falling apart, as far as is humanly possible. I would, therefore, like to pay tribute, in particular, to the presidency of the Council of Ministers, in the person of Mr Frattini, and its dedicated efforts.
There is no question mark over the Convention’s work. As we know, not only has it been useful but it is also fully usable. The Convention has discharged its mandate and even gone beyond it, providing the Heads of Government with a complete, coherent text on the table.
Lastly, there is no question mark over the roles played by the Commission and Parliament. In the Intergovernmental Conference today, as in the Convention yesterday, we are working together and, very often, more often than not, there is agreement. In any case, there has always been genuine dialogue between us.
I will be frank, then: what is to be called into question in the current situation of stasis in the Intergovernmental Conference is the approach of certain governments which want to act as if there had been no 18-month long Convention, which want to reopen all the Pandora’s boxes, one after the other, which refuse now to agree to what they often endorsed, themselves, yesterday in the Convention, as regards economic governance, for example, or as regards the role of the European Parliament in the Union’s budgetary procedure. If this approach were to continue, it would lead to a deadlock. I will give you just two examples.
Firstly, qualified majority voting. All the cards are on the table. All the positions are known. We all know that if the unanimity requirement is preserved for a subject, we are, without a doubt, all condemned to collective impotence. There is only one solution to this situation given that there are so many of us round the table – there will soon be 25 of us and, one day, 30 – and that is a shift to qualified majority voting for the majority of subjects. We have to decide here and now and certainly not – on no account – go back on the not inconsiderable progress made with the Convention’s text. The second example is the updating of the common policies in the third part of the Constitution. It is inconceivable that we should manage to produce a perfect, definitive text that will never need to be changed in a few more weeks of Intergovernmental Conference. The important thing – for times are going to change, for European and world society are going to change – is the ability to adapt these policies to the Union’s needs, to the needs of society as they change. The important thing, therefore, is to make the mechanism for revising the third part rather more flexible, at least in some areas.
Ladies and gentlemen, I want to reiterate here, on behalf of the Commission, that the only way we will have any chance of a short, decisive Intergovernmental Conference is if the governments observe the broad balance of the Constitution drawn up by the Convention. As for the rest, we expect the national governments to shoulder their responsibilities: the responsibility to resolve without delay, as you said, Minister, a small number of issues which have been debated at length; the responsibility to build in the flexibility and safeguards which will allow the Constitution to move with the times. We have reached the point where all the cards are on the table. Now we need to have a discussion and take a decision, which is different from aligning national positions. As far as the Commission is concerned, it is ready to do that, under the same conditions as I outlined a month ago: to enhance the draft Constitution with regard to a limited number of points, without jeopardising its overall balance; to make all the provisions clearer in order to avoid misunderstandings or confusion when the text is ratified; to carry out what I would call the legal fine-tuning exercise entrusted to it by the Convention.
Ladies and gentlemen, I feel that the credibility of this Intergovernmental Conference method is on the line for the last time. I say this because I have already taken part in three Intergovernmental Conferences since Amsterdam. Each year, the method proves less capable of taking the Union forward. The Maastricht Conference revealed a shared goal. The Amsterdam Conference produced a useful but incomplete result. After laborious negotiations, the Nice Conference managed, in the end, to reach a complex temporary compromise on the leftovers of Amsterdam. Then here we are today with the danger of a deadlock in this Intergovernmental Conference, despite the fact that the Convention is well on the way to a major, high-quality achievement.
Ladies and gentlemen, when the draft Constitution was adopted, some people waxed lyrical on the subject of what they called the ‘spirit of the Convention’. In actual fact, for those who took part in the Convention and continue to be proud of having done so – including many of you – the spirit presiding over the work was, quite simply, European rather than international. All I want at this juncture is to see some of this European spirit hovering once again over the work of the Intergovernmental Conference. Speaking of a conquered people, Cicero said ’. Literally, that means, ‘They acted wisely but too late’. There will, and would be, absolutely no point in the governments of a finally reunified Europe acting wisely after this Intergovernmental Conference is over.
Mr President, I believe it is highly symbolic that after the debate on enlargement, on the political reunification of the continent, we should hold this debate on the political reorganisation of the continent, which must end with the approval of the European Constitution; I believe that the two things are united and, as the Italian Presidency has quite rightly said, this must be the case so that we can go into the 2004 elections on the basis of a European Constitution.
I said the other day, Mr President, that I believed that so far the debates in the Intergovernmental Conference have produced a degree of frustration, and I explained this, like Klaus Hänsch, by saying that the debates we were seeing were a repetition of those we had held during the Convention. There was nothing new and as Michel Barnier has already said very correctly all that was being produced was a reduction of what had been obtained.
I must also say that we should find cause for satisfaction in it, because it ultimately means that the Convention did good work and if the governments present back to us what they presented to us then, that means that what we supported then was the solution which achieved the greatest consensus.
I would like to refer to an issue which has been the subject of the last meeting at ministerial level and which has been the cause of great concern to the representatives of Parliament. I am referring to the intention of the ECOFIN Council of Ministers to make a series of proposals which, at the end of the day, meant entirely undoing the compromise achieved by the Convention on Title VII of the Constitution on the Union's finances. This was a compromise which was mulled over at length, involving four working groups chaired by Mr Amato, Mr Hänsch, Mr Christophersen and Mr Méndez de Vigo. This compromise was based on three key ideas, which have been this Parliament’s banner over the last ten years: achieving greater democracy, achieving greater efficiency and achieving greater transparency.
That compromise was also based on two ideas: the first was that, with regard to revenue, the governments should have the final word, since, at the end of the day, it is provided by the citizens of the Union; and secondly, with regard to spending, the European Parliament should have the final word, since it represents those same Union citizens.
Consequently, on the basis of the work of these four working groups, we proposed this compromise with three legs; the first one relates to own resources: own resources will be decided by the governments and subject to ratification by national parliaments; the second is the financial perspectives: the Inter-institutional Agreement is incorporated into the Constitution and they will be approved as from those of 2006 by a qualified majority in the Council and with the approval of the European Parliament; and, thirdly, the budget: Parliament will have the final word with regard to the spending chapter, the distinction, which has always seemed to us to be bizarre, between compulsory and non-compulsory expenditure having disappeared, but this is an approval subject to brakes and obstacles, since in order to have the final word, this Parliament must have a majority of 3/5.
By all this I mean, Mr President, that we are dealing with an agreement on three legs, and this Parliament as my fellow Members well know naturally believes that ratification by national parliaments of own resources is something which belongs to the past and also that the multi-annual financial framework should be something subject to the ordinary legislative procedure. This means that we, for the sake of compromise, have given ground because we believed that the principle according to which ‘the governments have the final word on revenue and Parliament has the final word on spending’ makes sense.
I would like to make it very clear that this Parliament has given ground for the sake of compromise and, therefore, I believe that at the moment the fact that this compromise, which is one of the key elements of the constitutional text, should be called into question and there should be an attempt to blur some of the elements of these three legs, makes no sense. So much so that I believe that, from this Parliament’s political point of view, and I would like to make this very clear, it will be totally unacceptable. It will be a red line for us. And we said this at the last meeting of the Intergovernmental Conference, and it has been accepted by the Italian Presidency as well and, while I was preparing this speech, Mr President, I received a note from the Ansa agency in which Mr Tremonti, President-in-Office of ECOFIN, says, and I will read in Italian: [We believe it is essential that the text prepared by the Convention should be approved just as it is]. Well, let us take notice of Mr Tremonti and let us maintain the compromise on the issue of finances.
Mr President, I have listened carefully to the statements of the President-in-Office of the Council, which outlined general approaches which I feel I can support, but I would prefer to focus on a number of practical issues, not least because Mr Antonione called for the European Parliament’s support. To obtain this support, which we are, moreover, quite willing to give, he must enter into dialogue with the positions of the European Parliament.
On 21 October, there was a meeting of the Committee on Constitutional Affairs in which the Italian Foreign Minister took part, representing the President-in-Office. I would like to draw the attention of Mr Antonione and the House to two points once again. We are firmly in favour of keeping the reference to the Legislative Council, the concentration of the European Parliament’s legislative function in the Council, which is an important point, a major innovation of the draft Convention. Now, Mr Antonione tells us that he has taken note of the fact that the majority is opposed to this. I would express my doubts once again regarding this approach: one cannot take decisions just by counting the numbers for and against. Sometimes, I even have the impression that the views of 28 governments are part of the equation, whereas only 25 are entitled to give an opinion, for three are mere observers. In the Convention, there were analyses, exchange of opinions, a search for solutions, a debate on the points for and against each solution, and, lastly, compromise. We cannot accept that the Intergovernmental Conference should do no more than tot up the fors and againsts. Mr Antonione has made a commitment – and I appreciate the significance of this – to keep the matter open. I do not know exactly what the outcome of this will be, but we call strongly for this point not to be deleted.
The second point concerns the procedure for revising the Treaties. Mr Antonione did not mention it today, but Mr Frattini undertook before our committee to look into drawing up an Italian proposal to go beyond the text, which was not agreed in the Convention and is not, therefore, binding for any party. We are in danger of creating an absurd situation where we go back to square one on issues already resolved in the Convention with a compromise but we are unable to discuss issues which were not the subject of an agreement in the Convention, such as, precisely, the revision procedure. I do not know whether the Italian Presidency intends to include this matter in the comprehensive proposal planned for the third week in November too, but we reiterate our firm commitment to fight for this to be included.
Lastly, Mr Antonione did not mention the issue raised by Mr Méndez de Vigo: it is unacceptable for sectoral configurations of the Council of Ministers to produce amendments to the Convention’s text.
Mr President, the performance of the Council of Economic and Finance Ministers causes me great concern too. Yesterday, one of its principal members, the British Chancellor of the Exchequer, attacked the proposals from the Convention as threatening to bring about a federal state with centralised fiscal policy. This is a grossly false accusation displaying a regrettable prejudice against the work of the Convention.
Then Ecofin tries to subvert the package on the financial system. Its reactionary proposals appear to want to move away from QMV to permanent unanimity on the financial perspectives, and also to remove Parliament’s right of assent. They want to retreat from the ordinary law towards Council law and to remove Parliament’s last word on the budget. One certain consequence of this would be an increase in the overall expenditure of the budget. Without being able to out-vote troublesome and perhaps greedy Member States, the Union will be obliged to have protracted and public rows ending in costly concessions.
In effect, the Finance Ministers are seeking to suppress this Parliament’s role as a partner in the budgetary authority. They are imposing treasury autocracy upon parliamentary democracy. The power of the purse is a core function, a most central and long-standing power of the parliaments in all our Member States. Should the proposals of the Ecofin Council be allowed to prosper at the IGC, this Parliament will be reduced to a pale mockery. The autocrats will have won out over the democrats.
– Mr President, as a former member of the Convention I must say that I am extremely surprised at what is going on in the Intergovernmental Conference. You only need to pick up the note from the Presidency, document 37. What you read is – I find – unbelievable. Just the list of desired amendments to the Convention text is 20 pages long. When I see that, then I cannot help having the impression that some governments clearly did not take the Convention seriously, since what else would explain why these same governments that supported the Convention consensus are now calling for this plethora of amendments? I am sorry to say that only the contentious issues regarding institutional matters are widely reported to the public: the number of Commissioners or the issue of Council majorities. These are, without a doubt, important issues – in this respect we must not, I believe, go back to Nice.
Furthermore I would also like to clearly state that I expect the Intergovernmental Conference to follow the Convention in rejecting any attempts to include a reference to God in the Constitutional Treaty. Article 10 of the Charter of Fundamental Rights fully guarantees everyone’s right to freedom of religion. That is right and proper, but to divide the people of the European Union into religious and irreligious by way of the Constitution – no, that cannot be allowed to happen under any circumstances.
Any retrograde steps regarding the rights of Parliament would also be unacceptable, in particular given the budgetary powers of this House. I believe that those who want to wield the axe here are demonstrating a certain degree of disconnection from a democratic Europe.
In the Convention, I endeavoured to make the EU more social, since a social Europe is what the public rightly expect. It is precisely in this respect that I think that the EU still has a long way to go. I am amazed when important politicians in my country claim that the Convention’s draft is dangerous from a regulatory point of view or when it is announced by those at the Deutsche Bank that the predominance of social objectives in the Convention’s draft threatens the EU’s economic structure.
I ask myself what the Intergovernmental Conference is actually doing in this area. Will it reject such attacks on the draft’s progress? How will the discrepancies between Part III and Part I be dealt with? Politically and legally speaking it is imperative that the provisions on economic and monetary policy of Part III are aligned with the basic provisions of Part I. I guarantee that no one will understand and certainly not approve if there are two economic philosophies in the Constitution text: social market economy, balanced economic growth and full employment on the one hand and an open market economy with free competition and merely a high level of employment on the other hand.
Parliament has to pay considerably more attention to all these issues. In saying this, I am also addressing my comments to my own government. Instead of abstaining on amendments, it should stand up in the Intergovernmental Conference so that the social objectives set down in Part I clearly and unmistakably also apply to Part III of the Constitution Treaty.
Mr President, ladies and gentlemen, the Intergovernmental Conference, having only just been opened, paints a picture of a bundle of banknotes being thrown into the crowd in a pedestrian zone. Everyone is jostling to get hold of a note; the Convention draft is being dealt with as if a piece of game were being hunted to death so that everyone can pull out a piece for themselves.
At this point I wonder who is actually the source of Europe’s constitution. The citizens? Their directly elected representatives – the parliaments – or even the cabinet offices and national governments? One day we will have to answer this question before history and the people of Europe. The Intergovernmental Conference gives its own answer, that they are the source of Europe’s constitution.
In Thessaloniki they claimed that they would not open Pandora’s box. Pandora’s box is open and you can see how the old diseases of Europe are spreading, national egoism and aspirations of unilateralism in the individual institutions. From where else might they come, these diseases and this evil that we are seeing?
In its first meeting, the Legislative Council thus removed the separation of powers element and the public nature of legislation, without debate. The Finance Ministers agree: fewer rights for Parliament, less publicity, fewer rights for the Commission. They are the sole legislators. They – they alone – have budget sovereignty behind closed doors. Qualified majority voting – a considerable step in the draft Constitution – is being challenged in many areas. Dual majority in the Council, one of the Convention’s best principles: a law is passed with the majority of the States and the majority of the citizens. That is understandable, that is legitimate. It is attacked for not fitting in with their power game. Another step forward: Euratom. A great opening towards reform of this obsolete treaty will be blocked. The European Central Bank, which is bound by the Convention on European values and objectives, will be exempt from these values because of solidarity. I could go on. The attacks are fierce. The principle is: more power to governments, less democracy, fewer rights for citizens, and less knowledge for the public. We need to respond to this, and if the parliaments do not do so, then Europe’s Constitution will be a bad one.
– Mr President, Mr Antonione, Commissioner, ladies and gentlemen, the news from the Intergovernmental Conference (IGC) paints a picture of disagreements and difficulties. To any disinterested, objective observer, that comes as no surprise. Only those who promote the false idea that a supposed consensus was obtained within the Convention can feign astonishment. We all know that the results of the Convention would not be accepted as a democratic consensus anywhere where the principles of democracy are known and respected, where votes are taken. We now have harsh proof of the contrary, found in the character of the IGC itself, the only institution complying with the Treaties and wielding the democratic and legal legitimacy to make decisions. Those who sought to diminish the IGC, who still insist on doing so, are therefore on the wrong track.
I salute the Italian Presidency and the dedicated fashion in which it has performed its work. It is crystal clear here today that the blame for any potential failures will lie not with this Presidency but with those who persist in forcing the issue, in riding roughshod over the legitimate rights of the Member States and in weakening democracy and the Rule of Law. Of all of these, I would point to Jacques Chirac’s most unfortunate opening speech, which was followed inauspiciously by Gerhard Schroeder, attempting to use financial blackmail to stifle debates in the IGC and using Community funds to threaten some Member States. That was the worst possible start to the conference, as it set a highly negative tone, far indeed from the positive efforts and goodwill of the Italian Presidency. I do not know if anyone felt intimidated, but the whole thing deserves to be roundly condemned. This is not the way!
On the other hand, the German Chancellor appears to be softening his dogmatic initial positions, having indicated during a visit to Bratislava some days ago that he might be prepared to accept the loud calls for the Commission to be appointed on the basis of one Commissioner per Member State, with equal rights. I welcome these signals – they are sparks of hope and promising gestures. That is the way. I hope that these signals will prove genuine and will extend to other items on our agenda: respect for the principle of subsidiarity, express guarantees of respect for the primacy of national constitutional law, transparency in the Council’s legislative operations, recognition in the preamble of our Christian heritage, retaining the rotating Presidency or finding a satisfactory solution to the various problems caused by the unsuitable duration of each term, the elimination of terminological flights of fancy such as ‘Minister for Foreign Affairs’ or ‘Constitution for Europe’, the deletion or strict rationing of flexibility or clauses so as not to cheat the system for revising the Treaties, and so on.
The further away we move from the dictates of a Cabinet, even if it calls itself a Praesidium,the more successful the IGC will be. The IGC will only fail if the inflexibility of certain so-called ‘big guns’ makes them ‘small’, makes them want to overturn equilibriums that are essential to the unselfish quest for European integration. The more the IGC respects and pushes forward with the sacred founding principle of equality between Member States, the more it attends prudently and realistically to the actual state of public opinion on national identity and European identity, the broader the support it will garner.
It would help to remind the French President that the result of his diplomacy, of his European Presidency, was the Treaty of Nice itself. That fact may help him and others to calm the excessive nerves they so often display. Nice is the Treaty in force. More than that, it is a Treaty which is not even completely in force yet. There is no hurry, therefore, no drama, no cause for despair or distress. Nice is that alternative consensus which so many people invoke; it is also, for now, the only real consensus, the Treaty we prepared in readiness for the main challenge facing us now: enlargement. Let us not, therefore, put the timetable ahead of the crux of the matter. The reform of the Treaties must be a good reform, a lasting reform, one which allows everybody time to speak and be heard, to form real consensuses, to build and entrench authentic, lasting unanimity. This must not be a reform done in a hurry, destined to fall at the first hurdle, as the text of the Convention is currently doing. We believe that the European Union cannot fail. The European Union must not fail.
Mr President, the results of the EU Convention have now been printed in a number of splendid, blue-backed books, but they are completely unreadable. There is no glossary. Who in the Council is responsible for sending out thick books in all the languages without glossaries which would have enabled people to locate those places in which they were particularly interested? As taxpaying citizens, we pay billions to the EU’s numerous information offices which then, however, use the money for propaganda rather than for providing genuine information.
It is bizarre that it is in my office, rather than in the institutions, that we are to produce the reader-friendly editions of the draft Constitution which people, including politicians, have a chance of being able to understand. We have annotated the margins with many cross-references so that there is no need to jump backwards and forwards to see whether unanimity or a qualified majority is required. We have underlined all the key words so that the draft Constitution might quickly be skimmed through, and we have prepared a comprehensive alphabetical glossary so that words such as ‘subsidiarity’, ‘religion’ and ‘defence’ can be looked up and the places quickly found where they are mentioned. We have, moreover, made our work available on the Internet free of charge in all the languages. Not everything is ready in all the languages, but the most important parts are there and can be downloaded quite freely from my homepage with the address ‘bonde.com’. We have also prepared approximately 1 000 definitions with relevant links to the website ‘euabc.com’, and anyone can freely download them to their own computer and have future changes sent to them completely automatically via e-mail.
This is a task that the Council should have carried out. Instead, they have broken an agreement made with us in Democracy Forum and printed the draft Constitution without attaching the minority statement. We had a crystal-clear agreement with Giscard d'Estaing and John Kerr. We signed the document describing the overall outcome in return for having the minority statement printed, so that EU citizens might be able freely to choose between the majority’s and the minority’s visions of Europe.
I wish now to call upon the Council to ensure that the minority statement is printed together with the draft Constitution, and I am pleased to make our reader-friendly editions available to the Council free of charge. It is strange that we who are opposed to the draft Constitution are to pay for its publication so that it can also be read.
Mr President, Commissioner Barnier has painted a bleak picture of the situation, expressing the Commission’s concern, shared by many, at the way the work is proceeding. He told us that it is not the Commission’s fault, it is certainly not the Italian Presidency’s fault, it is certainly not the fault of the Convention, still less the fault of Parliament. Well then, I would like to know whose fault it is. Is it Estonia’s fault? Poland’s? The fault of Mr Aznar, who would rather have the Nice method than that proposed by the Convention? Commissioner Barnier, might it not be that we are all a little to blame for having approached this issue with so little drive that, of course, once the gates were opened, once it became possible to say that the Convention had got this or that wrong – starting with the Commission – everyone rushed to follow the Commission’s example with regard to a text which, in all probability, being the lowest common denominator, was certainly going to be in danger, once the gates had been opened, of everyone rushing to try and amend it for the worse?
The truth is that we missed our chance at Nice, we missed our chance at Amsterdam and, in my view, we missed our chance at Maastricht; we missed the chance – which Parliament had once demanded but then forgot about – to stress that we needed, first, to go deeper – do you remember the famous concept of going deeper before enlarging? – and today’s debate shows how far we are from achieving the intentions expressed at the start of the Italian Presidency, which Parliament was still expressing in September. I now wonder whether, given the way things are progressing, it might not be appropriate for the Italian Presidency to take stock of the situation properly. It is true that you have made a number of commitments, but one of them was to take the moratorium to the United Nations, whereas we were told yesterday that no such thing is going to happen. You undertook to round off the six months with the commitment on the Convention, but the Italian Presidency – Italy, a founder country – has a duty to itself, to its history. If it were to come to a watered-down text, in my opinion, the least that the Italian Presidency should do is avoid concluding with a hotpotch text, a text that would do more harm to the Union’s interests than failing to come to a conclusion. Since this is the way things are, since we do not have a worthy, powerful draft capable of withstanding great resistance, a federalist draft along the lines of that proposed to this House by Altiero Spinelli almost 20 years ago, since we do not have a powerful vision to inspire us, then it is no surprise that everyone is digging in their heels over minor issues.
We Radicals are going to hold a convention on 13 and 14 November 2003 on this subject, in the hope that, on the basis of a reflection in which many can take part, both here and elsewhere, we might be able to achieve a position to the effect that Parliament can reject a text if the negotiations should really go very badly.
– Mr President, ladies and gentlemen, we can only look at the Intergovernmental Conference’s work so far with disquiet and concern. Imagine, a Convention that makes people smile – at any rate one that is not taken very seriously – manages, despite all political and geographical boundaries and the most disparate institutions from which it is drawn, to produce a convincing, well rounded draft constitution without having to take a vote on even one thing, and now we find that the Intergovernmental Conference tears that very same draft to shreds, unpicks it without giving the slightest hint about how it intends to reach a positive outcome.
It is quite remarkable that none of the proposals discussed in the Intergovernmental Conference mark any step forward, but are all retrograde when compared with the Convention’s draft. The Intergovernmental Conference is in reverse gear. The Heads of State or Government are in the brakeman’s cab of the European Union. We are back in Nice again! The most astonishing statement came in fact from the finance ministers. They simply want to ‘governmentalise’ this Parliament’s budgetary powers. They want to deny Parliament any part in budget decisions. To which school did they go to learn the basics of democracy?
Do they not know that parliamentarianism is the pillar of democracy and that Parliament’s budgetary powers are the pillar of parliamentarianism? Not for the sake of its members’ powers, but for the sake of the democratic control that Parliament clearly must exercise. In making this proposal, the finance ministers are betraying a pre-democratic understanding of parliamentarianism. Incidentally, in this European Union the most costly favours have always been dispensed in ministerial meetings behind closed doors, not in this Parliament’s public budget debate. That is why Parliament must keep its budgetary powers.
I want to set out just a few expectations that we have of the Intergovernmental Conference and address them to the Council Presidency, whose work up until now, which has certainly been very positive, we want to endorse. Firstly, we expect agreement to be reached by the end of this year. That is technically possible. There are not a vast number of articles to argue about, only a few key institutional issues. Secondly, the Intergovernmental Conference must put Nice behind it. The Heads of State or Government who took this Union down the blind alley of Nice must now bring it out again.
Thirdly, a balance must be achieved between sometimes small-minded but basically legitimate national interests and the well-being of the European Community; in other words the Heads of State or Government must not only seek the good of their Member States, but they must also have and demonstrate a sense of responsibility for the unification of Europe, because what the Council devised in Nice is not only indefensible in democratic terms, but incomprehensible by any rational person. A new Treaty must be easy to understand; that is the only way to achieve the transparency and proximity to the citizens for which we are striving.
Mr President, this Parliament has warned time and time again against the danger of unravelling the Treaty by taking away one bit, then another, then another. We warned even the Commission against putting forward its quite reasonable proposals, on the grounds that if you start to undo one bit of the draft Constitution, then another bit will unravel and that will be the excuse for somebody else to come up with another proposal, and so on.
At the last debate, we warned against the Spanish and Polish Governments’ proposal to revert to the Nice formula for voting in the Council quite a selfish proposal if I might say so. And now we see that things have gone a stage further, when a sectoral council suddenly wakes up after months of negotiations and discussions on these very subjects and after the Convention has finished and halfway through the IGC wants to wade in and rewrite the draft Constitution. And it wants to revert, not even to what is currently in the Treaty, but to something that is worse than the current Treaties as regards the powers of the European Parliament. Frankly, that is unacceptable.
Furthermore, I would submit that the points they have raised are ones that in many cases have not even been flagged up by their own governments at the start of the IGC as issues on which they wished to have some discussion in that forum. They are new points, and therefore we have a problem in that our governments would appear - at least in some cases - to be divided on this issue.
In those circumstances I would invite the presidency to resist the demands of this sectoral council. I would invite all colleagues in this House to engage, back home with their own governments, in the debates that are no doubt taking place as we speak on these subjects. I would encourage them to bring some sense to the positions of their own governments and to bring us back to the more sensible negotiating line that most governments at least those of the original six Member States and the United Kingdom seem to be taking at the beginning of the IGC, in allowing this draft Constitution go through intact, albeit with a few technical adjustments. That is what we should aim for.
Mr President, neither the celebrations nor the word 'constitution' can conceal the anti-grass roots essence of the new Treaty, which adds yet another link to the chain binding the peoples post Maastricht, Amsterdam and Nice. A new Treaty, which comes to safeguard the anti-grass roots, pro-monopoly, imperialist policy of the European Union, which redistributes power in favour of those who are already strong, which intensifies the inequalities between the Member States, which institutionalises neo-liberalism and subjugation to the market, which supplements repressive mechanisms and which promotes the militarisation of the European Union, to the point at which it adopts the doctrine of preventive military action on the pretext of terrorism.
Any opposing views expounded at the Intergovernmental Conference are secondary, in that no one disputes militarisation or repression or the handover of sovereignty. The disagreements are confined to about how exactly to redistribute the power. The people do not need a European constitution. They hardly even need a European Union. We are certain that they will react both through referenda, where they are held, because the Greek people have never been asked, nor will they be asked now, and in their daily fight.
Mr President, I share the opinion already expressed by many in this House. I have to say that during the Convention, in which I was proud to take part as an alternate member, I respected - though I did not always agree with - the positions taken by the United Kingdom Government representatives. They made their position clear, they sometimes took an unpopular stand, but on the whole they stood on a given ground and we reached a conclusion and compromises.
Sometimes I would have liked them to have taken a different line, for example, a stronger line in relation to the unsatisfactorily readjusted sections on fisheries in parts I and III. As Mr Corbett bravely pointed out, although governments could have voiced reservations or come forward with different views on matters that were central to the discussion at the Convention, nothing was said. Both Mr Duff and Mr Méndez de Vigo made the point that these matters were extensively, not inadequately, discussed at the Convention. Now, suddenly, on the core issue of the budget, the ECOFIN Council and, I am afraid, the UK Chancellor of the Exchequer with it, says that the Convention's entire proposal makes no sense and that a completely new order needs to be brought about.
That, surely, is about the most unsatisfactory way of conducting things that can be imagined. I criticise the UK Government it is not the only government at fault but we should all be calling upon all governments involved to get their acts together and get this thing finished reasonably quickly and on the basis of the Convention.
Mr President, we all agree that decision-making procedures within the EU institutions need to be streamlined to take account of the ten new countries which are joining the Union next May.
We need to reform the way in which we take decisions in a broader European Community, but we also need to ensure that, in the context of putting in place a new European Union Treaty, vital national interests are protected. For example, from an Irish perspective, I have some concerns relating to a number of issues.
First, the retention of effective national control over taxation policy is a matter to which the Irish Government and other European governments have consistently attached the highest importance. Negotiations which took place at the Nice Summit with regard to this issue guaranteed that unanimity was retained for decisions on all taxation questions at EU level. I believe that taxation issues are best controlled by national governments and local authorities as opposed to a centralised European Union.
Second, while enhancing the effectiveness of the fight against cross-border crime, I am concerned at a proposal to extend qualified majority voting to issues relating to criminal law. I believe that this is an ineffective proposal because it does not take account of the different legal traditions in the various Member States.
Third, in the area of security and defence, it is important that no new obligations are imposed on Ireland which threaten our traditional policy of military neutrality. The Irish Government and other EU governments must also retain discretion at a national level over the participation in any future military operations.
And last but not least, I would strongly request that smaller Member States should retain the right to appoint one Member to the European Commission.
Mr President, the President-in-Office of the Council began his speech just now by saying that the Convention’s proposals must not be weakened by the IGC, because they had been achieved by a democratic method. I do not know what kind of democracy that could be, because the Convention did not have a democratic mandate to draft a Constitution, it was not representative of the various shades of public opinion and, what is more, it did not hold any votes. It must be a new kind of democracy served up in a European sauce.
In actual fact, the latest meetings of the IGC have shown that a certain number of national delegations are starting to ask themselves some legitimate questions. First of all, the extension of majority voting to cover essential matters such as border controls, taxation, financial perspectives, criminal law, services of general economic interest etc. ought not to be possible, or at least should only be possible in exchange for a safety net, for example a right of veto for each national democracy, exercised by its national parliament or by a referendum. I am talking here about a feasible right of veto, and not a disproportionate right, such as the right to secede, which is obviously not feasible in the day-to-day debates of the Union.
Moreover, we cannot allow, as they stand, bridging clauses which make it possible to turn procedures requiring a unanimous decision into procedures requiring a majority decision without going through the process of an official revision, in other words without the need to ask for solemn ratification at national level. That sort of provision is tailor-made to encourage the introduction of a Europe governed by self-styled elites who grow fat on the backs of the nations. If these bridging clauses were to be adopted – and there are a great many of them in the draft Convention – then the next revision of the Treaties would probably be the last. After that the only thing that would be needed would be the opinion of the European Council, and not the opinion of the nations. That is definitely unacceptable.
– Mr President, the Intergovernmental Conference has not just been a forum for rubber-stamping the Convention, as was feared among governments at the start and was very much hoped for here in Parliament, and this IGC seems to have developed into a real IGC. It is nevertheless important that the Convention’s fundamental ideas are not discarded during the work of the IGC.
What is most important about the IGC is how good the results are and not at all whether the timetable is adhered to. At present it is obvious that there are practical problems with the timetable. The IGC only has approximately five weeks more to go and things have not been moving along at the required pace. The issues on which consensus has been achieved are mainly inferior versions of the balanced proposals put forward by the Convention. I am referring here, for example, to the Legislative Council getting buried.
The Convention’s proposal regarding the weighting of votes must be held on to. It is, to my mind, a fair compromise for both the big and the small countries. It is necessary to abandon the complicated system regarding the weighting of votes under the Treaty of Nice so that decision-making in the EU does not become immobilised. We have to remember that the Member States that are big in terms of their population were met halfway at the Convention with the agreement that a decision needed the backing of three fifths of the citizens of the EU. At the same time, however, there was a guarantee that the qualified minority needed to block decisions could not be achieved by a few big Member States, such as the Mediterranean bloc, by forming an alliance.
It is imperative that the proposals by Spain and Poland to alter the balance of power between the governments of the Member States should be rejected. If a compromise over a Convention proposal has to made in some direction, this should be done by going in another direction, which is to say the 50-50 model, where half the Member States and half the population are needed for a decision to be supported.
In the future it will probably come about that every Member State will be guaranteed its own Commissioner with voting rights. Horrifying images and theories about an overly large and stagnant Commission and idle Commissioners were greatly exaggerated. I am sure jobs and meaningful subject areas can be found for 25 Commissioners. Besides, organising work and tasks rationally and making possible a hierarchy of different ranks based on a rotating system organised fairly will have an effect on the practical way in which things get done, if that is required.
. Mr President, Mr Méndez de Vigo telephoned me last week to inform me of Ecofin’s proposals, and Mr Hänsch came to our committee on Monday of this week. On both occasions, I was absolutely dumbfounded as to what they told us. I cannot believe that the Council is taking on board the proposals from Ecofin in the budgetary area. As a Brit, I can say that, on the issue of own resources, I understand why it is doing this. Whether it is right is a different issue.
On the other two issues of the financial perspectives and the budgetary procedure, it really is a step too far. To take such action would neuter this Parliament. There would be no need for a Budgets Committee if this were agreed at the IGC. Quite frankly, we would be castrated with a pair of rusty scissors. We do not need this type of so-called 'dominance' from the Council.
Parliament has given a lot in trying to get an agreement at the Convention and the Council also claims that it has done the same. But the one thing we have given is the acceptance of the financial perspectives enshrined in the Treaty. Right now, if we break the Interinstitutional Agreement, we go back to the Treaty, which gives Parliament a lot more power and a lot more authority. We have sacrificed this in order to get an agreement, which is a more cooperative approach and would mean that we work together in cooperation. However, what we have here is not cooperation but coercion from the Council. This cannot be allowed to go ahead and every effort must be made to ensure that it is prevented.
– Mr President, allow me to say first of all that, as a citizen of the Spanish State, I am utterly opposed to all the positions adopted by José María Aznar during the voting in the Council. Secondly, allow me to mention three concrete problems. Solving them would help improve the text of the draft Constitution, emphasising important aspects of the Union’s political, cultural and institutional nature, without altering the basic orientation of the Convention’s work.
The first problem is the need explicitly to reinstate the actual circumstances of our peoples into the definition of the Union, defining it as a union of states, peoples and citizens. At the end of the draft text, the destiny and well-being of the peoples of Europe are mentioned as objectives of the European Union. The second problem is recognition in the Constitution of the existence within the Union of constitutional nationalities, federated states, and so on, with executive and legislative powers: state powers, in fact. The third problem is to affirm clearly and precisely that the Union is a social union. In any case, I hope that the Constitution of the Union will some day come to recognise the stateless nations of Europe, such as Galicia, Scotland and others, so that they are not forced to fight in order to lay claim to their own states, that being the only practical way for them to be represented as nations in the European Union.
– Mr President, the draft constitution rightly contains the constitutionalisation of the Lisbon process, and it really was an achievement for this European Parliament to try and give the European Union a profile that combines economic reform, growth, full employment and social cohesion, and the draft treaty’s underlying values are also evidence of this objective. Regrettably, however, the instruments for achieving these objectives of the European Union are extremely weak. Coordination is mentioned, and rightly so, but precisely because ours is not only a monetary union but also an economic union and a political union, we have given far too little thought to the need to keep in mind not only the interdependence of national economies, but also the social circumstances of our citizens. I very much regret that we find very little in all these areas about how political decisions are to be given democratic legitimacy or that treats this as a priority.
That itself is something of a failing in the Convention treaty. But when I hear that the finance ministers are calling on the Intergovernmental Conference to do even less than is contained in the draft, then that is a retrograde step that we in this House cannot allow. And there is something else we must not allow. As the European Parliament, we are quite willing to grant that Parliament does not need to have a say in every technological innovation in areas covered by the codecision procedure, and we are prepared to allow secondary legislation, but only on condition that in this Union committees of experts are not able to cover up and change everything behind closed doors, and for that reason the whole of Article 35 must also be included in the constitutional treaty as it comes out of the Intergovernmental Conference. That is also part of the democratisation of economic and monetary policy.
Commissioner, permit me to put your comments in a context less formal than this one. You have told us that it is not necessary to ask the turkey to prepare for Christmas, and that is what we are in the process of verifying. The IGC has reached the limits of its powers. For this Parliament, the essential thing now is to preserve the balance that has been achieved within the Convention. I prefer the word ‘balance’ rather than ‘compromise’. It seems to me that if there is a Convention spirit, a European spirit reigning over this IGC, I would hope that it is that spirit which enables us to identify the listening phase that we are passing through now as being the phase that allows us to confirm the fact that, if we all pursue our individual arguments to their logical conclusion, our collective decision-making process will reach an impasse. If that is the case, and if this listening phase is simply there so that we can all pursue our arguments to their logical conclusion in order to confirm the fact that we are moving towards an impasse, then there is still some hope for us.
On the other hand, I am afraid that, if we do not manage to take that step, we shall risk slipping backwards. You know that in my country the debate is becoming heated. In my party, some people have already decided to say yes, while others have already decided to say no, and some people prefer to wait and see. In the final analysis there could be a move away, not just from the text of the Convention, but also from the Treaty of Nice, as regards qualified majority voting, the powers of Parliament on budgetary matters or the introduction of a threshold of 66% of the population as the definition of a qualified majority. Quite frankly, Mr President-in-Office of the Council, Commissioner, what we want is for this IGC to concentrate on the issues that really are on the agenda, and those subjects, as Mr Napolitano has reminded us, are the subjects which the Convention has not dealt with, in other words the fourth part. On this point, I am very fearful of the status quo. There seems to be a certain degree of audacity, and it lies precisely in the balance of the proposed Convention. That audacity is to use the bridging clause as a revision clause. What I would suggest to both of you is that you should examine the option of inserting a third subparagraph into Article IV-7.3, which would be worded – at least in spirit, though the legal form would have to be confirmed – as follows, ‘The European Council, on its own initiative or at the request of the European Parliament, may decide unanimously to authorise the Intergovernmental Conference to adopt the amendments to be made to the Treaty establishing the Constitution by a super-qualified majority and to make provision for its ratification under the same conditions’.
– Mr President, the Intergovernmental Conference is destroying the Convention’s success. That was almost to be expected because this method of national and sectoral egotisms is in fact something quite different from the work of the Convention, which has tried to find the European interest. It is now very striking that the governments are starting to attack the European Parliament and its rights. The loss of the legislative council is the loss of a partner for this Parliament in making legislation. Law making will be weakened as a result. The reduction in this Parliament’s budgetary powers is an attack on the very legitimacy of parliaments. Parliaments were created to exercise democratic control over public finances, and anyone who disputes those rights, the European Parliament’s budgetary rights, is attacking democracy in the European Union, and not only the European Parliament but all our colleagues in the national parliaments, too, should make a stand against that.
The sectoral councils actually have no part to play in the Intergovernmental Conference, and the Ecofin Council’s attempt is directed not only against the Convention but also against the Thessaloniki summit. In Thessaloniki it was said that the heads and the foreign ministers negotiate, not the sectoral councils, and I can only call on the Italian Presidency to resist these attempts. They should not allow it and should really pay no more attention to the sectoral councils than they do to political proposals made by the legal services. Technical proposals, yes, but I see political proposals being made here, even in the area of defence policy, for example to throw out the mutual assistance clause, to throw out structured cooperation. That is all a change in the substance. The Convention created a good atmosphere. The Intergovernmental Conference is spreading a bad atmosphere and we can do without that in such an important year as 2004.
– Mr President, Commissioner, ladies and gentlemen, only with a sense of irony or with a sense of humour – since, as Rabelais said that what distinguishes man is his capacity to laugh – can we talk about progress in the work of the Intergovernmental Conference. It would be more accurate to talk about steps backward than progress. Nevertheless, the failure of the Intergovernmental Conference to give the European Union a Constitution worthy of the name would certainly be a major disappointment for Europe’s citizens, who would clearly feel let down. In fact, the overwhelming majority of Europeans have accepted the idea of the Constitution because of its symbolic importance and because of its capacity to mobilise people. By way of example, a recent survey conducted in Portugal shows that 69% of the Portuguese people are in favour of the Constitution and only 9% are against and the view from other European countries is more or less the same.
The Constitution is nevertheless within reach and can easily be approved by 5 December and signed in Rome, the Eternal City. All the Member States have to do is simply accept the project that came out of the Convention and give up on the damaging idea of rewriting it or of pulling it apart. Some States actually appear to want to be negative about Europe; countries that are obsessed with the fact that they are big or, conversely, that they are small. Some countries appear to demand only rights and make no mention of duties and others are more concerned about creating blocking minorities than working majorities. If this happens and if national self-interest prevails, what will be the fate of the European spirit and of the historical idealism associated with European integration? This would sound their death-knell and would scupper them for good.
I, like many European citizens, also wish to have a Constitution that is more federal, more socially minded, and which encompasses a genuine common foreign and defence policy. This Constitution must then be given legitimacy, as a constitutional text must be, by the citizens, by means of a referendum. I do, however, accept and support the current text, which represents enormous progress, in both form and content, and which heralds a new era of European constitutionalism. I therefore say ‘Long live the Constitution’!
.  Mr President, I would like to start by thanking all the Members who have spoken for their valuable contribution to the process of drawing up the new Constitutional Treaty.
It is quite clear that we who, as the Presidency in office, are presiding over the work of the Intergovernmental Conference can only be helped in our task by these contributions, however critical. However, I would like to attempt to reassure you over what may appear to be a deadlock, to be problems between the IGC and the European Parliament. I am not trying to say that there are no problems – I highlighted some in my introductory speech - but we also have to realise that, in this phase of debate in the IGC, the countries are, of necessity, trying to stick to certain positions in the negotiations, not least for strategic reasons.
Quite frankly, I believe that each one of us, and we have some small experience of negotiations, knows that this bargaining, typical of negotiations, means that positions can often appear to be far apart right up to the last moment. I am sure that even the esteemed Members of the European Parliament who are attending the IGC can confirm that everyone has expressed the intention in the IGC at least to succeed in finding a solution which observes the time frames laid down by the Thessaloniki European Council, allowing the new Constitutional Treaty to be signed before the forthcoming European Parliament elections, and they all want it genuinely not to be a watered-down solution. In this sense, I can confirm the Italian Presidency’s commitment to ensuring that situations do not actually develop which could ultimately lead to an unsatisfactory result. Moreover, in the democratic process which, although questionable – in the sense that many have called it into question – will be subject to scrutiny in that, as we all know, the end product of the Intergovernmental Conference will be assessed by the national parliaments, the European Parliament and, in some cases, even by the citizens in referendums, that will be the real, definitive assessment of the work of the IGC.
Therefore, to predict failure at this stage, saying that no progress is being made and that things are essentially at a standstill, would be both inaccurate and, quite frankly, unhelpful. It would be inaccurate for the reasons I have just given: these are times of strategic manoeuvres which must be seen as such and could not, I feel, be seen any differently, for the simple reason that the idea is not to resolve one point at a time – for then we would be able to say at each stage: ‘This has been discussed and resolved’ – the idea is to realise that, when such a complex undertaking is embarked upon, we can only look at the overall picture, and therefore, at the end of the proceedings, we will be able to balance out the proposal we are going to make as Presidents-in-Office, which we hope will be accepted as widely as possible and to the greatest possible extent.
I would still, very briefly, like to focus on a number of points, those which have received most attention, for I do not have time to respond to everyone, of course. As regards the Legislative Council, which was one of the issues most frequently raised by the speakers, as Presidents-in-Office, at the request of the European Parliament, with the commitment given by Mr Frattini, as Mr Napolitano pointed out, at the hearing of the Committee on Constitutional Affairs, we brought it to the attention of the initial meeting in Rome on 4 October, and then proposed it again at the last IGC meeting of Foreign Ministers despite the fact that we had identified clear, widespread political opposition. We were not rewarded by success, but we have kept the debate open on this matter, considering that the work of the Convention, on the one hand, and the demands of the European Parliament, on the other, are sufficient for the issue to be given a place in the final proposal. It is a commitment which Mr Frattini made at the very end of the proceedings of the last Intergovernmental Conference meeting.
As regards the procedures for revising the Constitutional Treaty – a point which was not addressed by the Convention – those taking part in the IGC are quite aware that the Italian Presidency has proposed to open a debate on this issue too, that, in this case too, there are times when conducting the work is a difficult task, as regards both form – because the item was not originally on the agenda – and content, for an in-depth analysis has been launched which is of no mean importance: it opens a debate on whether what we are working on is genuinely a Constitution. Some countries have started to say that, if it is a Constitution, then that is a completely different question and that they have never given anyone a mandate to discuss a Constitution. You understand, therefore, that all this is not exactly the simplest of processes to manage, but Mr Frattini, who is presiding over the work of the IGC, has kept the debate on this issue open too, saying that he hopes there can be a reflection on the matter across the board in an attempt to understand that the more effective the process we use to find a solution, the easier it will be to amend the agreements signed when the time comes. We have undertaken to return to this matter too.
Lastly, as regards the matter you have said may be a priority, which is certainly extremely important, the Ecofin contribution, I can only reiterate what Mr Frattini said, to the effect that the Italian Presidency does not accept any kind of proposal made by any Council configuration, not even Ecofin.
It does not accept such proposals because they are unacceptable in substance, and I therefore support all the Members who have agreed that they are unacceptable on the basis that we have fully espoused this principle. In this regard, of course, if, as happened in the context of the Convention’s proceedings, someone proposes points which are also mentioned in the press as having been discussed by Ecofin, we are under obligation to address them and discuss them. However, I can assure you that, as far as the Italian Presidency is concerned, it is our express intention to safeguard the rights of parliaments, and not just the European Parliament but parliaments in general. We are talking about the new Constitution or Constitutional Treaty – call it what you will but that is the spirit in which we are presiding over the proceedings of the Intergovernmental Conference – and it is quite clear that, if the part played by the European Parliament and the national parliaments is lacking or even just diminished, not only would we be doing a disservice to the future Constitutional Treaty but we would also be doing a disservice to the citizens of Europe. Therefore, on this, I feel I can commit the Italian Presidency to endeavouring to safeguard rights which we believe must be upheld at all costs, while taking into account the wishes of others at the same time.
That concludes the debate.
The next item is the report (A5-0312/2003) by Marieke Sanders-ten Holte, on behalf of the Committee on Development and Cooperation, on the proposal for a European Parliament and Council regulation concerning Community cooperation with Asian and Latin American countries and amending Council Regulation (EC) No 2258/96 (COM(2002) 340 – C5-0368/2002 – 2002/0139(COD)).
. – There are certain parts of the world where the fact that this House is a co-legislator is sometimes forgotten. The current ALA Regulation was adopted ten years ago as a regulation for the Asian and Latin American countries. Since then, although Parliament has expressly requested two separate regulations for two very different regions, the Commission has yet again tabled one proposal by means of which it wants to update the existing regulation and intends, at the same, to incorporate the regulation on aid to uprooted populations, which will lapse at the end of next year. Anyone would think that this parliamentary resolution had never existed. The Committee on Development and Cooperation therefore proposes, via amendments, to split the regulation into two separate regulations, and, as rapporteur, I set great store by passing on to you its message. Needless to say, although there will have to be extensive consultation with the Council on this matter, it is clear to everyone that a distinction must be drawn.
I should now like to focus on content. The Commission wants a 'lightweight legislative framework' for its actions in the area of development cooperation in both regions. As it happens, it has become a very lightweight framework indeed. As the Millennium Development Goals, in fact, stated, the key goal of development cooperation is the fight against poverty and its ultimate eradication. I fail to find this spelled out clearly in the Commission proposal, and nor does it contain other objectives, such as education, health care, environment and democratisation. My first point, therefore, is that 35% of expenditure should be set aside for social infrastructure, something we have included in the budget on a regular basis since 2001. At least 20% of this should be spent on basic health care and basic education, for these Millennium Goals have had a very raw deal to date.
Secondly, education, in particular, is a very important instrument in the fight against poverty. Everyone is entitled to it and must have access to all forms of education, irrespective of their origin, gender or age. A disproportionately large number of the poor in developing countries are women, but they are often the very people who are denied this right. They are the water carriers. I would therefore emphatically call for gender mainstreaming, and even for extra attention for women and girls, not only in education and health care, but also in social, economic and especially political spheres. As full members of society, they should be able to play a part in the way it functions.
Another important point is participation. The abortive negotiations of the WTO in Cancún clearly underlined once again that the developing countries demand full participation. They do not have it, either at governmental level, or at the levels below. It is therefore of crucial importance that all interested parties be consulted when the strategic documents, the annual indicative programmes and the annual action plans for development cooperation are drafted. By this I mean not only the government bodies at national, regional and local level, but also the members of parliament in those countries, the NGOs, the private sector and also all other actors involved in civil society. They know their own requirements like no other and can therefore give a clear indication of what is needed. This was also a key request made to us by people in the field. Only in this way can a form of ownership be established of the different areas of policy and actions in development cooperation for people at every level. It is important that this House should be, both now and in the future, involved as co-legislator in European development policy. The Commission must therefore put before Parliament the strategic documents to which I have referred. It seems obvious to me that, in this context, not only should a description be given of the sectoral and inter-sectoral priorities, as well as the specific objectives, but also of the expected results on the basis of adequate performance indicators. As a Dutchwoman and a Liberal, I attach great value to the useful and effective spending of taxpayers' money. This can only be verified if clear objectives and performance indicators are established.
Finally, I should like to underline here once again that the European Union's cooperation with Asia and Latin America requires a modern legislative framework, in which both the fight against poverty and that against inequality have their own dynamism.
I should like to warmly thank my fellow MEPs for their cooperation. We have had excellent discussions, and, while these have not always led to agreement, I think that the discussion on this subject should be regarded as of exceptionally great value in the light of our common goal.
.  Mr President, the Commission has presented a proposal for a regulation on cooperation with the countries of Asia and Latin America. The duration is for an indefinite period, although the Financial Framework is defined for the period 2003-2006.
This proposal provides for a general increase in cooperation with these regions and emphasises common rules and procedures to be followed, such as implementing procedures and decision-making processes. This is a text that gives the Commission a high degree of flexibility because it does not contain political or operational guidelines. As regards available funds, the Commission suggests a financial framework for 2003 to 2006, which would be divided up at a ratio of 60% for Asia and 40% for Latin America, totalling EUR 3.793 billion.
As draftsman of the opinion of the Committee on Budgets, I tabled some amendments that I believe are crucial. Despite the fact that the budget’s heading IV ‘External and Development Policy’ faces great financial constraint, I believe that the sums put forward by the Commission are compatible with the financial limit. I nevertheless made a point of insisting on the necessary improvement in implementing cooperation, specifically in translating the promised appropriations into actual payments for these regions. For these two regions, the problem of outstanding commitments (RAL) stands at EUR 3.45 billion. I also proposed rounding up the total amount to EUR 3.8 billion in order to take account of the fact that the 2003 budget was in the meantime adopted at a level higher than that proposed by the Commission.
Lastly, I suggested that, from the budgetary point of view, it would be preferable not to introduce sub-limits for the two regions, which limits flexibility. Instead, the regulation should have an overall financial framework. It is, therefore, crucial that the European Union contributes to eradicating poverty, to promoting sustainable development and to ensuring respect for human rights, minority rights and the rights of indigenous people, and contributes to democracy, good governance and to combating inequalities.
I also wish to state that the Committee on Budgets voted in favour of setting up a solidarity fund for this region, which I believe will prove to be an extremely positive initiative.
Mr President, the rules which regulate cooperation between the Union and the countries of Asia and Latin America date from ten years ago. In ten years, there have been certain changes in the world. In Asia, certain countries have made progress in terms of consolidating their democracies and their development has been given momentum. Unfortunately, in other Asian countries, the situation has deteriorated in all areas of political, economic and social activity.
In Latin America, following a decade of democratic progress, the 1980s, and another decade of economic reforms, the societies of all countries, with certain notable exceptions, are experiencing a profound economic and social crisis.
In both regions the fight against poverty has not only failed to achieve any notable success, but rather, on the contrary, in Bangladesh and in Haiti, in Afghanistan and in Bolivia, poverty is engulfing more and more social groups. In some cities now tragically renowned for their precariousness, such as Calcutta, there is no room for optimism, but in others, such as in Tucumán, in Argentina no less, poverty and hunger chronic hunger amongst children are things we have never seen until now.
We therefore believe to be timely, and we welcome, the proposal the Commission is making with this Regulation, which amends and updates those which have been in force up until now. This Parliament, in paragraph 61 of its resolution of 15 November 2001, declared itself in favour of a separation of the Commission’s initial proposal, one applicable to Asia and another to Latin America. This our only objection to the proposal we are debating today, which is no small objective certainly, but I would like to stress that in terms of the fundamentals of the issue we support the Commission’s proposal.
We agree with the objectives which take up our commitment to the fight to eradicate poverty, not only in terms of the financing and co-financing of projects to promote development, but prioritising education, health and strengthening civil society in order to strengthen democracy, transparency and good governance, without which democracy will not be strengthened and the desired development will not achieve its objectives.
We agree with the financial framework, with the increasingly prominent role given to the countries receiving our cooperation, as well as the steps being taken in the process of decoupling aid in the manner intended by recently approved directives.
All of this is what we wish to achieve through our amendments. We disagree on a formal question which we cannot abandon out of coherence with our philosophy and our view of a European policy for such priority areas as Asia and Latin America.
It is not a question of political prestige, Mr Patten, nor of prioritising one region over another, as one of our fellow Members has said during this sitting.
Throughout these long months of parliamentary negotiation we have held talks with numerous governments involved, with their ambassadors here in Brussels, and with many, many NGOs which work both in Asia and Latin America. All of them, I repeat, all of them, without exception, without a single exception, have said that they prefer two regulations: one for Asia and another for Latin America.
If we say, and the Commission also says, that we want to adopt the principle of co-participation in our cooperation from the moment programmes are established and not just in the management and implementation phase of a project, it does not appear coherent now to do the opposite.
Today, tomorrow with the vote, a codecision procedure can begin in which Parliament does not wish to, and cannot, renounce its prerogatives and in which we believe there is margin for negotiation with the Council.
I will end by congratulating the rapporteur, my colleague and friend Mrs Sanders-ten Holte, who has worked very well, who has tried everything, who has done so very well and I thank you, Mr Patten, for your willingness to hold the dialogue in which I hope we will be able to continue to make progress in the coming months.
Mr President, Commissioner, when in 1988 the European Parliament, acting as a budgetary authority, managed to have the funds intended for cooperation with Latin American and Asia allocated to separate budget lines, a decisive step was taken in the regionalisation of Community external relations; an approach which has been consolidated as the one most in line with the idea of functionality and specificity which governs Community policy and as the most effective in terms of development.
Now, in accordance with its legislative competences, it falls to this Parliament to gives its opinion on the modification of the ALA Regulation which covers cooperation with both regions jointly. In accordance with this approach, an example of which is Parliament's unanimous vote for the Salafranca report on a global partnership with Latin America, in the Committee on Development and Cooperation, in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy and in the delegations for Central America and Mercosur, we have given our support by a huge majority in favour of the existence of two differentiated regulations: one for Asia and another for Latin America.
Tomorrow there will be a vote which is as historic and significant to both regions and Europe as the one which led to the division of the budget lines. The Socialist Group supports the existence of two differentiated regulations out of coherence with a long journey which is now culminating; because we believe that Latin America and Asia deserve to be treated at least equally with the other developing regions and, in this regard, both political representatives and representatives of civil society of the two regions have demonstrated to us their desire for their own regulations and programmes; because we are convinced that the benefits for the populations of both regions, the ultimate objective of the regulations, will be much greater than the administrative difficulties the Commission is afraid of at the end of the day, these difficulties will be limited to a healthy division into two of the current ALA Committee and a reallocation of staff; and finally, because we profoundly respect our own legislative capacity.
The political message we are sending to the populations of Asia and Latin America by means of these two regulations is particularly encouraging at this time of enlargement, of European expansion towards the East and of reduction of cooperation funds in order to deal with other situations, which are perhaps more urgent but no more necessary.
Finally, Mr President, I would like to point out that the amendments to the content of the regulations, on which I warmly congratulate Mrs Sanders-ten Holte and the secretariat of the Committee on Development and Cooperation, will considerably improve the quality of our contribution to the fight against poverty and will consolidate the political messages sent in regions between the European Union and Latin America and the importance of strengthening the European Union's actions on the continent of Asia.
Mr President, the revision of this regulation has given us plenty to think about. First of all, we had the proposed cooperation agreement which, it has to be said, looked more like a free-trade agreement than a development programme. That did not surprise us unduly, because it formed part of the current European policy which is leading to a change in the thinking behind the Community’s development policy. Within that regulation, however, we succeeded in reinserting sustainable development, accompanied by social and environmental objectives. In particular, 10% of the budget for this programme is to be allocated to the conservation and sustainable management of natural resources, and 35% to social and health infrastructures. Human rights, and especially women’s rights, the rights of minorities and of indigenous peoples and the removal of inequalities are also the guiding principles of European cooperation policy in these regions. Finally, we have ensured that civil society will participate in the definition of the multi-annual development plans. Reducing poverty will therefore have to be the first goal of the national programmes which will be negotiated between each country and the Commission. Since Parliament will not be consulted, it was necessary to insert some guidelines at an early stage, and that is what we did in the Committee on Development and Cooperation.
I beg you, ladies and gentlemen, not to call into question, for institutional reasons, a text which has finally been given a political content. Why ask for two regulations, one for Asia and the other for Latin America, rather than a single regulation divided into several chapters? We would do better to campaign for an overall increase in aid rather than wanting to know which continent will get most. As far as I am concerned, it is irrelevant whether the money is allocated to Asia or to Latin America, provided that it goes to the poorest people. It is for that reason that we want to have parliamentary control. Unfortunately we have used up a great deal of energy and wasted a great deal of time on a dispute which seems to me to be trivial, given the size of the challenges we have to meet in Asia and in Latin America. I believe that the essential thing is to fight for the content of these regulations, the content of these chapters, the content that we are giving them today, because that is what the people of both Asia and Latin America expect of us today.
– Although I applaud the way in which the rapporteur has clarified the goal of the regulation for Asia and Latin America, the question concerning the fight against poverty is this: where is the added value compared to national development cooperation? In the fight against poverty, there is the risk of Member States duplicating their efforts. The regulation's purpose could therefore be indicated more clearly. In terms of developing trading capacity, the complementary aspect is clear. It is complementary to development cooperation and related to European trade policy.
Secondly, the Biregional Solidarity Fund proposed in the report is undesirable. A fund must have well-defined objectives. Solidarity suggests a sense of involvement among people that takes shape within social contexts, close to the citizen and based on an internal conscience: think of the charity taught by Christ. However, in an inter-continental context, this charitableness finds expression via specific policy actions and co-financing organisations. A solidarity fund is not appropriate here.
I would, by the way, thank the rapporteur, my compatriot, for her efforts for a good cause.
Mr President, I believe that Commissioner Patten is aware of the commitment and support I have always tried to bring into my actions in favour of the Commission. I am not one of those Members who believe that the Commission is a gathering of stateless bureaucrats, but quite the contrary, I believe it is a key institution in the project of European construction.
The Commission is also aware, however, that that support and that commitment cannot be seen as a blank cheque. Parliament has the right to its opinion, and I believe that it would not be a Parliament worthy of that name if it did not exercise, responsibly of course, its competences, democratically controlling the Commission, investing it and acting as a Parliament which debates, which rejects, which ratifies and rectifies.
That is precisely the exercise we are involved in at the moment, an exercise in which Parliament carries out its duties confidently within the framework of the competences attributed to it by the Treaties and, above all, in a field in which we are acting in accordance with the principle of codecision.
It is difficult, Mr President, to think of a report on which there has been greater consensus in this House, a consensus which is expressed through a proposal which calls for one regulation for Asia and another for Latin America, in the belief that the specific characteristics of these two regions would be better addressed by means of a separate regulation for each one. As Mrs Sauquillo said, in order to be coherent with the existing budgetary requirements and also in order to give Latin America and Asia the same treatment as other regions and, therefore, to prevent any form of discrimination.
I have said that there has been a consensus which will be difficult to reproduce in this Parliament, because this opinion has been issued by the plenum of Parliament, it has been issued by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, it has been issued by the competent delegations and it has been issued, in the same way, by the committee responsible, which is the Committee on Development and Cooperation, and not by a tight margin, but by 26 in favour and two abstentions, one of them by the rapporteur.
I would like to say that the other aspect which the rapporteur’s group calls into question – by means of the amendments – is the creation of a bi-regional solidarity fund. And it is surprising, Mr President, because it is an initiative which has already been endorsed in plenary by all the political groups, including the rapporteur's group; an initiative, Mr President, which has been endorsed from a regulatory point of view, which does not imply any additional money, which has been approved by the Committee on Budgets in the 2004 budget, which is an initiative which falls within the context of the priorities of the next European Union-Latin America summit, to be held in Mexico next year, for which we have no great proposals to put on the table.
Above all, Mr President, it is surprising because it is an initiative which is intended to prevent the progress that has been made in the fields of co-existence and democratisation being jeopardised as a result of social fragility, as the case of Bolivia recently demonstrated.
What is most surprising, Mr President, is that one of the arguments used and which is used as an authority to reject this proposal is the position of the Council of Ministers, as if the European Commission had to respond to the Council of Ministers and take its positions more seriously than those of the European Parliament.
Mr President, we are dealing with a very significant case in which this Parliament is gambling some of its credibility, some of its prestige and some of its reputation as an institution.
Therefore, Commissioner, if the House ratifies the proposal as approved by the Committee on Development, I would urge the Commission to accept it, not as a demonstration of high-handedness, but as a demonstration of coherence, nor as a way of undermining the Commission’s authority, but simply in the normal exercise of the competences attributed to this Parliament in accordance with the institutional balance laid down in the Treaties.
– Mr President, I would like to add my voice to the many congratulations addressed to the rapporteur. She has presented a very good and a very clear report today. I think the report by the Committee on Development and Cooperation shapes the content of the regulation – or, as we would all prefer, regulations – better. Mrs Sanders-ten Holte’s report clearly shows that the issue is not simply to incorporate trade into the development strategies for future cooperation with these two parts of the world, but that it must be clearly stated that the aim is to combat extreme poverty and if we are serious about these development strategies we must include civil society in the countries concerned.
The measures called for by the Committee on Development and Cooperation, whatever distinction is drawn as regards whether they are intended for Asia or Latin America, make it quite clear that it is necessary to have two regulations here in the future. You do not have to be an expert on the countries listed in the Annexes, which will benefit from these regulations or the projects that are supported, to see the enormous, the tremendous differences between the two regions and therefore the need for two regulations.
I would also like to thank the rapporteur, who has actually always shared this opinion, for taking such a clear stance here. From my experience in other areas and other negotiations with the Commission, I believe that if we get a convincing majority for two regulations here in Parliament tomorrow, that will be a good starting point for negotiations with the Commission and the Commission will move on this important question.
Mr President, firstly, I wish to say that I think there are a number of good points about the Commission’s proposal. At the same time, I want to emphasise that the rapporteur, Mrs Sanders-ten Holte, has done a very good job. Under her leadership, we have been able, during the committee reading, to agree upon a number of additions and changes that make the legislation both more focused and concentrated more upon poverty issues.
I am especially pleased about the target of approximately ten per cent for efforts within the environmental area. Environmental issues are all too often hidden away in development work. We have a long list of problems, especially in Asia, that have to be tackled when it comes both to pollution and to safeguarding basic natural resources. A majority of the poor in rural areas are in actual fact more dependent upon what we might call the ‘gross biomass product’, that is to say what is produced by nature, than upon the ‘gross domestic product’,that is to say what is produced by the economy.
We then have the controversy as to whether there should be one or two regulations for Asia and Latin America. I am conscious of the fact that Parliament wanted two regulations, but I think that the Commission has very strong arguments in favour of its proposal. In recent years, a number of measures have been implemented to make the organisation of development cooperation more efficient, and it would be strange if we were now to complicate this with two regulations and, as it were, to obstruct the simplification of the procedures otherwise under way. I think Mrs Sanders-ten Holte had an excellent proposal for a regulation divided into two separate chapters.
I am not convinced by the argument that the countries are, apparently, so different. We have a single framework for ACP cooperation, and it operates quite admirably. Mr Salafranca Sánchez-Neyra may talk about his 26 votes in favour compared with zero votes against but, if he were to listen in the corridors, he would hear that a very great many of his fellow MEPs are now deeply concerned about our getting into a conflict over this. I should therefore like to urge my fellow MEPs, irrespective of what is said by the leaders of the political groups, to vote against the amendments aimed at our having two different regulations.
Mr President, I should like to thank the Commission and, again, the rapporteur for the excellent and often very difficult task that she has undertaken.
I believe that it has to be the task of this Parliament to be in favour of simpler rules and procedures and also to ensure that we have an understanding of the need for timely and effective decision-making in programming. That has to be at the heart of the whole reform process that we keep challenging and asking for. And yet, in this debate, we hear over and over again calls for us to complicate and make more difficult the procedures, programmes and issues the Commission has to deal with.
In addition, as far as I am concerned, it makes absolutely no sense, when we are dealing with a technical and legal regulation, to be suggesting that it should be doing the work of country strategy papers in the countries that we work with or the work of the national indicative programmes that we work with. That, again, is a total contradiction of what a regulation that has a financial and a legal basis is meant to be doing. In my opinion, to create two separate regulations simply does not make sense and would undermine the efforts that we are making to streamline and clarify our programmes.
Mr Salafranca talked about credibility, and our credibility as a Parliament is at stake here if we do not understand the issues that we are dealing with. Our strategy has to be to work well with Latin America and with Asia and apply the same principles which are at the heart of our development programme.
There is no justification either for any argument in favour of transferring funds from Asia to Latin America, especially when we know about the desperate poverty of 800 million people in Asia. The Commission's communication on development policy in 2000 called for us to refocus on poverty eradication. Therefore, it is totally inappropriate for us now, in 2003, to call for a regulation which will just separate two parts which work very well together and we will duplicate, replicate and complicate our efforts to eradicate poverty.
I urge Parliament to be realistic and constructive so that our essential work in both these regions can continue and can grow.
Mr President, I should like to start by congratulating my Spanish colleagues of all political persuasions on their enthusiasm for the subjects of their former colonies. However, I wish my country would sometimes stand up for its national interests in the way my Spanish colleagues seem to, irrespective of politics.
Having said that, we heard Mr Rod ask why we should not have two regulations so that we can send the money where the poor are. Well, they are in Asia. And there are 800 million of them. If the two regulations are supposed to send the money where the poor are, why are we sending EUR 247 million from Asia to Latin America? I know that the European Parliament is famous for standing on its head but it is an extraordinary example of how we have done so again.
We need simple legislation that we can understand, that our voters can understand, so that we can connect with our electorate. Creating two duplicate regulations, going through the entire process, the enormous amount of bureaucracy and, at the same time asking the Commission to simplify its procedures, to decentralise and so on, is such a contradiction. Why are we even considering this? Forgive me for saying this, but are we considering this to be nice to the Spanish? I have to say that I am very nice to the Spanish most of the time but on this occasion I shall not be.
. Mr President, the Commission proposal, as the House knows, aims at replacing the current Asia and Latin America Regulation with a new, simple and modern legal framework, consistent with the principles underpinning the reform of external aid. This has already been done for other regions. It is now time for our partner countries in Asia and Latin America to benefit from the advantages of this reform.
From the beginning, it has been clear that some misgivings were developing in Parliament with regard to the premise and to the very nature of the new regulation. I have spent more time discussing those misgivings and this piece of legislation than any other for which I have been responsible since I have been a Commissioner. I do not think I have had more meetings, more discussions in the Commission or more conversations in Parliament. I very much respect those of my interlocutors who have not agreed with me. The honourable gentleman Mr Salafranca knows a huge amount about the subject, but my sympathies and my intellect on this occasion are with some of those who spoke in the later stages of the debate, who also know a huge amount about development assistance: the honourable lady Mrs Kinnock, the honourable gentleman Mr Whitehead, and the honourable gentleman and my honourable friend, Mr Deva. Let me just touch on some of the principal arguments.
First, there has been a strong call in certain quarters of this House for two regulations instead of one. Second, as the many amendments which have been tabled illustrate, there is also a strong wish for a more detailed regulation. I should like to respond to both these issues, and to reiterate the Commission’s position on the form of the regulation. The Commission attaches great importance to having a and a regulation.
Why a simple regulation? So as to comply with the basic principles of the reform of external assistance, which requires flexibility in order to adapt cooperation to the specific needs of our partners by means of country strategy papers. That is the policy which Parliament has enthusiastically endorsed.
Why a single regulation? So as to avoid the proliferation of legal instruments and the multiplication of procedures and committees; in short, to be more effective. Also, to comply with the Interinstitutional Agreement on better lawmaking which calls for simplifying and reducing the volume of legislation. I have yet to hear a single argument as to why the rules and the objectives being the same for both regions two separate regulations would be better than one. As I have said on a number of occasions, I find it difficult to believe that if we were to follow the views of some in this Parliament and support two regulations, there would be dancing in the streets in La Paz or dancing in the streets even around the Latin American embassies in Brussels.
References to other regions with their ‘own’ regulation Tacis and CARDS, for example are, in my judgment, hardly convincing, since the objectives of these regulations are not those of development policy as set out in Article 177 of the Treaty and which apply equally to Asia and Latin America. Nor do the differences between the two regions justify two regulations, as the similarity, and even uniformity, of the amendments proposed for each region tend to prove.
But let us now turn to the substance of the amendments, and to the four most important issues on which, in my view, our further discussions should focus.
First, there is the overall objective of poverty reduction and eradication. Some of the amendments aim at stressing poverty alleviation and eradication as an overriding objective. I could not agree more. However, there must also be room for the broad support for overall Community relations with Asia and Latin America, including support for capacity-building to help our partners in their fight against terrorism, illegal migration, trafficking in human beings and international crime.
Second, a subject which has been touched on in, for example, technical terms by my honourable friend, Mr Deva: the question of allocation of financial resources between Latin America and Asia The Commission proposal seeks to respect, for the period 2000-2006, the broad 60/40 balance of appropriations for Asia and Latin America which has prevailed during the previous financial perspectives. This balance was slightly disrupted by events in Afghanistan and international pledges made there by the European Union. However, it must be borne in mind that Asia still has by far the largest amount of poverty in the world - around 800 million people, or about two thirds of the world’s poor, live on less than one dollar a day. It is also important to bear in mind that assistance from the Community budget per capita in Asia amounts to EUR 0.15, compared to EUR 0.45 for Latin America. On this basis, I would find shifting resources from Asia to Latin America hard to defend. Of course, if the budgetary authority was to give us more money for external assistance for Asia and Latin America, I would be delighted to propose to Parliament ways of spending it, but I do not think that Christmas is going to come early this year.
Third, there is the question of a Solidarity Fund for Latin America. Supporting sectoral programmes linked to health, education and poverty alleviation in Latin America’s poorest countries and regions could be achieved by means of the programming and implementation instruments which we have at our disposal. Setting up a fund, seeking the participation of other financial institutions and agreeing on the rules governing the fund and its management would not only be wasteful but would also be a complicated and cumbersome process. The Commission does not have the human resources for this task.
Fourth, and finally, is the question of sectoral targets and benchmarks. Parliament proposes to introduce a number of sectoral targets in the regulation: 35% for social infrastructure and, within this figure, 20% for basic education and health; another 10% for the environment and up to 15% for Civil Society. All this adds up to nearly 60% of appropriations which would be 'pre-programmed'.
As members of the Committee on Development and Cooperation know, the current agreement on a benchmark of 35% for social infrastructure was reached two years ago after long discussions, in which I myself took part, between representatives of the Commission and the Development Committee. I do not intend to re-open those discussions, and indeed it is the Commission’s intention to remain absolutely faithful to that agreement. However, I would like to stress that it will not be in line with this agreement to add new conditions, in particular the 20% for basic education. Furthermore, this contradicts the principle of country ownership and the very essence of the reform which entails that programming cannot be pre-defined by means of a regulation.
The problem – at least that of the proposed 35% for social infrastructure is rather theoretical, since in current country strategy papers for Asia and Latin America, 50% and 46% respectively have already been earmarked for social infrastructure.
In conclusion, I should like to thank very warmly the rapporteur, Mrs Sanders-ten Holte, for her very valiant efforts to bridge gaps. She has made a really wonderful effort, and there must have been times when she wished she had been reporting on a different regulation. I would like to invite Parliament to support the Commission proposals. Informal discussions with the Council I just throw this in for information have shown firm support for the Commission proposal, and a great willingness to move ahead along those lines. Above all, the interests of populations in need in Asia and Latin America should encourage us to do our utmost for the speedy adoption of a high-quality new legal framework for cooperation.
Mr President, I have requested the floor as a result of personal comments in accordance with Rule 122 of the Rules of Procedure.
I wanted to refer to the comment made by Mr Wijkman with regard to the votes by means of which the Committee on Development and Cooperation’s proposal was approved, which were 26 in favour and 2 abstentions.
Mr Wijkman has not questioned these results, but has referred to the opinion in the corridors probably being different. I would like to say, Mr President, that I have the greatest respect for everybody’s opinions, but that in a democracy it is votes that count.
With regard to the Commissioner, who has also referred to this humble Member of Parliament and who has said that he has heard no argument to convince him of the need for two regulations, I would like to say to MrPatten who is a good friend of mine that I believe that he has not properly understood the position here. I believe it is not the Commission who has to be convinced of the validity of the arguments, but Parliament, because, Commissioner, I would remind you that it is the Commission that answers politically to this Parliament, and not Parliament to the Commission, and that we are involved in a codecision procedure in which it is assumed that Parliament has something to say.
Mr President, I was extremely distressed by what Mr Deva said, since he insinuated that we were not fighting to eradicate poverty, but that we Spaniards had other kinds of interest.
The truth is that I felt bad, and I would also feel bad if I did not say this here, since we are working together with the Committee on Development to eradicate poverty: to eradicate poverty in Asia and in Latin America.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the joint debate:
- on the report (A5-0358/2003) by Mrs Prets, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the proposal for a European Parliament and Council decision establishing a Community action programme to promote bodies active at European level in the field of youth (COM(2003) 272 C5-0257/2003 2003/0113(COD)).
- on the report (A5-0357/2003) by Mrs Pack, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the proposal for a European Parliament and Council decision establishing a Community action programme to promote bodies active at European level and support for specific activities in the field of education and training (COM(2003) 273 C5-0255/2003 2003/0114(COD)).
- on the report (A5-0359/2003) by Mrs Iivari, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the proposal for a European Parliament and Council decision establishing a Community action programme to promote bodies active at European level in the field of culture (COM(2003) 275 C5-0262/2003 2003/0115(COD)).
Mr President, ladies and gentlemen, in 2002 the three European institutions worked together in order to draw up a new financial regulation, and this now gives us a clear framework for the subsidies by means of which we support a large number of excellent European organisations in the fields of culture, youth and education. From now on, any funding decision will have to derive its justification from a legal base. This obligation is imposed, in particular, on those subsidies which, up to now, have been financed from headings which, because of their position in the budgetary nomenclature, tended to be treated as administrative expenditure and so could be paid without a legal base. The changes in budgetary nomenclature introduced by the new financial regulation mean that such subsidies can no longer be treated as administrative expenditure and so the subsidies in question require a legal base. It was this new obligation which led the Commission, in the spring of this year, to submit seven proposals for new legal bases. Those seven proposals, covering seven different areas, were accompanied by a communication from Mrs Schreyer setting out the common context which justified their presentation and the essential elements used to ensure a similar response, between one proposal and another, to the common problems facing these sectors of activity.
Mr President, today’s vote is concerned with three of those seven legal bases. They need to be dealt with as a matter of urgency, particularly since the texts in question are being adopted by the codecision procedure. I am grateful to Mr Rocard for having realised just how urgent they are and for ensuring that the Committee on Culture, Youth, Education, the Media and Sport, which he chairs, was able to examine the Commission’s proposals rapidly. The switch from one budgetary approach to another may, however, cause serious financial difficulties, the consequences of which could prove to be drastic for the Europe of culture, youth and education if the joint legislators do not reach an agreement as soon as possible. The proposals which the Commission has submitted to you are aimed at ensuring a smooth and uninterrupted transition from the old system to the new one, and we have tried very hard to draft texts which broadly reproduce the 2003 detailed implementing rules, with the aim of ensuring that essential continuity and losing none of the advantages to be gained, in terms of the proper management of public funds by taking this new financial regulation into account.
From this point of view, the proposed legal bases should be perceived as a technical adjustment, though there is a strong temptation to take this opportunity to embellish them with innovations and improvements. In this case, however, the best is the enemy of the good, especially if those additions compromise the whole thing in the eyes of the Council. With this in mind, the Commission’s proposals are soberly worded, with the essential objective of preserving the , while giving it a legal structure which complies with the new financial regulation. I should like to ask you not to move too far away from the Commission’s proposals and to do everything to ensure that these legal bases can be adopted as quickly as possible.
In the case of the ‘culture’ legal base, there is even less scope for flexibility, because the Council has to take a unanimous decision, but we must retain some flexibility, not only on culture, but also on youth and on education, because it has to be said that these three areas are essential to the development of Europe. All possible means of reaching a compromise must be explored if they could enable us to bring these procedures to a speedy conclusion. With effect from 1 January 2004, in fact, if there are no legal bases, it will quite simply become impossible for us to give our financial support to all those bodies which contribute to the creative, cultural and intellectual vigour of Europe. In other words, an agreement at first reading is essential if those bodies are to be paid in January 2004.
In all three cases, the Commission’s proposal has followed the stipulations of the financial regulation, and it is on that basis that I should like to explain the Commission’s position on the amendments contained in the three reports. I should like to thank Mrs Iivari, Mrs Prets and Mrs Pack for the considerable amount of work that they have carried out on these measures, the vital nature of which they are well aware of. We note that the length of the programmes – five years for culture and education, and three years for youth – has met with mixed reactions. We willingly accept Amendment 16 on culture, which proposes to shorten the length of the proposed programme to three years if that will enable a rapprochement to be achieved between the various institutions involved, so that the proceedings can be completed. We reject, however, Amendment 8 on youth, and insist that 2006 should be the deadline, because by 2007 we would like to set up a new youth programme which will give preferential treatment to participation by European youth organisations. There is a link between the issues of duration and budget in all three cases. Amendment 17 on culture, which reduces the budget, would be acceptable if Amendment 16, reducing the duration of the programme, were adopted. Moreover, if the duration is not amended, Amendment 11 on youth, which proposes an increase in the budget, is acceptable in order to cope with the challenges posed by enlargement. On the education side, we can accept in part, or in spirit, a group of amendments, namely Amendments 4, 6, 8, 9, 10 and 11, which seek to amend, by making amendments as part of the 2004 budgetary process, the total amount of funding and the maximum and minimum percentages of that funding reserved for each activity in the programme.
According to the thinking behind the financial regulation, the long-term objective is to issue invitations, open to everyone, to submit proposals, with the famous ‘earmarking’, the method sometimes used now for allocating subsidies, being the exception. In order to facilitate the transition towards the approach contained in the financial regulation, the Commission has encouraged a mixed system, consisting of invitations to submit proposals and budgetary earmarking for Part 2 of the culture base. Therefore, we accept Amendment 18 on culture, but we are obliged to reject the culture Amendments 5, 15, 19, 20 and 23, which move too far away from the situation that we are trying to rectify. From this point of view, the criteria should be clear, or clarified further. We therefore agree with Amendment 10 on youth, but we disagree with Amendment 1 on culture, which strays too far away from the financial regulation in the way it redefines organisations pursuing aims of general European interest. In this respect, we cannot accept Amendment 5 on education, which is concerned with the International Federation of Europe Houses (FIME), and which seeks to add it to the list of bodies covered by Action 1, because, on the one hand, FIME plays the role of an intermediary in the redistribution of subsidies, which excludes it from the sphere of action defined by the financial regulation, and on the other hand, an audit of the activities subsidised by the Commission in recent years has been launched in the light of past experience. I should like, however, to explain to you that the Commission has already begun to phase out preferential collaboration activities with independent networks such as FIME. Moreover, FIME, like the Europe Houses that are affiliated to it, has been invited to respond to the invitations to submit proposals issued by the Commission, either at central level or at national level, via the appropriate representatives.
Any invitation to submit proposals requires a jury of experts composed, depending on individual cases, of external experts or Commission officials, so as to guarantee its objectivity and transparency. A certain number of amendments have this in mind, and want Parliament to be informed in advance about the content of any invitations to submit proposals, before they are published by the Commission, or about the principle, the detailed implementing rules, or the composition of a jury. Mr President, while supporting these principles, the Commission cannot accept these amendments, which do not correspond to provisions concerning relations between the institutions established in the comitology decision, or which interfere with the executive powers of the Commission. These are as follows: on culture, Amendments 11, 21 and 22, on education, Amendments 13, 14 and 15, and on youth, Amendments 15, 22 and 23. However, we agree to Amendment 17 on youth, which proposes that Parliament should be informed every year about the annual implementation of our youth programme.
Naturally the Commission imposes an obligation on those people who have received a European subsidy to publicise the fact adequately. While sharing Parliament’s opinion on this point, it seems to us to be more appropriate to put this publicity obligation in the annex. That is why the Commission accepts Amendment 12 on culture, but cannot accept Amendment 3. The same situation means that, on youth, we accept Amendment 20 but reject Amendment 6, and, on education, we accept Amendment 12 but reject Amendment 2. It is a rule of the financial regulation that a gradual reduction should be applied to operating grants renewed annually. This gradual reduction is not always properly understood, and attempts have been made, in various places, to derogate from it. We cannot accept Amendments 13 and 14 on culture, which seek to abolish the annual reduction. The only exception recognised by the financial regulation involves cases where the beneficiaries have the characteristics of a body pursuing aims of general European interest within the meaning of that regulation. Three amendments on youth, namely Amendments 5, 18 and 19, seek to restrict the programme to youth organisations possessing such characteristics, and this is something we accept. On the other hand, other amendments go much further in the opposite direction, and we cannot accept either Amendment 24 on youth or Amendment 24 on culture, both of which propose a substantial increase in the rate of the gradual reduction.
Mr President, I shall pass rapidly over those amendments which the Commission agrees with and which seek to either clarify or simplify the text, or to strengthen it along the lines proposed by the Commission. These are, on culture, Amendments 2, 4 and 8; on education, Amendments 1, 3 and 7; and on youth, Amendments 1, 2, 3, 5, 7, 12, 13 and 16. In addition, the Commission sees itself in the role of cultural ambassador, as proposed in Amendment 9 on culture. I have limited myself – and please excuse me for having spoken for such a long time – to mentioning the most sensitive amendments proposed in the three reports. I should now like to invite you to do everything you can to ensure that the support which the Union gives to the Europe of culture, education and youth does not experience an eclipse. An agreement between the joint legislators, at this stage in the proceedings, is vital if the system is to get back on the road at the beginning of 2004.
. – Mr President, Commissioner, you were right to say that time is short and that we must make an effort so that the projects can start and those concerned can get their funding. That was also my first point of criticism, because the time that has been left us is very, very short. If we are to do our work thoroughly and well, we need time, otherwise things catch up with and overtake us and that is when we fall back on makeshift solutions with which ultimately nobody agrees and which nobody likes. I would like to ask you that in future such matters and such important decisions be given a suitable time frame, because what we have here now is people breathing down our necks and the result is that we have to give way because we want the organisations to get their funding and their subsidies, even though there is still a lot with which we do not entirely agree.
The fact that the legal act is not yet available is regrettable and is already having repercussions. There is already a shortage of funds, for twinning schemes, for example, where the first tranche cannot be paid out; information campaigns, too, in the Member States are having to rein in their resources a great deal. At a time when we are on the verge of enlargement and we need more information than ever, I think such repercussions are definitely out of place. I therefore believe there is an urgent need to offer transitional solutions so that programmes can continue if there are difficulties, so that Europe’s citizens are not hindered in their planned activities and the confidence which is in any case so very difficult to build up is not undermined at the same time.
As regards the Committee on Culture, Youth, Education, the Medica and Sport’s three reports, which are up for discussion, I think they can easily be discussed and dealt with together, but they differ completely in content and we cannot therefore strike a deal on them simultaneously. For example, the intention behind the proposal to harmonise action programmes as regards the proportion of cofinancing, the principle of degressivity and, not least, the alignment of their running time to 2008 is a good one, but there is no way it will work in practice.
I am also against having a uniform cofinancing rate of 20% for all three areas. Many organisations, most especially in education, receive such minimal support that any further reduction would actually disqualify them altogether and it will not be worth picking up a pencil to make an application. A 20% rate for youth organisations is the maximum because lack of sponsorship makes it very difficult for organisations to carry on their activities as it is.
Regarding the principle of degressivity, which is set at 2.5% from the third year, with the money saved being fed specially into new projects for the new Member States, I think that is also a mere drop in the ocean. I am convinced it is right to integrate the youth action programme into the new youth programme from 2007, since that will certainly bring great advantages to young people and youth organisations. The aims of supporting youth organisations that operate on a European scale include promoting international dialogue among young people, getting information on relevant topics to as wide a public as possible and offering informal educational opportunities. EU support for organisations will offer young people not only a chance to cooperate in matters that affect them and their interests, it will offer them everything, the whole broad spectrum of European politics and the related dimension. I believe they should be included in all discussion phases.
So far as the geographical applicability is concerned, I think the principle of the wider Europe must also be applied to youth organisations. I support the involvement of youth organisations from the European Union, the Member States, the EFTA and EEA countries, the Balkan countries and certain countries of the Commonwealth of Independent States. But I do not think that the activities of organisations working with partners outside those countries should in any way be restricted provided they are supported by their own governments and organisations.
In order to take some of the sting out of administrative decisions, the Commission should give applicants the opportunity to correct formal errors within a set period from submitting the application. All organisations that have received funding from the EU budget should also indicate this on their home pages or mention it in their annual reports. That applies for all three programmes, both to give an overview of the organisations’ activities and to make the European added value visible.
Education, youth and culture should be paid greater attention; they should not simply be mentioned or serve as padding for speech making. Europe’s future lies in an open-minded youth, given an opportunity through strengthened educational institutions and organisations to build a Europe of common social prosperity, the foundation of which will be acceptance of cultural diversity and dialogue with art and culture.
. – Mr President, Commissioner, ladies and gentlemen, we need to have basic legal acts that allow the Commission to proceed according to clearly defined principles when approving and managing grants. The authorising officer, in other words, the Commission, needs such guidelines in order to comply with both the Financial Regulation and the wishes of the budgetary authority, namely Parliament. I very much regret, however, Commissioner, the time pressure we are under, for which we are not responsible. The Commission adopted this act at the end of May and we were unable to examine it earlier, and I find we are yet again in difficulties under such pressure of time. There was no need for it, because it was clear, even before the Financial Regulation was adopted, that the present grants from Part A have to be replaced by multiannual programmes and it is therefore impossible to understand why the proposal came so late. We are being made to bear the consequences of something that is not our fault. Whose fault will it be if beneficiaries do not get any subsidies early next year? The Commission will point its finger at us, the Council probably will too. But it is not our fault. We like to work carefully. This time, again, we were not able to. We really must do our best to ensure that it does not happen again, but we say that every time and I am having to say it again now.
We have three reports, which Mrs Prets has already mentioned, and I agree with much of what she said. All three reports contain institutions and associations which are active as cultural ambassadors for Europe in the widest sense and which promote and foster the common cultural heritage in Europe. This House has for years supported all these organisations; it even founded some of them. Those that have been formed recently do not know that, of course, like the Youth Orchestra, the College of Europe, the University Institute in Florence, the Law Academy in Trier, the European Bureau for Lesser-Used Languages, the Mercator Network of Information and Documentation Centres, or the European Youth Forum.
Up until now these organisations really have done their job of providing information and working for the integration of Europe. This also includes something that we have not created, but for whose existence I am grateful and for which you all really should be grateful: the FIME network, which has been working for European integration for 50 years in 118 houses in 32 European countries. That is why I am unable to understand what you unfortunately found it necessary to say – I assume you were forced to do so by those who today briefed you with completely incorrect information. In my opinion, we must say that the FIME is working well, that the FIME had an excellent audit early this year, that the FIME underwent an audit again three weeks ago, which consisted only in being asked to get all its files – 300 of them – to Brussels so they can be inspected there. The FIME has offered to allow everything in it to be looked at properly, as laid down in an agreement with the Commission. The result of that was that DG Press said that none of it was in order. I can only say that what they reported was not in order. We promised the FIME EUR 2.2 million in the last financial year. It got none of that money this year, nothing, simply because one of the FIME’s houses, Avignon, was guilty of a EUR 200 000 fraud. Those EUR 200 000 could easily have been deducted from the 2.4 million and then the FIME would have been able to work. If the Commission applied to itself the standards it applied to the FIME in this case, it would have been out of office long ago.
I had to say that because I am simply furious. Unfortunately, my adversary is now Mrs Reding who cannot do anything about it. She repeated what she had been given to say and I can only say that what she was given to say is not in accordance with the facts. And it can be checked by the courts.
The opinion of our group on the subject of earmarking: We are in favour of earmarking. We will vote in favour of it. We are against degressivity. We will therefore also vote accordingly. I would like to say once again in connection with earmarking here that I am glad the Commission has proposed retaining earmarking. No doubt it did so because it knows that we as Members of the European Parliament are closer to the citizens than the officials sitting here in Brussels, and they know that we know what may be politically and also culturally relevant in these individual cases. The Financial Regulation cannot rate higher than a basic act or than this budgetary authority. That cannot be and I therefore believe, as our legal service has also said, that earmarking is right. I hope that together we will get it through because I believe it will bring us closer to our common desire of bringing the citizens to Europe, of really finding the soul of Europe, than will what others have proposed here.
Mr President, Commissioner, unfortunately I cannot really defend my report on support for networks at European level in the field of culture. My main proposals were narrowly defeated in the committee vote. I hope that Parliament will be able to correct the situation in tomorrow’s vote, especially as the committee’s proposal to continue the practice of earmarking in the funding of cultural organisations is clearly in contravention of the Financial Regulation, according to an opinion of Parliament’s legal department. I am appalled that even the Committee on Budgets is so obviously determined to act in contravention of the Financial Regulation. Up till now I have defended the work of the Union to citizens in many contexts, because it is based on law and not on the power of the strongest. Now I do not know what to say.
The Commission proposal for a Community action programme to promote organisations active in the field of culture was born of necessity: switching to an activity-based budget has made it unavoidable. European cultural organisations formerly financed from Section A relating to administrative expenditure need a legal basis for funding to be able to continue. The change will give us a unique opportunity to create an action programme for networks active at European level in the field of culture, where funding criteria can be determined and EU support for the networks can be organised in the way set out in Title 6 of the Financial Regulation, which emphasises the importance of the principles of transparency and equal treatment.
The Commission proposal under discussion covers not only cultural organisations active at European level funded under former budget line A-3042, but also the European Bureau of Lesser-Used Languages and the Mercator network centres funded under budget line A-3015 as well as grants under budget line A-3035 awarded for the preservation of Nazi concentration camps as historical monuments. In this connection it should be stressed that the problems with the report do not concern these points: what is most essential for the funding of the European Bureau of Lesser-Used Languages and concentration camp memorials is that the legal basis should be brought into force from the beginning of the year. We spoke here of haste, but I think that if we want to we can obtain some results quite quickly.
Differences of opinion regarding the funding of organisations active in the field of culture are connected with three points. Firstly, the application process and Parliament’s practice of earmarking are at odds with one another. Secondly, there is the matter of how long the programme is to last. As the Council on Education, Youth and Culture, which must decide unanimously on the issue, is, according to my information, definitely of the opinion that the programme should last until 2006, and not 2008, I have tabled an amendment on the matter. I think it would be a very good idea to make the funding of cultural organisations part of the new culture programme in preparation. The third problem is linked to degressivity with regard to amounts for grants. On that point too I disagree with the majority on the committee. A small and gradual fall is, I think, acceptable, to be able to make room too for new organisations. We have to bear in mind such matters as EU enlargement.
Furthermore, the amendments I tabled contain the suggestion that, owing to a lack of time, the list the Committee on Budgets has decided upon, could be finalised next year. This way the continuity, which is necessary, is guaranteed. The application procedure for 2005 could then be commenced in good time at the start of the year. I also propose that multiannual funding be made a possibility and that an addition be made to the funding criteria that safeguards the financing of, , European orchestras. These proposals were overturned in the committee vote, although they are clearly in the interests of cultural organisations.
Thus far the debate on the Commission proposal has been in many ways a mind-broadening, though not entirely elevating, experience. As I have stood for an open application procedure, I have wanted to make the present arbitrary and haphazard practice an open one based on clear rules. At present there are organisations on our list which in fact no longer even exist.
We also have to bear in mind the interinstitutional division of labour. The Commission puts forward a proposal and implements the will of the legislator. Parliament is the legislator and in my view it should not try to wield any executive power. As the draft EU constitution makes Parliament the primary legislator, Parliament must itself respect that role.
. Mr President, as draftsman of the opinion of the Committee on Budgets for the three proposals we are dealing with today, I would firstly like to express the extent to which I believe the application of Rule 162(a) of the European Parliament’s Rules of Procedures – enhanced cooperation between committees – has once again been emptied of any meaning.
Nobody questions that the aspects of co-financing and degressivity fall within the competence of the Committee on Budgets. Nevertheless, the Committee on Culture, Youth, Education, the Media and Sport voted on and rejected the amendments by the Committee on Budgets on these two aspects, using the argument that it contradicted the other elements of the report.
This is the crux of the matter, and not only with regard to the three reports we are dealing with today, but with regard to enhanced cooperation in general. This procedure is intended to facilitate cooperation between the competent committees and strengthen the role of the committee asked for an opinion. But if, from the outset, there is not enough time to facilitate this cooperation and if, furthermore, it is sufficient for a single amendment to be presented in the committee responsible which contradicts what has been presented by the committee asked for an opinion, Rule 162(a) is automatically negated.
This is precisely what has happened in the Committee on Culture in relation to the opinion delivered by the Committee on Budgets. In other words, that after Rule 162(a), we automatically moved on to apply Rule 162, that is, to deliver a normal opinion.
I am convinced that it is Rule 162(a) itself that contains the catch, and, in its current wording, all it does is create unnecessary conflicts between committees rather than promoting cooperation between them.
I therefore believe that it is essential that, with a view to the future, the Committee on Constitutional Affairs examine this rule, either with a view to revising it, or with a view to completely removing it.
Returning to substance of the proposals, I would like to focus on two aspects: co-financing and degressivity, which are the issues that have raised most problems. I am talking about two fundamental aspects of the general system for awarding grants because they allow for the co-responsibility of the beneficiary for the correct use of grants and also ensure that the organisations do not depend solely and exclusively on Community grants in order to operate, thereby promoting their establishment in the future.
Furthermore, degressivity allows money recovered in this way to be able, in this case, to be used to subsidise new associations, particularly those in the enlargement countries. The Commission’s proposals therefore provide for co-financing and degressivity in the award of all these grants.
Nevertheless, I must express my surprise at the fact that the Commission has applied different percentages in these three proposals, which are the responsibility of the same Directorate-General, both for co-financing and for degressivity. Since Article 109 of the Financial Regulation states that equal treatment must be one of the principles for the award of grants, it is not justifiable that associations with the same objective but which act in different fields should be subject to differing treatment.
The amendment approved by the Committee on Budgets called for all associations receiving a grant under any of the seven programmes – in accordance with the various groups of associations identified – should have the same rights and obligations in the aspects of co-financing and degressivity.
Furthermore, in the case of co-financing, it was not a question of establishing fixed percentages, but of establishing minimums that would then allow the executive authority to apply percentages in accordance with the real needs or possibilities of each association.
I would like to stress that it was not a question of seeking harmonisation, but of applying that principle of equal treatment.
For its part, the Committee on Culture eliminates degressivity in its three proposals, believing that all associations likely to receive a grant are of general European interest, within the meaning of the exception provided for in Article 113(2) of the Financial Regulation.
I believe that this is too broad an interpretation and I would question whether all these associations are genuinely of European general interest.
The Committee on Culture appears to have interpreted the maintenance of degressivity on the part of the Committee on Budgets as a kind of punishment of these associations when in reality it promotes – together with co-financing, as I said earlier – their establishment in the future, since nowhere is it written that these grants should be awarded
Otherwise, when the day comes that, for one reason or another, this source of funding runs out, all the associations could find themselves under serious pressure.
Finally - as I pointed out in my speech on grants during the last plenary session – lack of time has had a terrible effect on the whole of this procedure. The Commission was under time pressure in presenting its proposals and Parliament has also been under time pressure with regard to the amended proposals we are presenting today.
Anybody who has studied them will have realised that they contain more than one contradiction. I imagine that we are all guilty as well as victims in relation to this problem, but what worries me most is the extent to which the European Parliament's position will have been strengthened following tomorrow's vote, because what we have ahead of us, jointly, is a difficult conciliation with the Council, since the latter does not appear to be prepared to give ground on those points which it considers fundamental, such as pre-allocation, co-financing and degressivity, or the programmes’ financial framework.
– First of all, I should like to thank the rapporteurs for the sound work that they have done. Although they are not present right now, they will be able to read this in the Minutes.
As a Liberal, I am pleased about the fact that the Commission has tabled the proposal to provide a legal framework for support in the fields of culture, education, training and youth. The procedures followed to date have not always been a guarantee for transparency and quality, and these are, after all, two requirements if Europe wants to become the world's most dynamic and competitive knowledge economy. It is important for the Commission to keep this in mind when it makes the different calls for proposals to be submitted. We need clear criteria for the awarding of subsidies to organisations and projects, and these must be clearly publicised, so that the applicants know where they stand. The selection of organisations and projects must be done very carefully and must not be left to the Commission itself. This is why I have started to argue in favour of involving independent experts. In the Netherlands, we have a Council for culture. This is an advisory council that issues well-founded advice to the minister, who acts upon this advice, unless there are very good reasons not to.
I can imagine that this could also be set up for the selection of organisations that are culturally active at European level. This is a far purer procedure than the way we are operating at the moment. However, the question now at issue is whether or not to earmark. Traditionally, my group has not been in favour of earmarking, but the selected organisations should be able to rely on a certain degree of continuity. I have also spoken in favour of this within my group. To my mind, the option of concluding multi-annual framework partner agreements is a good way of getting round this, but we must beware of these subsidies being maintained until the end of time. Consequently, my group argues in favour of introducing the degressivity principle, which should kick-in in the third year. According to my calculations, with an annual degressivity of 2.5%, as proposed by the Commission, the organisations can be supported for another forty years or so. That, though, is quite a commitment for us, and even for our grandchildren. This is why we, the Liberals, propose 10%. In that way, the organisations can rely on thirteen years of support from us. The possibility is thus created also to support new organisations, which, in the light of enlargement, should definitely not be overlooked. Continuity, combined with room for innovation, that is my motto.
Unfortunately, we are facing a problem next year, in that the action programmes are expected to go ahead on 1 January 2004, which is only a few weeks away, and nothing has yet been organised. The organisations that have hitherto received subsidies run the risk of being left in the cold in 2004. The Liberals want to prevent this from happening, and that is why a transitional arrangement should be put in place.
As a final point, I should like to indicate briefly that not only must the allocation procedures be transparent, but that matters should also be dealt with swiftly and efficiently. I have mentioned this before and I should like to repeat it here: this is important and it applies to all three action programmes.
Mr President, first I want to congratulate the three rapporteurs, especially Mrs Pack, because just before our sitting commenced, she proved that behind her harsh political voice there hides a sweet, melodic voice, and that is something very, very important.
I want to say that this reform, with the addition of the legal terms, was needed, is important and results in a better working order. Nonetheless, I want to express a number of concerns.
These concerns relate both to certain permanent agencies receiving Community funds and to the procedure for selecting the agencies which are not permanent. I fear that we are in danger of creating certain agencies that will eat up the Community budget and of complicating work which could be carried out through them. On the other hand, by leaving an important area of the decision concerning these agencies to the Budget Authority, which are not permanent, I think that we reduce transparency and the proper criteria for selecting beneficiaries.
I want to express particular concern about the Youth programme. I fear that the European Youth Forum is very detached from the new generation and from agencies which relate to the real world of youth. I also fear that the criteria for the selected agencies, according to which, for example, an agency which pursues an objective of general European interest in the field of youth or an objective which forms part of the policy of the European Union can be selected, result in our castrating young people. We should accept and encourage contestation and questions concerning the policies of the European Union.
Mr President, I appreciate very much that the Commissioner is tiptoeing through a minefield, walking on egg shells and is certainly trying to do her best to see that we rescue something from the first-class programmes we have organised over many years. We all know in this Chamber and in the Committee on Culture, Youth, Education, the Media and Sport that the work of the European Union must be carried out not only inside the institutions but also by people outside.
Fortunately, there are many worthy, hardworking organisations doing a great deal to promote European Union and cooperation. In particular, the European Councils, the European Youth Orchestra, the European Youth Parliament and the Model Youth Parliament. These organisations have been backed and supported by the European Union and the Parliament over many years by grants voted by Parliament. It just seems incredible that in the year of enlargement and of the adoption of a new Constitution not to mention the European elections we should even be thinking about reducing or dropping funding for these emblematic institutions.
I would say to Mrs Dührkhop that we can always find ways of spending money on bureaucracies, jurors, and administrative procedures. We need to find a way of getting the money to the people who are actually going to do some good with it.
To organise an orchestra which draws its players from the top conservatories across Europe requires a great deal of organisation and forward planning. How can you book concert halls if you do not know that you are going to have the money? Some of these procedures are simply going to cancel that effort altogether. If the European Union cannot organise itself to give assistance, or simply will not, why should any other organisation be thinking of doing so?
As for the policy of digressivity, I normally agree with Mrs Sanders-ten Holte, but digressivity simply shows the lack of vision of the people who dreamt up that policy - a total lack of vision, in stark contrast to the vision of the founding fathers of Europe.
Mr President, I should like to apologise for the absence of two other Members from my Group, Mrs Ahern and Mrs Echerer, who are not able to be present this evening. I wish to express my thanks and gratitude to Mrs Sanders-Ten Holte, but my main thanks go to Mrs Prets, even though she is not present, for her excellent work on this report, which shows a great understanding for the needs and objectives of youth NGOs.
In an increasingly individualistic society, the role that youth NGOs play in engaging young people in civil society is crucial. As said in its recent policy paper, youth NGOs are social agents that empower young people; they are environments for non-formal learning and are specifically suitable, therefore, for young people to learn democratic decision-making, intercultural understanding, self-motivation, project-management, conflict-resolution, organisation of skills and more.
Youth NGO activities are heavily reliant, of course, on grants. That is why I welcome that all kinds of youth organisations, including and other international non-governmental youth NGOs, are excluded from the principle of digressivity which would mean a reduction of 2.5% in their funds from the third year onwards.
Guaranteeing a regular budget for these NGOs is the best way to support their activities and increase their effectiveness and efforts in creating a generation of young people that will become more socially involved. I also support the proposal to improve the user-friendliness of the grant application process. At the moment it is far too complicated. Therefore, I completely endorse Mrs Pack's Amendment 16, which gives applicants the opportunity to correct errors after submitting their applications. This should reduce the number of applications that are rejected for technical reasons.
I also very much hope that Mrs Pack's excellent report will be endorsed by a substantial majority to guarantee a legal basis to effectively fund international youth NGOs.
Mr President, the action programme for education and training reflects the need to establish a proper legal basis for providing grants for organisations engaged at European level in the education and training fields. I would like to see the programme supporting efforts to increase young people's awareness of the political system and indeed the promotion and the development of civics as well, although I know schools are not included in these particular programmes. I would like to hear the Commissioner's views in relation to the importance of highlighting this aspect, which is particularly important in Irish society today.
The multiannual programme is to cover the period 2004 - 2008, and is valued, as we know, at EUR 129.62 million. Would a shorter period be more beneficial to allow for an earlier review and to take into account developments arising from enlargement? I strongly support efforts to bring this issue to a satisfactory conclusion so that the new programme is not delayed any further. The Commission only adopted the proposals in May 2003, and therefore we cannot realistically expect the first grants to be available before late summer 2004.
I share the rapporteur's view about transparency. I believe any beneficiary of EU funding should be obliged to indicate in a prominent place such as websites, annual reports and even on headed paper the fact that they are in receipt of EU grants.
Mr President, I do not want to repeat what other Members have said, especially my colleague, Mrs Dührkop, but I should just like to give a warning in relation to two of the reports you have in front of you.
Later this month the Committee on Budgets will have a conciliation meeting with the Council on a variety of issues and one of those issues will be to get an across-the-board agreement on those areas where we have codecision. There are seven areas in total, three of which are on the plenary agenda for this week. We in the Budgets Committee especially through the work of Mrs Dührkop, who has worked in a very assiduous way have tried to seek an agreement on these reports. We now find, however, that two of the reports are giving us serious problems. If Amendments 19 to the Prets report and 14 to the Ilvari report are carried, we will have real problems when it comes to the conciliation. In fact I am sure the Council and the Commission will say that the reports actually violate the Financial Regulation.
If Parliament were to reject those two amendments it would make life a lot easier. I need to give warning now that, if those two amendments are carried, I, as Chairman of the Budgets Committee, would consider that to be a breach of Rule 63a. In other words, we will taking into account the Financial Regulation and the budgetary consequences. I will stand up during the vote to ask Parliament to support an oral amendment to ensure that both these reports fall into in line with the Financial Regulation. Hopefully, when we come to conciliation, we can get a consensus on all the reports and not just five out of seven.
Mr President, Commissioner, I would also like to congratulate the three rapporteurs, Mrs Pack, Mrs Prets and Mrs Iivari, on the reports we are debating tonight. I will refer firstly to the report on the youth programme and I would like to say that I believe it to be very positive because it proposes, amongst other things, bringing the European Union's institutions closer to young people, and I believe that this is absolutely correct because we must not forget that they are the future of Europe and it is they who must know us best.
Furthermore, it is very important that the opinions of these young people can be communicated to all the Members of this House and other people in the European institutions, because when it comes to making decisions it is very important to be aware of those opinions. And providing youth programmes with stability and continuity, provided that the principle of subsidiarity is respected of course, is essential to their smooth operation.
With regard to the report on education and training, I would like to say that I completely agree with the constant quest for quality in teaching and education, and I believe it to be wonderful that this is being promoted at European level. But I would like to add, in relation to the three reports in general, that we must attach more importance to education, youth and culture, because although we always say here that they are extremely important issues, the reality is that this view is not then reflected in the European Union's budgets. And if they are not reflected in the budgets, it is very unlikely that our voters will believe us when we say it.
Mr President, Commissioner, ladies and gentlemen, the subject which we are examining appears at first sight to be technical, yet it conceals behind it a very serious political dimension, in that it concerns the funding of organisations which, according to the wording repeated in the explanatory statements of all three reports, 'reinforce the European message' and operate in three crucial areas: youth, education and culture. But why spend around EUR 40 million a year over five years in order to reinforce the so-called European message? Because it would appear that the advertising and promotions carried out both by the services of the European Union and by the Member States in order to convince the peoples of the benefits of Europe are not enough. Nor are the funds in these three sectors of educational exchanges and special programmes for youth and culture enough.
The daily experiences of the workers, unemployment, hardship, the attack on their rights and the commercialisation of everything prove exactly the opposite. A multisided mechanism is therefore being constructed which even wants to involve and buy off independent organisations and foundations.
Without wanting to belittle the work of some of these organisations, we cannot but identify certain typical cases of funding, such as that of the European Youth Forum, which are an attempt at direct intervention in the youth movement in a bid to prevent the radicalisation of young people. Of the action in the field of education, we single out funding for teaching about European integration in universities, the funding of foundations which promote the policy of the European Union, even training of national judges in Community law.
The Communist Party of Greece is categorically opposed to the erection of propaganda mechanisms which aim to conceal the anti-grass roots character of the European Union. That is why we shall vote against all three proposals, without entering into the debate on the details.
– Mr President, I, too, would like to thank the rapporteurs and I would like to concentrate on one question, in fact on the area of culture and Mrs Pack’s report. It goes without saying that we are emphatically in favour of a transparent and secure legal basis, but we must ask ourselves the question here as to what extent a common European cultural policy will in fact still be possible with this procedure, or are we concentrating exclusively on a procedure and the citizens are no longer so important?
Take the action programme to promote bodies active at European level in the field of culture, for example. There are two funding structures, two sets of rules, one for so-called permanent organisations and one for the second area, which operates by calls. There is no question but that we want to promote as many new initiatives as possible from the existing budget allocations. But the way proposed here and which was in particular decided by the Council at the first reading makes it impossible any longer to include European initiatives that actually deserve such support as permanent bodies. As the report mentions, there is the European Bureau for Lesser-Used Languages, which is supposed to be one of these permanent bodies, but it cannot be the only one in the whole of Europe to have the right to be a permanent body of this kind.
The European Youth Orchestra, the Institute in Florence, the Institute in Trier, the College in Bruges: what sort of a proposal are they supposed to make? How many European Youth Orchestras must there be to ensure sufficient support? If there is any doubt, we must join with the Commission in entering into litigation with the Council to really make support for these possible.
Mr President, I have listened very patiently to what has been said. However, I should like to return to the realities. What are those realities? A new financial regulation has been decided on, by a vote in the European Parliament. That new financial regulation has consequences. Parliament was aware, when it voted in favour of the new financial regulation, that it would have consequences. Now one of those consequences is that it is impossible to go on funding certain bodies in the way they have been funded in the past. That is the problem. Therefore we had to find a solution. The easiest solution would have been to say that we shall just apply the financial regulation, then close the door and that would be the end of it. The Commission, however, because it cares about bodies involved in youth, education and culture, did not choose the easy way out. It chose the difficult way. In other words, despite the new financial regulation we are trying to ensure that we can continue to fund those bodies, and we have done so, because the proposal which is on the table now allows us to continue to finance the College of Europe in Bruges, the European University Institute in Florence, the Academy of European Law in Trier, the European Institute of Public Administration in Maastricht, the Human Rights Centre in Venice, the Jean Monnet Chairs etc. It also allows us to finance – and I shall not read the whole list, Mr President – the orchestras, the Chorale Academy, Europa Cantate, the Yehudi Menuhin Foundation, the Youth Academy Foundation, Europa Nostra, the Artists’ Villages, Europalia, Euroballet, the Pegasus Foundation, the Boniface Memorial Foundation, and so on. There are dozens of them, Mr President. It also enables us to continue to provide funding for the Youth Forums and the youth organisations.
I am sorry, but when I hear that all these things will no longer be funded, I wonder what I have been doing for the last few months in trying to continue the funding despite a financial regulation which no longer permits that funding. I think it is very disagreeable of Parliament to tell us that it received the proposal too late. Parliament received the proposal in May, and we are now in November. Why did Parliament not receive the proposal until May? It could have received it a month or two earlier. It did not receive it then because, during those months, the Commission was achieving the impossible in order to safeguard cultural bodies, educational bodies and youth bodies, and in order to proceed in the direction desired by the European Parliament, in order to give assistance to those beneficiaries which Parliament had selected, quite rightly, so that they could switch from one system to the other without any interruption. That is what we were doing during the months before May.
What remains to be done now, then? What remains to be done is for Parliament to come to an agreement with the Council, because all our legal services have told us that earmarking, for example, which was Parliament’s idea, would not be possible. It was thanks to the Commission, to its assiduousness, and the way it forged ahead in order to find an intermediate solution, that it was possible to safeguard Parliament’s earmarking. The new financial regulation makes no provision for earmarking. Therefore, ladies and gentlemen, let us keep both feet firmly on the ground. If we took so long, it was because we needed to find solutions to an impossible situation, solutions that would be in the interests of our cultural, educational and youth bodies.
Parliament now has to vote on the amendments. The Chairman of the Committee on Budgets has made it very clear: either Parliament votes in favour of those amendments which are likely, in the codecision procedure, to meet with the Council’s agreement, in which case from January onwards, all those bodies to which we are committed will receive their money, or it votes in favour of amendments which will never receive agreement from anybody, in which case, come January, the bodies that I have just referred to, and there are dozens and dozens of them, will not receive any money at all.
I have done everything I can, Mr President, to make a solution possible. I hope Parliament and the Council, for their part, will also do everything they can to ensure that the solution can be implemented with effect from January 2004.
Mr President, would you allow a question to the Commission, although it does not strictly speaking conform to the Rules of Procedure?
As an exception, I will give you fifteen seconds in which to ask your question.
Mr President, Commissioner, the Commission’s proposal provides for transitional measures for the three proposals we are discussing. Therefore, even if an agreement is not reached with the Council, could you explain to me how it is that there is a risk of certain organisations not having funding?
Mr President, the risk is clear. I should like to say to the honourable Member that if there is no agreement in the codecision procedure, if there is a delay, if we have to start discussing all the details again from the beginning, then no decision will be taken before the January 2004 deadline. We may perhaps reach a decision in spring, or in summer. I do not know, but I do know that throughout that time it will not be possible to pay the bodies in question, because without legal bases nobody will provide a signature so that a payment can be made. That much is very clear. It would be illegal, and no one is going to accept the responsibility for doing something illegal.
The joint debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the debate on the report (A5-0279/2003) by Mrs Karamanou, on behalf of the Committee on Women’s Rights and Equal Opportunities, on women in the new information society (2003/2047(INI)).
. Mr President, Commissioner, you certainly know that the lack of access to new technologies and digital illiteracy are increasingly developing into new forms of social exclusion which directly endanger women. Evidence to date has revealed huge differences between the two sexes both in education and in the labour market. The report which I have drafted on behalf of the Committee on Women's Rights starts by listing the reasons, such as social stereotyping and cultural preconceptions, which restrict the options of girls and raise barriers to their careers, resulting in general negative consequences in the economy as a result of the non-rational use of human resources.
Over the last decade, we know that three million new jobs have been created, of which 1 600 000 have been taken up by women. However, it should be noted that over 60% of the new jobs created are in the high technology sector, where women are underrepresented, especially at the higher levels of technical specialisation and at the decision-making level. Hence, economic development in the field of modern technologies under present circumstances is exacerbating structural weaknesses and widening the gender gap.
The labour market is still divided by gender, with the men dominating in new technologies and women in lower paid jobs which call for less specialisation and offer less security. In the field of research and science, women are not only seriously underrepresented, they are present in just a few scientific fields and completely absent from others, while they are markedly unequally represented throughout the scientific hierarchy and have less opportunity to secure funding for research. Of the 500 000 researchers working in industry in Europe, only 50 000 are women. In the public sector, universities and research centres, the percentage fluctuates between one quarter and one third, but in higher positions of responsibility the percentage is less than 12% for women. In industrial research, the situation is even worse, and the new technology sector appears to be the worst of all. Better access for women to research would certainly help to enrich scientific methods, themes and subject matters. Similarly, in the field of the media, there is no representation of or participation by women journalists in positions of administrative responsibility, while no attention is paid to the issue of discrimination against women and images of women are often projected in the media which have nothing to do with reality.
At the same time, the Internet continues to be dominated by men and to be directed mainly at men, thereby giving rise to discrimination. Surveys show there are differences in the way in which men and women use Internet services. Similarly, we have worrying evidence about the small percentage of women Internet users in the accession countries.
In order to increase the number of women in education and training in the new technologies, my report proposes the inclusion of computers and the Internet into primary schooling from an early age, so as to encourage young girls to take up lessons in a positive direction. Surveys show that contact with science and technology at an early age could change the attitude of women before stereotyping starts to affect their behaviour. The Lisbon strategy and the employment guidelines should be applied in order to limit the gender division of labour, with women concentrated in certain professions with low qualification requirements, low pay and no prospects of advancement.
That is why both the Commission and the Member States should undertake the commitment, with the full use of Structural Funds and in particular the Social Fund, for training in the new technologies, particularly with regard to the entry or return of women to the labour market, always in the context of the Lisbon objectives.
At the same time, sexual equality policies and programmes need to be implemented that aim especially to vocational training, lifelong learning, compatibility between professional and private life and the equal division of family responsibilities between men and women, which will facilitate women's access to the information society. Special attention should be given to the content of the multimedia, in order to promote positive images of women, such as the amazing performance of women at all levels of education. We are calling on the European Commission and the Member States to promote the full and equal participation of women in the media, including the administration, planning, management, education and projection sectors.
At the same time, policies need to be adopted that will improve working conditions in new sectors, such as teleworking. Special attention needs to be given to improving women's access to the Internet and new technologies by creating an extensive infrastructure and by providing technological equipment in rural and suburban areas, which are poorly served today, especially in the poorer areas and the accession countries. All the policies of the European Union should promote a strategy to safeguard the basic infrastructure which will provide access, equipment and connections for every house, school, public building and library. In order to combat social exclusion, priority must be given to vulnerable groups of girls and women, immigrants, the disabled, the destitute, unmarried mothers, women farmers etc. Similarly, the Commission needs to collate additional statistics on structural differences in the IT sector, so that we can investigate the real participation of women, their representation and trends in the job market.
The Committee on Women's Rights and Equal Opportunities emphasises that, up to now, the gender dimension in the new technology sector has been completely ignored. That is why, within the framework of the United Nations World Summit on the Information Society to be held in Geneva in December 2003, we are calling on the Commission and the Council to submit practical strategy proposals and contribute to the incorporation of horizontal policies for gender equality. The digital economy offers both opportunities and challenges to women, challenges which differ from the challenges to men and are based on their different roles and places in the family and society.
Integrating the gender dimension into the development of new technologies does not only raise the question of access, quantitative participation and the equal representation of women; it also raises a deeper question and presents an opportunity for a critical evaluation of the culture of the information society, with its values, development strategies and objectives and the involvement of human resources. I hope that my report will contribute to the public dialogue on the kind of information society we want.
Mr President, first of all, I wish to thank Mrs Karamanou for her work on this report on women in the new information society. As we know, globalisation and the information and communications technologies (ICT) have dramatically changed all areas of social and professional life in Europe. More than half of all people working today use computers in their professional lives, 40% of Europeans use the Internet and, in the last five years, more than 60% of all new jobs created in the Union have been in the high-tech sectors. One fact leaps out from these figures: there will be no real need for workers who do not have the necessary education to use the new technologies.
Progress has been made in the field of gender equality, with almost as many women (46%) using computers as men (54%), and the situation is similar as regards the Internet. The gap between men and women is growing within disadvantaged groups, however.
The new technologies offer new opportunities for jobs and for people’s working lives, including teleworking which, at least in theory, can help women and men better to reconcile family and working life. Although women appear to be more interested in teleworking now, they are still not making great use of it, so much remains to be done in this area.
Men occupy two-thirds of all jobs in new technology sectors. Only 15% of professionals in this sector are women, and the figures are more or less the same when it comes to education. In some countries, less than 30% of women go on to study the new technologies in higher education. Women account for 19% of doctorates in computing, and the percentage of women setting up their own businesses is much lower. In the world of business, the higher up the decision-making ladder you go, the fewer women you find in the new information sector, although I believe this is to some extent the case in all sectors.
In this context, the Lisbon strategy and the European Social Policy Agenda and the Employment Strategy have played a significant role in promoting women’s access to the information society, including all the steps adopted by Education Ministers at national and European level. By the same token, the Framework Strategy for Gender Equality encourages an employability-oriented approach and women’s access to jobs in the new technologies sector. A number of other Community-funded programmes also promote gender equality, and the social partners have a key role to play in supporting women’s participation in the information society. If we want to achieve results, all of these policies clearly need to be consolidated and, in this, the Commission’s role is crucial, but all parties involved at all levels must seize the opportunity represented by the new knowledge-based society to ensure that men and women are equally represented in the sector.
To my mind, all future action should hinge on three priorities. First of all, it should focus on finding a place for women everywhere and in all social situations. Secondly, emphasis should be placed on education and training. Thirdly, work must be done to improve the rate of employment for women and the percentage of women setting up their own businesses in the new technology sector. As I said at the beginning of this speech, particular attention must be paid to women who risk being excluded from the information society, including women who are older, unemployed or on a low income, women who are immigrants or who have disabilities and, above all, women who have not received sufficient education. The necessary infrastructure must be established in towns and at regional and local level. Improving access to broadband connections can prevent exclusion in both urban and rural areas. Access to the new technologies in all areas must not be confined to helping women to find new jobs. By promoting new working methods, new ways of organising work, such action will also create the conditions necessary to bring about change in current employment practices. I have already mentioned teleworking, but the quality of work and the level of work satisfaction could also be improved. Finally, it could further integrate women into the labour force. Increasing the participation of women in the labour market is crucial to attaining the objectives set in Lisbon and significantly improving enterprise creation could make a real change to the hand women are dealt. We must improve the role women are given in the fields of ownership, supervision and management in the ICT and media sectors, by providing the necessary assistance to women who set up their own businesses, by funding projects and by cooperating on implementing action plans, particularly in knowledge-based sectors, by supporting awareness-raising campaigns and by encouraging women to grasp job opportunities in the new technologies sector, once they are trained. We must establish conditions that will enable all women to participate in employment, including mothers of young children, older women and women with disabilities. In order to achieve equality between men and women, women’s representation in the market must be improved, but in itself, this is not enough. Women must also play a major role in decision-making bodies and in society in general. As regards the new technologies, real changes in the field of gender equality will only be truly effective when women also occupy senior positions in this sector.
Mr President, ladies and gentlemen, this action requires partnership and practical action. Increasing the participation of women in the information society is an issue that concerns everyone. The Commission, the European Parliament, governments, regional and local authorities, the unions and employers all share this responsibility, which the Commission hopes everyone will shoulder.
Mr President, Commissioner, ladies and gentlemen, the subject of this evening's debate is not just one aspect of women's modern professional life; it is particularly important to the development of the European Union, the success of the Lisbon objectives and, of course, the future of women themselves.
The whole world is developing into an information society and our experience shows that those states, areas and citizens most familiar with these new opportunities have greater chances of employment and advancement. That is why the new technologies do not by themselves constitute a market sector with a constant increase in jobs but do affect the development of other sectors. The European Union is lagging behind the United States in research and the use of new technologies. However, even inside the European Union there are discrepancies between the Member States, between the regions and, unfortunately, between the two sexes, as both the rapporteur and the Commissioner have pointed out.
My honourable friend Anna Karamanou has taken a highly positive initiative in drafting a report on this subject; a report which will give us a better understanding of the problem and the need to take suitable, efficient measures with suitable cooperation at European, national and local level. The rapporteur's proposals touch on a broad range of policies to promote the participation of women in the world of new technologies; policies which relate to the workplace, the business world and the world of education and rightly point out that, in order to achieve this objective, women need to participate in the planning of and decisions on the relevant policies.
I should like to comment in particular on facilitating Internet connections for housewives, because this will make life easier for women themselves. At Community level, the averages vary perceptibly: 48% of men and 38% of women have a home connection. Our experience tells us that access for women may have multiple benefits for society. And as this year is the year of the people with disabilities, I should like to refer in particular to the initiatives taken by mothers in order to deal with their children's health problems.
Today, we can find websites on the Internet where mothers exchange experiences and promote solutions to an impressive degree. Take, for example, the Dyspraxia Foundation, which was set up in 1987 by two English mothers, Stella White and Marion Owen. Their names deserve to be mentioned. Today, this initiative is a reference point for mothers and an example which has been followed in various European countries and elsewhere, in Canada and in Japan, where mothers are setting up similar websites with positive, specific results in the application of new methods to deal with their children's physical and mental health problems.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the debate on the report (A5-0344/2003) by Mrs Roure, on behalf of the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs, on the initiative of the Hellenic Republic with a view to adopting a Council Regulation on the creation of an immigration liaison officers network (9870/2003 C5-0260/2003 2003/0817(CNS)).
.  Mr President, the conclusions of the Thessaloniki European Council of 19 and 20 June expressed the need to speed up work on adopting, before the end of 2003, a legal instrument intended officially to create a network of ‘Immigration’ liaison officers (ILOs). The idea is that all these ‘Immigration’ liaison officers of the Member States, located in the same foreign country, should work effectively together, within networks, in order to contribute to the gradual establishment of the coordinated and integrated management of our external borders. The regulation proposed by Greece is needed to provide a framework for formalising and strengthening the informal cooperation that already exists between liaison officers.
The ideal situation would be to have Community ‘Immigration’ liaison officers with their own duties, who are trained and paid by the Union, but unfortunately neither the jurisdiction nor the budget for this yet exists and some States remain unconvinced. Liaison officers symbolise the external representation of the Member States, and some people do not look favourably on any loss of their national prerogative. In the meantime, this new proposal for a regulation is, to my mind, a step towards achieving greater transparency. There are essentially three types of task that would be given to the liaison officers: they would help to prevent illegal immigration and to combat the traffickers, they would help to return illegal immigrants and would contribute to the management of legal immigration. This last point is still rather vague, however, since the form that this management might take is not set out in any of the regulation’s articles and yet is, I believe, a crucial matter. This is, therefore, a shortcoming that needs to be remedied and, in fact, contrary to what some would have us believe, foreigners are not dangerous; they are in danger themselves. People who leave their country, their friends and family, to immigrate to the European Union do so for significant reasons that are often matters of life or death. Each one of us would probably, in the same economic, social, psychological and emotional conditions, do the same. We must, therefore, disseminate information on the possibilities of legal immigration in the countries concerned. To achieve this, I believe we must all be clear about our immigration policy, which is not currently the case. We must also warn people about the risk that they face of falling into the hands of unscrupulous smugglers or of finding themselves involved with a slave-trading network.
In order, however, for these measures to be truly effective, I call on the Member States to ensure that they are not themselves the cause of some illegal activity. To this end they should, as I see it, act on two fronts: firstly, on the status of temporary workers. Studies of the black labour market in European farming indeed show that undeclared overtime and the use of illegal methods of recruiting for the farming labour force, which sometimes border on slavery, are increasing in the Member States. Often, the major distribution chains put pressure on producers, who then use unemployed and illegal workers and it is unthinkable that we should accept contracts that place workers beyond the law. I wish to emphasise that, very often, making legislation tougher reduces the number of legal workers and increases the number of illegal workers, whom it in no way prevents getting through. Furthermore, it is crucial that we avoid making a link between immigration and organised crime. Illegal immigrants are not criminals, but human beings who have not been fortunate enough to be born in the right place. A clearer distinction should therefore be made between the roles of liaison officers, ‘Immigration’ liaison officers, airport liaison officers, documentary advisers, technical advisers and consular services, all of which deal with immigration issues, and it would also appear appropriate to delineate the area of activity of liaison officers and precisely define their tasks. There should also be some harmonisation, even if only partial, of the training they should receive. Some ILOs interviewed when the Danish Presidency report was being drafted see this as a for the creation of a genuine network. This training could normally be given in the form of seminars and workshops, which would have the undeniable advantage of fostering personal contact – the very essence of a network.
In conclusion, I would like to emphasise that in no case must immigration be seen as a threat. In no case must illegal immigrants be seen as criminals. They are victims, because they have had the misfortune to be born in a beleaguered country. They are victims because they are desperate and are looking for compassion. If the European Union is incapable of understanding that, then we can only despair of progress and of the civilised world.
.  Mr President, ladies and gentlemen, in its communication of November 2001 on a policy for combating illegal immigration, the Commission set out, in the chapter on measures to be implemented within the Union’s external border, the need for a network of immigration liaison officers.
The Commission is of the view that this network must ensure the necessary exchange of information between immigration liaison officers and also the coordination that the Member States must develop with third countries in order to work together in the field of European immigration policy. The action plans adopted by the Council on illegal immigration and on the management of our external borders, as well as the conclusions of the Seville and Thessaloniki European Councils, also express the need for the creation of such a network.
The Commission, therefore, looks favourably on the initiative adopted by the Greek Government to table this proposal. We share the idea, as emphasised by the rapporteur, Mrs Honeyball, that some rules contained in this initiative, in particular as regards the system of information exchanges between liaison officers, are sometimes excessively vague. Taken as a whole, however, we believe the text provides a good working basis for more structured and better coordinated cooperation with third countries in the field of immigration.
This coordination will become even more important in future with the new requirements that will shortly be adopted on the policy of visas being issued in third countries. Once this regulation is approved, immigration liaison officers posted to third countries must form effective networks for cooperation at local or regional level on the basis of the positive precedent set by the network established in the Western Balkans at the initiative of the United Kingdom and which has shown positive results in regulating immigration from that region to the States of the European Union.
. Mr President, Commissioner, honourable Members, the Committee on Foreign Affairs has discussed the proposal for a regulation implementing an initiative by the Hellenic Republic, as decided at the Thessaloniki summit, on the crucial social and political issue of illegal immigration. The Committee on Foreign Affairs has unanimously accepted certain amendments, most of which have also been accepted by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs and will, I hope, also be accepted by Parliament, and which improve the regulation. There have been previous proceedings on the matter in the European Union at previous Councils, but there was no agreement, meaning that our debate today positively ratifies a political wish of the European Union.
This directive, without bringing a final result as a whole and a full political answer to the issue, is nonetheless a first important step forward. In one way, it communitises this policy and creates prospects for further improvements. The proposals by the Committee on Foreign Affairs, will, I hope, improve the regulation, making it more transparent and more democratic, with the safeguarding of parliamentary control and with cooperation which respects the legal order in the countries which will operate these networks. The operation of these networks will allow for better management of the resources made available by the European Union for this issue, will improve relations between the European Union and the countries in which the networks operate and may facilitate the foreign policy of the European Union by unifying it on this issue and by making it transparent to the countries, thereby facilitating our relations with them. In addition, given that various other illegal and criminal activities are carried out alongside illegal immigration which violate basic human rights and debase human dignity, such as trafficking in women and drugs, the modern slave trade etc., the proper application of the present regulation will offer positive services here too.
Honourable Members, we constantly witness thousands of drownings on our shores or in our border rivers, deaths in containers, on the shores of the Mediterranean or the Channel or in inaccessible mountains. I hope that the proper application of this regulation, together with other supporting policies to develop and democratise the countries of origin of illegal immigrants, will significantly improve the deeper social and political problem which affects our societies and provides a breeding ground for a climate of racism and xenophobia which is an insult to the humanitarian and democratic values of European political and social civilisation.
Mr President, I would firstly like to congratulate the rapporteur on her work and also thank her for the good relationship she has had with the rapporteur for this group, accepting many of the amendments and proposals we have presented in committee.
I agree that this proposal is important, and the creation of this network of liaison officers is important, particularly in view of the fact that we have decided we have discussed this here many times on the importance of communication and communication strategy in the countries in which immigration originates, providing information on the means of legal entry and on the dangers and deceptions surrounding illegal immigration.
I would like to point out that in this very Parliament we recently approved a resolution on the European Union's information and communication strategy, and that Recital N stated that immigration policy and respect for human rights were considered a priority within the Union’s information policy, and furthermore called on the Commission to make its offices in the countries in which immigration originates partly an antenna for informing these countries of the means for legal access to Europe and of the dangers involved in illegal immigration.
I therefore believe that the amendments which have been introduced in this regard into the rapporteur’s report are particularly important, and oblige the Commission to participate, in some way, in the meetings of liaison officers, and provide it with the opportunity to inform citizens of these countries in which immigration originates of the means for legal entry and of the dangers of illegal immigration.
On the other hand, I believe that perhaps one of the amendments presented by the Committee on Foreign Affairs is rather over the top insofar as it could constitute a first step towards the creation of a European Union foreign service, but it is the case that these liaison officers, with the support of the offices of the Commission in relation to information and coordination, are without doubt a first step towards the creation of this Community immigration policy which we all want to see.
In this way, we want the countries in which immigration originates to see Europe as a single region and for the offices of the Commission to act as a coordinator to some extent of the immigration policy which we all want the European Union to have.
Finally, I believe it is important and I wish to address this to the Commissioner to accept that the countries which do not have representatives in the countries in which immigration originates may delegate that task to liaison officers from another country which does have representation in that country.
Mr President, Commissioner, ladies and gentlemen, we have on several occasions expressed our concern that the Union’s external borders constitute one of the weakest links in the system for creating an area of freedom, security and justice. We therefore support all initiatives that could contribute to strengthening control of the Union’s external borders, which is crucial. As Commissioner Vitorino pointed out, the Seville European Council called for a network of immigration liaison officers to be created and the Thessaloniki conclusions stated the need to speed up work on adopting a legal instrument by the end of 2003. Hence the report that we are examining today and I should like to take this opportunity to congratulate Mrs Roure on her work.
Informal cooperation between immigration liaison officers already exists and this initiative is intended to give this cooperation a framework that will formalise it and strengthen it. This network of officers can and must contribute to preventing illegal immigration and to combating this phenomenon, to help in the return of illegal immigrants and to the management of legal immigration.
We want to develop a proactive policy for legal immigration, and at the same time effectively combat illegal immigration and trafficking in human beings. I must once again express my regret that, because trafficking in human beings falls under the third pillar, it cannot be included in the scope of this regulation amongst the responsibilities of liaison officers. Once again, we are facing an absurd situation due to the division of issues between the three pillars, a distinction which, once again, is pointless and counterproductive.
I also wish to emphasise that preventing illegal immigration requires the existence of legal channels of immigration and properly-targeted information campaigns in order to act as a deterrent to potential candidates for immigration. We can and must avoid further tragedies such as some that are still fresh in our minds.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the debate on the report (A5-0361/2003) by Mr Hernández Mollar, on behalf of the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs, with a proposal for a European Parliament recommendation to the Council on procedural safeguards for suspects and defendants in criminal proceedings throughout the European Union (2003/2179(INI)).
. Mr President, Commissioners, ladies and gentlemen, I would like to begin my speech by stressing the importance and significance of the recommendation we are debating today.
What we are dealing with today is the first initiative, in the form of a Green Paper, aimed at considering, together with other instruments, the future proposal for a framework decision which will regulate – as its title states – the minimum rules on the procedural safeguards for suspects and defendants in criminal proceedings throughout the European Union.
Judicial cooperation between the States of the European Union, in both the civil and the criminal fields, is reaching levels which were unimaginable a few years ago. These levels will reach their peak when, at the beginning of 2004, the European arrest warrant enters into force, if things go to plan and despite certain difficulties which appear to remain in certain Member States.
This is why, at the moment, when the construction of the European area of freedom, security and justice is making progress, and concern about terrorism, organised crime and illegal immigration is increasing, we are seeing greater cooperation between police and judicial bodies of the Member States and it is becoming essential that we do not continue to ignore the necessary safeguards which suspects and defendants must enjoy during the criminal proceedings so that their right to a fair and impartial trial is guaranteed at all times.
The purpose of the recommendations we are debating today is, therefore, simply to achieve a degree of unification of procedural practices in the Member States, on the basis of the rights established in the European Convention on Human Rights, the case-law of the Strasbourg Court and the Charter of Fundamental Rights of the European Union, and within the framework of the judicial and criminal convergence which today is being achieved in the European Union, based on mutual recognition, described as the cornerstone of judicial cooperation in the civil and criminal fields in the Union by the Tampere European Council.
It was at that same important European Council that the foundations were laid which have led us to be here today discussing the minimum procedural safeguards for suspects and defendants in criminal proceedings in the Union, since there was insistence there on the need to carry out work in relation to aspects of procedural law with regard to which it is considered necessary to have minimum common standards in order to facilitate the application of the principle of mutual recognition, respecting the fundamental legal principles of the Member States.
The Green Paper sets out the reasons why the proposals have been restricted to the five rights which appear in it: legal aid, translation and interpreting, information about rights, the protection of vulnerable suspects and defendants and consular assistance.
I wonder, Commissioner, Mr President, whether it would not have also been useful to have in some way considered the types of crime which affect all or the majority of States, which, to a certain extent, would have complemented the necessary unification of procedural practices.
The admissibility and weight of evidence, judgments in absentia and the regulation of bail are being left for a subsequent occasion and I would like to take this opportunity to ask the Commissioner how that work is going – and these are issues which certain groups have been determined to include in the recommendation, despite the fact that that is not its purpose.
I believe that the approach which has been taken in drawing up the Green Paper is sensible, because it is still an undeniable reality that criminal jurisdiction is the central core of the sovereignty of the States, and is therefore very inflexible when it comes to establishing substantial common procedures and systems. And, although the idiosyncrasies of each European society and their own legal cultures must be seen as reasons for this resistance, it is also the case that the criminal process is a system which imposes limits on the State, which is a measure of the quality of that State in terms of the Rule of Law and respect for the citizen, something which this House, as the ultimate expression of its will, must always defend.
There is, therefore, no question that this is a timely proposal, something which cannot lead us to think that the instruments approved so far – such as the European arrest warrant – have meant any undermining of the fundamental rights and safeguards of our citizens, but which nevertheless does make it necessary for progress in this direction to be complemented by a degree of unification of procedural safeguards.
That aside, I must reject the two amendments presented by the Group of the Greens/European Free Alliance and by the Confederal Group of the European United Left/Nordic Green Left, which are aimed at making the entry into force of the European arrest warrant conditional upon the entry into force of the framework decision on procedural safeguards. I reject these amendments because the scheduled date for the entry into force of the European arrest warrant is January 2004 and because the arrest warrant in itself is based on reciprocal trust between the different judicial systems of the Member States, even though it is essential that the implementation of the minimum standards imposed by the framework decision is carried out urgently and as soon as possible.
I just wanted to stress the most controversial point and the point which has given rise to the greatest discrepancies between certain political groups.
Finally, I do not want to miss this opportunity to thank the political groups for the practically unanimous support this report has received in committee and which I hope will be reproduced tomorrow.
. Mr President, I would like to congratulate the rapporteur, Mr Hernández Mollar, for his excellent report. The Commission shares his view about the crucial importance of setting common minimum standards on procedural safeguards. This is vital to ensure the mutual trust which forms the basis of the measures set out in the mutual recognition programme of which the European arrest warrant was the first to reach political agreement.
A common set of minimum standards on safeguards is necessary to ensure that the fundamental rights of European Union citizens are respected in an equivalent way in the 25 Member States. A proposal for a framework decision is planned by the Commission as a follow-up measure to the Green Paper if the main ideas that we have put forward deserve the support of this Parliament.
A measure of this sort was envisaged at the Tampere European Council, hence the references to protecting the rights of individuals. This measure does not, in fact, go further than the already existing provisions the European Convention on Human Rights and the Vienna Convention on Consular Relations. It will highlight what is seen at EU level as essential for a fair trial and it will make mutual recognition measures operate more smoothly, since Member States will be more willing to accept that other Member States have proper safeguards in place.
Regarding the recommendation made by the rapporteur to include provisions governing other fundamental rights such as the right to bail, or rules on the admissibility of evidence, the Commission explains in the Green Paper that these two very important areas will indeed be the subject of separate measures of their own in order to do them justice. The work on the right to bail, which also covers detention conditions, forms the subject matter of a measure in the mutual recognition programme and will be more appropriately dealt with as a single issue.
I can even tell the honourable Members of the House that the Commission has presented a questionnaire to the Member States on this specific issue. We have received the first answers and we will be presenting a first evaluation of these to the Justice and Home Affairs Council, which will meet tomorrow morning here in Brussels. A communication on the subject is included in the Commission's work programme for 2003.
In the work programme for this year, there is also a Green Paper on the approximation, execution and recognition of criminal sanctions in the European Union. This is designed to ensure equality of treatment for convicted persons throughout the European Union so that, for example, those sentenced in a Member State other than their own are not discriminated against by virtue of their foreign nationality.
Regarding fairness in handling evidence, this area is too vast to be covered in a Green Paper that already proposes several rights, as does the current one. The Commission therefore decided to devote more time to this topic and conduct a specific study as soon as the first stage of the procedural safeguard work was complete. The Commission has now started work on a study of safeguards on fairness in the gathering and handling of evidence. This will cover, inter alia, the right to silence, the right to hear witnesses, the problem of anonymous witnesses, the right to disclosure of exculpatory evidence, how the presumption of innocence is to be understood, whether there are circumstances where the burden of proof may be reversed, and many other aspects of the law of evidence. This is one of the most complex issues in penal law.
Regarding the principle, an initiative tabled by the former Greek presidency is currently being discussed in the appropriate Council bodies and, once again, the Justice and Home Affairs Council will discuss this Greek initiative tomorrow.
Finally, on the questions of the conditions of prisoners in the European Union, the Commission recently prepared and sent a questionnaire on this issue to the competent authorities of the Member States. The replies to this questionnaire are now arriving and are a useful source of information which is being taken into account in the process of preparation of the two Green Papers mentioned on pre-trial detention and approximation, mutual recognition and enforcement of sanctions.
.  Mr President, I have taken the floor to stress the importance of this Green Paper – for I feel it is my duty to do so – and, therefore, to congratulate Commissioner Vitorino on the contribution he has made with this Green Paper to the building of an area of freedom and justice. I would also like to thank Mr Hernández Mollar for incorporating the opinion of the Committee on Legal Affairs and the Internal Market, which was the fruit of extensive, in-depth analysis, extensive debate and great understanding of the issue. He reiterated just now that we need to call strongly for criminal procedure to provide substantial criminal , because that is the way to be able to provide safeguards, to achieve, indeed, what we see as a minimum level of reliability and minimum safeguards.
The intention of the Committee on Legal Affairs and the Internal Market in producing this opinion was to stress and emphasise the need to protect the freedom of defendants. We are aware that the institutions describe themselves in these terms, that legal civilisation, the rule of law, prevails, and these safeguards are essential to and representative of a fair trial, which is the subject of so much discussion and, I believe, must be our ultimate goal as regards procedure.
The Green Paper represents a change of course, Commissioner Vitorino, a radical change of course from tendencies which are not quite democratic, giving precedence to powers of investigation and investigation alone, also in a supranational form. The European Prosecutor for criminal protection against fraud is an example of this point, which I have already made on other occasions in this Chamber and in other debates.
All the provisions laid down have already been mentioned, but the right to immediate defence, the right to assistance, the language guarantee and other similar matters form the essential elements of this measure, and I would stress them once again. What we must emphasise are not just cooperation and coordination between the Member States but definitive recognition of final criminal decisions, and the Committee on Legal Affairs is working to this end.
To sum up, Mr President, we must ensure that the level of protection of rights provided is higher rather than lower. To this end, we must take into account the safeguards provided by some Member States and ensure that Europe as a whole focuses its approach on that dimension and those rights. The Europe of rights and freedoms demands it.
Mr President, Commissioner, ladies and gentlemen, I wish to start by congratulating the rapporteur, Mr Hernández Mollar, on the merit, quality and enormous usefulness of his report. In building an area of freedom, security and justice, citizens’ fundamental rights must always be fully respected and safeguarded and the principles governing a fair trial must be duly confirmed. This initiative consequently represents a further important step towards creating a genuine European area of justice by defining a set of minimum standards in the field of procedural safeguards in the Member States. This is an attempt to ensure homogenous protection throughout the Union of the individual rights of those accused, sentenced or convicted in criminal proceedings.
Adopting these common standards is crucial to increasing the confidence and the faith which members of the public and the judicial authorities in one Member State have in the legal systems of all the other Member States. The Community judicial instrument on which these common standards will be based is intended to improve procedural safeguards throughout the territory of the Union without lowering the level of protection that is guaranteed in the various Member States.
Mr Hernández Mollar has already referred to some of the relevant areas but I would like to highlight legal aid, the right to an interpreter and/or translator, the protection of particularly vulnerable categories – such as minors, persons with disabilities, the illiterate consular assistance and the duty to inform everyone of their rights. The problem with these standards is not, in many cases, that they do not exist but rather hinges on the shortcomings in the way they are applied. The framework decisions must consequently include provisions that can be implemented effectively and sanctions, and must consider other fundamental rights of suspects and defendants in addition to those that have already been mentioned.
In this context, the PPE-DE will, of course, vote in favour of the Hernández Mollar report.
Mr President, I believe that the motion for a resolution contained in Mr Hernández Mollar’s report considerably enhances the Commission’s Green Paper on procedural safeguards, thanks, not least, to the contribution of numerous amendments by all the political groups. I would therefore like to thank Mr Hernández Mollar for his work.
As I have said, it considerably enhances the report, not just because the resolution contains a clear call for the adoption of a framework decision on common minimum standards, and not just because it also points out the elements still lacking – as the Commission, itself, recognises – in the building of a complete system of common minimum guarantees securing the basic European rights ensuring a fair trial. The list of these rights must be extended to the issues related to admissibility and weight of evidence, to the criteria for pre-emptive detention, to the actual conditions of detention, as well as to the right of appeal, which is important especially in terms of individual freedom. The principal contribution made by the draft resolution is the detailed identification of the specific content of the rights already examined by the Green Paper: legal assistance and defence, which must be free of charge for those who need it and be provided by expert professionals; the guarantee of full, adequate interpreting for speakers of other languages; the right to consular assistance and to adequate protection for vulnerable persons, especially – but not solely – minors. Then, particularly innovative and of particular interest is the proposal for a written letter of rights stating the rights of suspects and defendants, to be handed to the defendant or suspect at the first contact with the authorities in proceedings concerning them and which must be detailed and available in several languages.
As we know, all the Member States are bound to abide by the European Convention on Human Rights and the Court of Justice, with its elaborate case law, monitors respect for the Convention, but that is not enough. The irreconcilable differences between the systems, procedures and legal traditions themselves raises concerns that undermine the confidence that the European citizens must be able to place in the Member States’ legal systems if the necessary cooperation based on mutual recognition of the judicial measures of the different countries is to develop in a territory which no longer has internal borders. To this end, there is an urgent need, in order to ensure both the freedom and the security of the citizens, for minimum common standards to be introduced to establish at European level the high standards of procedural safeguards which Europe prides itself on guaranteeing to all – both citizens and non-citizens – who come into contact with its legal systems.
I can therefore inform you that my group is going to vote for the Hernández Mollar report.
– Mr President, my group is delighted with the report and we would therefore like to congratulate the rapporteur, Mr Hernandez-Mollar, on his work. I should also like to congratulate the Commission on its efforts in this area, and I hope that it will maintain a high level of ambition, both in terms of the ultimate framework decision on minimum standards for the rights of suspects, and in decisions that will subsequently need to be taken. I sincerely hope that we can look forward to sound proposals in the near future, also in respect of research methods, admissibility and weight of evidence.
My group takes the view that European agreements on matters of this kind are vital, because the Member States decided in Tampere to recognise each other's judicial decisions and to implement them unconditionally. The most poignant example of this is the European arrest warrant, to which a number of references have been made. This means that Member States implement each other's requests for extradition almost automatically, without verifying whether the evidence has been obtained lawfully or checking whether the suspect can rely on a fair trial in accordance with the standards of the extraditing state, because this is all done on the basis of trust.
Mr Hernandez-Mollar, you stated that this trust is in place, but I think that this trust, which is desirable especially in a political context, is not sufficiently in place or sufficiently substantiated. For example, looking at it from my own country's perspective, there has been a great deal of protest against a sentence passed on a Dutchman in Austria on the basis of only one witness statement and against the long-term detention of British and Dutch plane spotters in Greece. There will be similar examples like these in various other countries too. This shows how important it is that we first conclude agreements on minimum standards for the rights of the suspects before we start extraditing our own nationals in this way, without prescribing any further conditions. I would therefore urge you to reconsider our amendment.
I know that many Member States would actually like to raise objections and that they are a little nervous about the European framework decision on procedural law. I find this really regrettable and also incomprehensible. I put it down to unnecessary interference from Brussels, but surely it is absurd that they themselves have already taken that step of a European arrest warrant, which is a very far-reaching measure on the road of European cooperation in the judicial sphere, and are now refusing to restore the balance between repression and civil rights, in respect of which civil rights agreements should be made at European level too. It is therefore up to us MEPs to ensure that these civil rights are not brushed under the carpet, but that the balance is restored.
Mr President, on the eve of the entry into force of the European arrest warrant, Parliament is expressing its opinion on a European Commission communication on procedural safeguards and the rights of the defence. Despite your efforts, Commissioner, the planned framework decision on the matter has not yet been formally presented and, in its initial discussions, the Council has proved to be extremely divided over the need for and content of harmonised rights of defence. This is the context in which we are operating, and, in this context, we want to point out the position adopted by the Italian Minister for Justice, who, after personally endorsing the European arrest warrant in the Council, stated that he finds it unconstitutional in form and an out-and-out mistake as regards content.
I believe that there would have been no legal or political grounds for these worrying statements if the Commission and the Council had listened to Parliament’s requests regarding the harmonisation of procedural rights. I am afraid, however, that it is too late and that the European arrest warrant will enter into force in a European climate marked by reluctance and delays in implementation on the part of the Member States. Despite the excellent work of Mr Hernández Mollar and taking into consideration the powerful arguments put forward by the Chairman of the Committee on Legal Affairs and the Internal Market, Mr Gargani, the Radical Members will only vote for the motion if the amendments calling for the entry into force of the arrest warrant to be made subject to the adoption of procedural safeguards are adopted.
Mr President, first of all there is a debate over whether the European Union should be discussing things in relation to common standards on procedural law. In reality, however, we also have to realise that a lot of oppressive legislation has been brought in recently just one of the things mentioned tonight is the European arrest warrant and at the very least we need something to counterbalance that to ensure the rights of suspects and defendants in criminal proceedings. This goes some way towards ensuring that in methods of investigation, for example, there is some sort of standard. There also needs to be an assurance in many Member States in relation to the right to bail: I believe people should have this right.
As many speakers have mentioned, we know that in many situations there are problems regarding access to legal representatives before and during trials. We need to ensure that this is not the case. Something needs to be put in there to guarantee the rights of suspects, because at the end of the day they are suspects: they have not been convicted and therefore their rights should be protected.
When we take into consideration the fact that a lot of repressive legislation has been passed by the European Union in recent times without any public debate or any real participation by the citizens in the Member States, the very least we can do is ensure that the rights of people are protected. The same goes for interpretation and translation for many defendants. This is the situation in many countries as a result of the legislation has been brought in under the guise of combating terrorism. Many of these people who are suspects do not have the right to proper interpretation or translation and, therefore, these people cannot be guaranteed the right to a fair trial, or the right to be assumed innocent until proven guilty beyond any doubt.
Unless we in the European Union actually ensure that these kinds of measures are protected, we cannot push for any other oppressive legislation. As some people here have mentioned in relation to the European arrest warrant, there should be pre-conditions attached to that. I do not actually favour the European arrest warrant but, at the very least, minimum guarantees have to be put in place before any more legislation is agreed by the European Union. The Union has, over the last months and years, infringed on people's very basic rights, which are enshrined in the European Convention on Human Rights. The presumption of innocence and the right to a fair trial are basic things that anybody in a democracy would feel entitled to.
. Mr President, I shall be very brief. First of all, I should like to reiterate my congratulations to Mr Hernández Mollar for his report and say that everything concerning the work on evidence will be done during 2004. This is clearly stated in our legislative programme, and that is what I said to the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs during our structural dialogue on the priorities for next year.
In parallel terms, I can say that the Green Paper on bail is ready and will have to be discussed by the Commission. I believe it will be adopted in the first few months of 2004.
To Mr Turco I should like to say that I do not even dare to imagine what would have been said if I had presented the Framework Decision before seeking the opinion of this Parliament on the Green Paper: first things first! Provided you vote favourably as regards the Green Paper tomorrow I can guarantee you, Mr Turco, that the Framework Decision has arrived. I can assure you that we have not been sleeping, but if you endorse our ideas the legislative instrument is ready to be presented to the Council.
Finally, this is not the best hour of the day to disagree with Mrs Buitenweg or Mrs McKenna about the European arrest warrant. This has been a long-standing point of difference between us. Nevertheless, I will clearly say that I would not call a European arrest warrant 'oppressive legislation'. I do not intend to subscribe to such an approach because legislation that aims to reinforce law enforcement cannot be considered purely as oppressive legislation. There might be misuse of legislation, and that is precisely why we are adopting these minimum rules on procedural safeguards. That is also why we have an ambitious programme to bring together the legislation of Member States as far as procedural guarantees are concerned.
I hope that Parliament will endorse Mr Hernández Mollar's report tomorrow. That will help the Commission to bypass some of the resistance expressed by some Member States as far as this initiative is concerned.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the debate on the report (A5-0360/2003) by Mr Blak, on behalf of the Committee on Budgetary Control, on the discharges to be given for the financial year 2001 to: 1. the European Agency for Safety and Health at Work (C5-0102/2003 – 2003/2046(DEC)) 2. the European Environment Agency (C5-0098/2003 – 2003/2044(DEC)) 3. the Translation Centre for the bodies of the European Union (C5-0100/2003 – 2003/2045(DEC)) 4. the European Monitoring Centre for Drugs and Drug Addiction (C5-0096/2003 – 2003/2043(DEC)) 5. the European Monitoring Centre on Racism and Xenophobia (C5-0094/2003 – 2003/2042(DEC)).
Mr President, this is the first time that we are to give discharge to these five agencies, and it is a new situation to which both parties must accustom themselves. The agencies must firstly be responsible to Parliament, and that entails obligations.
I have had a constructive dialogue with several of the agencies. I have had good, profitable meetings with the Working Environment Agency in Bilbao, the Monitoring Centre on Racism in Vienna, the Environment Agency in Copenhagen and, in particular, the Business Education Centre in Turin. All these agencies deserve special praise for their very proactive approach. I wish to recommend that we give discharge to all the agencies concerned. We have no major, outstanding problems with the individual agencies.
We do, however, have an outstanding problem with the Environment Agency which has had several contracts with firms that have also had contracts with Eurostat firms that are at the moment being investigated by the Commission’s internal auditing service for involvement in the Eurostat scandal. The internal auditing service’s final report confirms that the Environment Agency’s contracts with these firms are very worrying. The service has promised to investigate the matter more closely, and that is something we are obviously pleased about.
It is generally true to say that all the agencies are in a transitional phase, and they must adjust to the new Financial Regulation. The different agencies have chosen different models, but what is common to all the agencies is that they themselves are now responsible for financial control. There will no longer be external, independent control of the agencies. That is something we in Parliament have accepted as part of the new Financial Regulation.
I am, however, concerned that a gap in control will come about. The Commission’s internal auditing service has absolutely no resources for looking at the individual transactions. Mr Muis made this very clear at a meeting of the Committee on Budgetary Control. The internal auditing service has no resources at all for investigating the control procedures in the agencies.
The Court of Auditors carries out very few control checks. We are therefore very dependent upon the agencies’ internal control operating properly. It will be up to the future discharge draftsmen to assess whether the system will work in practice. I want, however, right now to sound a warning. The agencies will have no controllers. An internal auditor, functioning as a consultant, is excellent now at the beginning, when the agencies are to set up new systems, but it is much better in the long term to have a controller rather than a consultant.
Parliament must have more influence on the appointment of the agencies’ directors, and I am therefore pleased that we are asking the Commission to produce a proposal, something that is to be done before December of this year. That is something we approved unanimously in the committee.
The agencies have had many important tasks transferred to them, so we must also ensure that they are led by competent people. I am therefore in favour of Parliament’s being consulted on the appointment of the directors. I am not perhaps as much in favour as some of my fellow MEPs of Parliament’s approving all the directors in turn, for we should then be attaching too much importance to the agencies. We do not, of course, even approve the Commissioners on a one-by-one basis, but if, for example, my esteemed fellow MEP’s, Mr Bösch’s, proposal that we should be involved in appointing them directly were to go through, I should have absolutely nothing against that. I would, however, recommend us to vote in favour of the amendment by the Group of the European Liberal, Democrat and Reform Party, proposing that Parliament be consulted but that it be the Commission that takes the decision. I am well aware that my fellow MEPs may perhaps be rather opposed to this amendment, believing that the Commission would be given too much power if it had to decide by itself, but I do in actual fact believe that it is primarily the Commission’s task to appoint its own people.
We must not get involved in too many internal micromanagement decisions. We must instead devote our energies to monitoring the Commission, and that is something for which there is of course an absolute need in view of the way in which the Eurostat scandal has developed and the way in which all the Commissioners are disclaiming any form of political responsibility and are blaming the system.
Basically, we should ask ourselves whether, in the end, we are good enough to control these agencies and whether we, generally speaking, have need for them all. This is an issue concerning which they have agreed to produce a cost-benefit analysis. I should, then, like to conclude by saying that the Business Development Centre in Turin has suggested that it might itself easily undertake more tasks, instead of our setting about establishing more agencies. Let us listen to what it says, and let us hope that the Commission will make a point of listening to ourselves.
. Mr President, the Commission is committed to satisfy, as far as possible, Parliament's requests regarding recurrent issues such as Commission proposals aiming at fostering better functioning of Community bodies. Decentralised Community bodies have specific missions according to their respective founding regulations. Any modification and/or addition of tasks would require an amendment to the legal acts setting up the agency, which requires legislative procedure to be followed, in some cases falling under co-decision. The Commission considers the composition of the administrative boards of agencies to be a cross-cutting issue which should be addressed in the follow-up to its communication on the operating framework for the European regulatory agencies.
In view of enlargement, the communication argues in favour of an administrative board of reduced size with a composition reflecting the balance between the executive functions at Community level and the expertise of Member States' executives.
The Commission is expecting a reaction to this proposal from Council and Parliament before deciding on its final line. In this communication the Commission proposed that a director should be appointed, depending on the case, by the management board or by the Commission. Parliament should be involved in this appointment procedure. At the moment this document is under consideration by the European Parliament and by Council. A possible action in this field ought to be undertaken in the light of the forthcoming discussions with those institutions. As regards the internal auditor proposal, according to the Financial Regulation, the Commission's internal auditor shall exercise exactly the same powers in the agencies receiving Community financial support as he does within the Commission.
Only two agencies which do not receive subsidies from the Commission are not concerned, those at Angers and at Alicante.
As regards the proposal to use the European Foundation for Training's expertise in relation to programmes such as Tempus and Erasmus Mundus, according to the new general Financial Regulation, the Commission can in fact call for technical assistance to be delegated to existing agencies.
However, recourse to an agency does not relieve the Commission of its obligations under the Treaty, in particular, to implement the budget under its own responsibility. It must therefore be able closely to circumscribe the action of the body responsible for technical assistance tasks and maintain real control over its operation and, in particular, its governing bodies. The governing bodies of the decentralised agencies are composed of representatives of the Member States: the Commission is in a minority and there are questions as to whether this enables it to exercise the requisite level of accountability and control.
In accordance with the provisions of the framework regulation on executive agencies, the Commission is at present examining the creation of a dedicated agency to assist in the implementation of Community programmes in the field of education and culture, such as Socrates, Leonardo da Vinci, Youth etc.
A cost-benefit analysis is being carried out with the help of external experts, also taking into account the functions and mandate of the European Training Foundation, the localisation of technical assistance functions for all these programmes will be decided by the Commission next year in the light of the results of the cost-benefit analysis and, in particular, the considerations of effectiveness, efficiency, control and accountability.
The Commission will endeavour to follow up on all these issues as well as resolutions from the European Parliament in due time.
. – Mr President, ladies and gentlemen, as draftsman of the opinion of the Committee on Employment and Social Affairs I am pleased that today’s agenda also includes the discharge of the Agency for Safety and Health at Work. This meets our central demand from last year, namely that there should be an individual discharge procedure for all decentralised agencies, thereby at last having equal treatment for the agencies. My committee is of course in favour of discharge for the agency in Bilbao, just as is the Committee on Budgetary Control. We therefore also agree with the verdict of the Court of Auditors, the Commission and the Council.
Let me say a few words about this Agency, which was created in 1997. Bilbao has now become the driving force in the field of safety and health at work. I need only mention its outstanding work in implementing the special programme for SMEs in 2001 and 2002. The splendid work it has done was also confirmed by an external evaluation. It was therefore only logical that in our resolution on the Community strategy for health and safety at work for the period 2002-2006 in October last year we called on the Commission to prepare a multiannual programme for small and medium-sized enterprises in the future. It is of course clear that there must in future too be the best possible coordination between the agencies in Bilbao and Dublin. Even though there are no grounds for criticism from our point of view, we welcome the fact that the two agencies have concluded a specific cooperation agreement in order to improve complementarity and banish all danger of overlapping in their work. But we shall remain very vigilant here, especially in the light of enlargement and a possible redefinition of agency policy.
Mr President, I cannot tell you how excited I am to be here this evening to talk on behalf of the PPE-DE Group on this subject. I can see that it is a subject that brings great excitement to the rest of the parliamentarians and indeed the massive audience that we have here tonight. One actually wonders whether these late-night sessions put our European taxpayers’ money to good use.
I shall bend over backwards to do my bit and I will start by giving thanks to the rapporteur for all the work he has put into this. I welcome the fact that the new Financial Regulation gives us the power to scrutinise these agencies’ accounts and I also welcome the cooperative way in which they all worked with the European Parliament in this process.
Because of this autonomy from the normal management framework of the Commission, the choice of director, I believe, is a crucially important one. The appointment must be by open process and must involve the European Parliament. Indeed, Parliament should have the right to give its assent to such appointments and that is why the PPE-DE Group will vote to reject the Liberal amendment. Although it contains some interesting ideas about the structure of hearings in the Parliament, it only proposes to give the European Parliament consultative status. The PPE part of the PPE-DE Group is in favour of discharge for the agencies for numerous reasons, many of which I do not understand, considering in general terms that the state of the Commission’s accounts is just a pile of pants I am using colloquialisms to give the interpreters a test at this time in the evening.
Although the bulk of the PPE Group is for discharge, there are, however, some concerns that we would like to lay on the table for the future.
We want to ensure that there will always be the highest management standards, in particular by these agencies cooperating fully with OLAF, by sharing best practice amongst themselves because many of the management challenges are very similar and by ensuring that their boards are an effective instrument to hold management to account and are not just a bureaucratic and cosmetic gesture. Some boards are already too big, especially that of the Agency for Safety and Health at Work, and enlargement risks making this worse. If boards become too big to assume their responsibilities in practice, agencies become vulnerable to become private fiefdoms an example of which we have seen in Eurostat.
We would like to see people cooperating closely to avoid duplication for example, the Agency for Safety and Health at Work and the Foundation for the Improvement of Working and Living Conditions. I think the Commission should look at this. The highest standards of financial management should be ensured in particular by strengthening internal audit capacities. We would like to see the European Court of Auditors conducting more checks.
I thank the rapporteur for all his work. The British Conservative delegation the hopefully ever-growing DE will not be voting to grant discharge, but the PPE will be doing so, and we thank you for all your work.
– Mr President, ladies and gentlemen, on behalf of my group I would like to begin by congratulating Mr Blak on his report. I agree with the essence of what Mr Heaton-Harris has said. The new Financial Regulation makes it possible to include the Agency for Safety and Health at Work, the Environment Agency, the Translation Centre, the European Monitoring Centre for Drugs and Drug Addiction and the European Monitoring Centre on Racism and Xenophobia in the European Parliament’s discharge procedure for the first time. I expressly welcome the fact that all the agencies are now discharged by Parliament, as the most recent cases of internal irregularities in the Commission clearly show how important it is to have ongoing checks of the institutions.
This innovation is doubtless important, but can be only the first step. A second innovation, an equally essential requirement, is that Parliament must be given a power of codecision in the appointment of directors. It is a contradiction for Parliament to have a say in appointing the ombudsman and the Commission President, while having no such right in respect of the agencies. We know there is a tendency for agencies to proliferate. There are more and more of them. These agencies are evidently to be given their own legal personality. As a Parliament, therefore, as taxpayers’ representatives, we must insist on having a power of codecision in them, in the way they are appointed. I have had a printout made of the various agencies we have at the moment. There is a first generation, to which Thessaloniki and Dublin belong, then a second generation with Copenhagen, Turin and I do not know who else, agencies not receiving a subsidy from the new budget, which you have already mentioned, Alicante and Angers, Codecision EP and Council, Brussels, Brussels temporarily. That is all those agencies like the European Food Safety Authority or the European Maritime Safety Agency, where they have said they will do something but they do not yet know where or when or how. That is an offence against Europe’s taxpayers. That is not addressed to you, but we do of course know that these agencies will have to start work somewhere sometime, and the Member States have proclaimed at the tops of their voices that they will, but they do not know when, they do not know where and they do not know how much it will cost. We have to be concerned about that, and the Social Democrats in this House, like the Christian Democrats, as Mr Heaton-Harris has said, will be insisting that we have a power of codecision here and we shall be pressing very hard for it. Reiterated congratulations, by the way, to Mr Blak on his report.
Mr President, I too am concerned that there is so little interest in discussing this type of matter, but I wonder whether this is a consequence of the way in which our activities are timetabled or of our approach to these matters. Ultimately, what is at stake is basically the use of taxpayers’ money.
I therefore believe that the European Parliament’s discharge of the budget must always allow for meaningful political debate. Fortunately, this has to some extent happened – quite recently – thereby contributing to the credibility of Community budgetary policy. Our examination of the budget of the five agencies that are the subject of this report should be seen in the context of these objectives and is geared towards achieving these priorities. All of the report’s proposals to grant discharge are accompanied by Parliamentary motions for resolutions and it is precisely in these motions for resolution that Parliament must exercise its political power. It can do so by drawing up recommendations or by expressing the hope that the activities of the agencies take a particular direction, both as regards the need to improve internal operations and supervision and the urgent need to increase their effectiveness in undertaking these activities.
The report makes various observations and suggestions – which I will not list, because I have so little time – praising the words and the opinion of the Committee on Employment and Social Affairs on the European Agency responsible for health and safety in the workplace. There is, however, one aspect of a general nature that I believe warrants particular mention. This is the report’s proposal to change the composition of the agencies’ boards of administration, so as to ensure that they have more of a role. There are many financial reasons for such action, and in some cases operational reasons, which would mean that these boards could not function if they were larger than a certain size. Symptomatically, these concerns arise, as the Commissioner’s speech has just made clear, at a time when we are rapidly approaching a process of welcoming – at political level – new countries into the Community family. Without denying the validity of these concerns, the European Parliament must cautiously reflect on the true nature of the positions it will be adopting, because options that take a purely economic view are quite unacceptable. Safeguarding the principle of representativeness and total equality between Member States is, in the current context, absolutely crucial.
Mr President, just a brief comment. I was very pleased with a lot of what the Commissioner said, but I really have to say how deeply disappointed I am that, following the debate in the committee, the bombshell has been dropped that the Commission wishes to set up a new agency for education and culture. This work could easily, of course, have been done by the other agencies. This means that horse-trading of one kind or another is now to be engaged in. We should like to have been informed of this in the committee, rather than get to hear about it in this House today, just before the whole matter is to be decided. It is disappointing. Really disappointing.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the debate on the report (A5-0265/2003) by Mrs Honeyball, on behalf of the Committee on Economic and Monetary Affairs, on the Commission communication on taxation of passenger cars in the European Union (COM(2002) 431 C5-0573/2002 2002/2260(INI)).
. Mr President, I welcome this opportunity to present my report on taxation of passenger cars and echo the concerns of Mr Heaton-Harris about the lateness of the hour and the inevitable lack of an audience here. However, I thank those of you who have stayed.
I would like to start by making it absolutely clear that this report is not about tax harmonisation. This report is about the internal market. It is about ensuring that the internal market operates fairly in terms of passenger cars and that the current obstacles which are there, in part, in the range of taxation currently levied, are evened out so that the internal market in this particular area is enabled to function much better than it does at the moment.
The other issue in this report is environmental. It is actually about CO2 emissions from passenger cars and the way in which taxation can be used to deal with this and to improve our environment.
I turn first to the internal market questions and particularly the issue of registration tax on cars which I recommend should be abolished. This report suggests that it be phased out over a long period. At the moment, the different levels of registration tax in differing Member States distort very markedly indeed the price of cars. In Finland, for instance, registration tax for new vehicles is over EUR 700, in Portugal it is over EUR 2 000 and in the UK we do not have a registration tax at all. What inevitably happens is that people who sell cars vary the prices to take account of registration tax in various Member States.
The way to deal with this and to make the internal market fairer and more of a level playing field is to do away with this tax altogether, but to do it gradually. One thing that we need to avoid is for the Member States to be out of pocket as a result of this measure. Therefore it needs careful phasing-in and it needs to ensure that it is actually tax and revenue neutral, and no country is worse off by implementing this. This can be done, but obviously it will take time. No-one is suggesting that this be introduced tomorrow, but I recommend that the process be set in train so that as far as sales on new cars are concerned, we will eventually get to the position where registration tax is phased out.
We need to look at the same issue in terms of second-hand cars and cars which go across borders. The same principles apply, although again this will need to be looked at and phased in. We are looking at doing the same kind of thing, so that the current restrictions and difficulties that people within the EU have in crossing borders with cars and needing to re-register etc., are eventually also phased out. This, of course, will aid not only the internal market, but also free movement of people and labour within the EU. On all levels it is something which we would welcome.
As far as the environmental aspect of this report is concerned, this is something which concerns me very much as a representative of London, one of the major cities in the EU, obviously contending with car pollution all the time and always looking for ways of dealing with it. Members may or may not know that there is a tax in the UK on petrol to take account of CO2 emissions a green tax which works very well. This can be done because it is very self-contained, it is tax on a particular product. If we did this throughout the EU it would go a long way towards reducing CO2 emissions and would be a very positive benefit to our environment.
Those are my two recommendations in this report. I believe we are doing a good thing here: it is not about tax harmonisation, it is about the internal market and our environment.
. Mr President, the operation of 15 different systems for the taxation of passenger cars within the European Union has resulted in tax obstacles, distortions and inefficiencies which prevent both the European citizens and the car industry, and trade, from fully benefiting from the advantages of the single market. As a result, Commission and Parliament are receiving numerous queries and petitions each year on this one particular issue.
On 9 September 2002 the Commission presented a long-awaited communication on taxation of passenger cars, which received a warm welcome at the time from all parties concerned. The communication aimed, on the one hand, at providing options for action at Community level which would remove tax obstacles on the movement of new and used passenger cars, which would not incur any revenue loss for the national budgets and would not increase a total burden for the citizens. On the other hand, it also provided some policy measures which would establish a more direct relationship between taxation levels and the polluting emissions of passenger cars, thus contributing to the Community's environmental objectives under the Kyoto Protocol.
The Commission considered it necessary to launch this debate with the Member States, the European Parliament and with important stakeholders before launching any proposal on passenger cars. This pragmatic approach allowed for a more favourable position on behalf of the Member States on a potential fresh proposal compared to the position they took in 1998 on the previous proposal which still remains on the table in the Council. The Commission hopes that the European Parliament will provide strong support to the policy measures included in the communication and thus reinforce the Commission's position during future discussions at the Council.
I am happy to see that strong support already appears in the opinions provided to the Committee on Economic and Monetary Affairs by both the Committee on the Environment, Public Health and Consumer Policy and the Committee on Regional Policy, Transport and Tourism. I regret to note, however, that this support is not as strong in the final version of Mrs Honeyball's report as adopted by the ECON Committee.
Finally, I should like to thank Parliament and the rapporteur, Mrs Honeyball, for their efforts to conciliate and strike a balance taking into account the complexity of vehicle taxation issues.
. – Mr President, Commissioner, ladies and gentlemen, we know that CO2 emissions from road traffic will increase by 31% by 2010, rather than falling by 8% as we agreed in Kyoto. That is why, six years ago, we agreed a CO2 strategy to reduce CO2 emissions from traffic. The first pillar was a self-imposed commitment by the motor industry to reduce emissions to 140 g by 2008. That seems to be working. The second pillar is consumer information, labelling for new cars, and that is not entirely working yet because it has not yet been implemented in all Member States and thirdly, tax incentives for low-consumption cars. I have to say that this is not working because we have in fact a patchwork of different registration taxes or annual taxes in the European Union. In that respect, the Committee on the Environment – and I think Parliament as a whole – would like to have a framework for tax incentives for low-consumption cars so that this third pillar of the CO2 strategy can also be implemented and we will really manage to reduce transport-related CO2; this will enable us to keep to our Kyoto target and get greenhouse gas emissions, and with them global warming, under control.
I believe we also need a change of heart for the sake of the consumer, however, because we really do have a patchwork of tax legislation. Reforming the group exemption regulation has not helped. The price advantage is not being passed on to consumers because the effect is being absorbed by this patchwork of taxes in the European Union. That is another reason why, more than ever, we need a framework for sensible motor vehicle taxation in the European Union to enable consumers to benefit from this internal market advantage. I therefore support Mrs Honeyball’s report.
– Mr President, Commissioner, ladies and gentlemen, to borrow from Hamlet, it is by no means just in the state of Denmark that there is something rotten with regard to car taxation. Many Member States still illegally tax removal vans, which impedes the movement of the workforce in the EU. Furthermore, however, when a car is sold for transfer to another Member State there are actually a good number of problems. Ten years ago the Court of Justice of the European Communities stated in the famous Nunes Tadeu case that in no single case may the tax levied on a car be more than the proportion that car tax makes up of the market price of a similar used car.
In Finland especially, and you will be well aware of this, Mr Bolkenstein, this has fallen on deaf ears. I myself brought an old Citroën van into Finland a few years ago and I paid EUR 17 000 – this was for bringing my own vehicle into one Member State from another. Later the Court of Justice called on Finland to amend its Act relating to motor vehicles tax at the start of this year. I just rang a certain Finnish person who brought a Mercedes, registered in 1995 and bought in Germany, into Finland. He paid EUR 7 000 for it in Germany and in Finland just a month ago he paid EUR 12 000 in tax. That means that in Finland you pay an additional EUR 12 000 on a car bought for EUR 7 000. This, moreover, is an eight year old Mercedes! This is how the internal market works in Europe. Mr Bolkenstein, we still have a lot of work to do regarding this matter before the people of Europe see that the EU actually works for the good of them, the private citizens of Europe.
In general I support the Commission’s basic position that registration and circulation tax should be reimbursed when a car is bought for transfer to another country. Furthermore, removal vans should not now be taxed more than the equivalent of the administrative costs incurred, although the situation in Finland, for example, is totally different. In the longer term we also have to say goodbye to registration tax. Only in this way can we guarantee that the internal market will function properly and that people can buy a car in the country they wish and vote with their feet. Only in this way can consumers force the government in each country to change its ossified systems. Let circulation tax, however, be considered nationally, as it does not upset the functioning of the market.
I would furthermore like to say something about Mrs Honeyball’s report, which, in itself, is excellent. I disagree on the question of safety. We do, however, need safety-based tax concessions without delay. The annual European death toll of 40 000 is the indisputable reason for that.
Finally I would like to say that motoring is taxed much too highly in Europe compared to other forms of transport. The EU is certainly no tax haven but reasonable motoring costs should be permitted in Europe.
Mr President, reducing the administrative obstacles to the freedom of movement of vehicles and persons and defining a direct link between the current annual circulation tax applied to light passenger vehicles and a vehicle’s environmental impact are only two of the concerns expressed by Europe’s citizens and are concerns to which the Commission wishes to respond positively.
The passenger vehicle market in the European Union today is fragmented into fifteen completely different national segments, which creates distortions and penalties that affect not only the citizens but also the automobile industry itself. The real reason for this situation, however, lies mainly in the unequal tax policies applied in each of the Union’s Member States. It will not be easy to harmonise these policies completely in the next few years not that this is the issue today partly because we know that some States that tax vehicles are concerned not so much about the harmful environmental effects of these vehicles as about the volume of tax revenues that they can channel towards their budgets.
Furthermore, it is worth emphasising that this report is important and useful and that its proposals and recommendations are balanced and broadly correct. It could have gone further in its proposals for an annual reform of the circulation tax, linking these to a more rapid abolition of the registration tax. The issue is not, however, to totally eliminate competition in the field of vehicle taxation between Member States: the issue at stake is the need to promote the rapid completion of the single market for cars with all the benefits that this entails for the citizens and businesses and for improving the functioning of the internal market. The solutions proposed in this report focus largely on achieving this aim, although they give priority, by repeating them, to the concerns that this Parliament has expressed on several occasions; such as concern at the emission of particulates that are harmful to the environment. Harmonising vehicle taxation is a complex issue that cannot be solved in isolation from other, extremely varied political considerations. This Community initiative and the support it gives Parliament, following the approval of the new regulation on automobile distribution despite the fact that this regulation has proved to be ineffective in harmonising basic car prices represents a pivotal moment in the development of this process.
Mr President, Commissioner, I wish to thank Mrs Honeyball for her well thought-out report. The fact that this is an explosive subject is something of which we have become aware in the course of the committee’s reading. For a number of my fellow MEPs, the word ‘tax’ appears to be enough to give rise to great indignation. We are concerned here with coordination, not harmonisation, so you do not need to be so frightened. The Group of the European Liberal, Democrat and Reform Party believes in the need to take great care with tax legislation at EU level. That is quite clear. We can, however, imagine a few exceptions, and one such is environmental tax, which is one of the things being indirectly proposed in this case.
It is also of course a question of simplifying matters for the individual citizen, of providing better basic conditions for people’s freedom of movement and of reducing costs, as in the case of Mr Vatanen’s example involving the hugely expensive car in Finland. There should in all likelihood be almost complete agreement in this House about creating greater mobility for individuals and less bureaucratic rules in the internal market.
Allow me to say a word or two about the environmental aspect. We know that road transport accounts for a very large proportion of carbon dioxide emissions. We also know that road transport, and thus the quantity of emissions, is on the increase. Matters cannot continue like this. That is something we ourselves have acknowledged. Through the Kyoto Protocol, the EU Member States have promised considerably to reduce, rather than increase, emissions. It is therefore probably a good strategy to devise simple and clear tax systems capable of benefiting the environment.
Those of us who legislate have significant opportunities to influence the behaviour of both producers and consumers. A premium must be placed upon environmental considerations. It is a question of encouraging those motor manufacturers which produce cleaner engines and those consumers who exchange their dirty old cars for cleaner ones. It is also a question of buying the cleanest form of fuel. I also believe that use, rather than ownership, should be taxed in the first place.
The issue of tax on diesel fuel is also interesting. Diesel engines have more efficient combustion and therefore release less carbon dioxide than petrol engines. Diesel, as a fuel, should not therefore be treated unfairly from a taxation point of view, as has also been pointed out in this House. These are important points of view.
The ELDR Group has tabled an amendment rejected by the committee. It is about being able to put safety into the equation, as Mr Vatanen mentioned. We know that 45 000 people are killed each year on EU roads, in addition to all those who are injured. All this means enormous human suffering and considerable financial costs to society. If we can produce safer cars through favourable taxation, that is something it should be possible to experiment with. I therefore hope that you are able to support Amendment 2.
Mr President, Commissioner, ladies and gentlemen, I congratulate the Commission on its initiative and Mrs Honeyball on her excellent report. Today the taxation of passenger cars in the Union is undoubtedly, as we say in Catalan, a real , in other words, a ‘rag bag’. As the report rightly emphasises, the functioning of the internal market is affected by the diversity, the heterogeneity and sometimes the complexity of tax systems. The Commission and the report are, therefore, quite right to address this issue, in order to ensure that competition takes place in the best conditions possible. Indeed, it appears extremely appropriate to consider taxing the use of vehicles rather than their acquisition, and the Commission is, therefore, right to propose abolishing the vehicle registration tax and establishing or increasing taxes on circulation, fuel and the use of some road infrastructures. We need to give priority to environmental criteria in order to achieve the Kyoto objectives, as the report rightly reminds us.
On the other hand, as regards diesel vehicles, I agree with Mrs Honeyball that they should benefit in terms of taxation. Studies in this field appear to conclude that emissions from diesel engines are generally lower than emissions from other types of engine. The logical consequence of the ‘polluter pays’ principle would be to levy less tax on something that pollutes less. We must never forget, however, that from the environmental point of view and also for geopolitical reasons, the final objective must be to replace current fuels with non-contaminating and non-conflicting sources of energy. To this end, we should welcome all research efforts conducted into new energies, such as hydrogen.
– Mr President, the prices faced by car drivers and the car industry due to levies imposed on car ownership and use are an inevitable fact of everyday life. There are too many kinds of levies on car ownership but also on use.
In my view, it is better to apply a transparent system of levies with different, but clear goals, such as levies on car ownership to finance road maintenance and levies on car use to restore environmental damage. The effects of any levies to curb car use and to promote new environmentally-friendly technology need to be assessed.
In saying this, I am not arguing in favour of a European tax system for cars, but for a system whereby the reasons for levying taxes and the goals of the Member States are consistent with an internal market, thereby not overlooking the interests of a healthy living environment. I therefore support Mrs Honeyball's report. Finally, I should like clarity from the Commission on the question as to how it now wants to make progress in the complex issue of mobility taxation.
Yesterday, Tuesday, the Committee on Economic and Monetary Affairs rejected the proposal on the harmonisation of diesel excise. As you know, both proposals were discussed at a hearing and are complementary. In view of the proposals for harmonisation of diesel excise and passenger car taxation, what options do you, Commissioner Bolkestein, see, by means of an exchange of interests between the Member States, of reaching a compromise with which the Council and Parliament could agree? I particularly have the reaching of a common position on levy grounds and goals for the application of levies in mind.
Mr President, I am going to have to interrupt this consensus debate, because I am afraid I cannot support Mrs Honeyball’s report.
Despite the protestations of the Commissioner, it is plain that this report is about harmonising taxes: it seek to produce a harmonised regime for vehicle taxation in the European Union. I do not think we need that for cross-border trade; there is no necessity there. I strongly believe that taxation is a matter that should remain within the remit of the Member States. It is of fundamental importance to ordinary people across Europe that they are free to elect the people who set their taxes. Real democratic accountability on taxation therefore requires that decisions about our taxes be taken by the governments that we elect, and not by the European Union.
I find it surprising that Mrs Honeyball is supporting so warmly a report that promotes tax harmonisation on the very day that Gordon Brown is all over the Daily Telegraph saying that he does not like tax harmonisation. Our government and our Labour MEPs should try to ensure that they have some kind of consistency, because indeed Richard Corbett, as recently as this week, said 'Tax harmonisation? What is all the fuss about?!'
I say this is a fundamental constitutional principle. Time and again, the Commission comes to this House and claims that this is just a technical matter, that it is just about the internal market. We are assured that we need not worry and that it does not really affect our democratic right to set our own taxes. The cumulative effect of these proposals is to strip the Member States of very real and serious powers regarding setting taxes and to remove democratic accountability from the setting of taxes, which is dangerous for democracy and is certainly unacceptable to those who elected me to represent them in this House.
Mr President, the previous speaker will probably be amazed to find that I agree with everything she said. I was surprised to discover that Mrs Honeyball, an MEP for the UK Labour Party, is calling for a Commission directive on annual road taxes in the European Union, and on the structure of car purchase tax on the grounds of completing the single market, when the UK Chancellor of the Exchequer is quoted on the front page of today's newspapers as saying 'We must explicitly reject old flawed assumptions that a single market should lead inexorably to tax harmonisation, fiscal federalism and then a federal state'.
Has Mrs Honeyball consulted Mr Brown, I wonder? Her stance hardly fits in with Mr Blair’s 'red lines' vis-à-vis the Constitution. The tax matter should continue to be subject to a unanimous vote. Mr Brown also points to the rigidities, inflexibilities and lack of competitiveness of the rest of Europe compared to the more flexible and open economy of Britain, precisely because we have control of our own taxes and currency. Ironically, in her report Mrs Honeyball underlines the belief that the annual circulation tax paid by users of private cars should be the competence of national authorities with which I would wholeheartedly agree.
In short, this is a confused and confusing report and its aim, in my view, along with the Commission communication, is to use fiscal initiatives to impose harmonisation on the grounds of environmental objectives, despite this not being an area of competence for the EU. For my part, taxation is sacrosanct to each Member State.
– Mr President, it would seem the expressions of support by these political groups conflict a good deal with regard to this issue. I actually support Mrs Honeyball’s commendable report on the taxation of passenger cars. I think the Commission communication should be welcomed and I hope that the Commission will promptly reform European car taxation.
As my colleague, Mr Vatanen, has already described so expertly, the current situation where such a key consumer durable good as a car is one of the most difficult things to move around within the Union area is totally untenable. There are considerable barriers to transfer of cars from one Member State to another, which are still being caused by differences in tax legislation as well as inflexible administrative practices. In the matter of car taxation the citizens of the Union are being treated totally unequally, as it depends on the country in which they live.
The Commission proposal to phase out registration tax would be a solution to most of the tax-related problems, and it should be done as quickly as possible. It should be noted, however, that the European Parliament on an earlier occasion supported proposals by the Commission to eliminate double taxation, but the Council has not as yet approved it. The Council should seriously consider what in the final analysis serves the interest of the citizens of the Union where these issues are concerned.
Secondly, the main focus of taxing motoring should be made to move away from the notion of ownership. In some Nordic countries, such as Finland, it is dreadfully expensive to buy a new, ordinary family car, just because of the registration tax. As a result, you see on the roads in our country incredibly old cars which in other countries of the Union would be deemed fit for the scrap heap. That is why the emphasis of car taxation should move more in the direction of taxation on use.
Taxation on use, however, must also be reasonable, and the overall burden of taxation of motoring must not be allowed to become too great. This is especially important in sparsely populated areas like those in the north, in Finland and Sweden, where the car is often the only possible means of transport, public transport services being very limited.
For the same reason I do not support abolishing the favourable tax treatment for diesel fuel. Removing the tax incentive on diesel would result in considerable costs for long-distance journeys for the peripheral areas of the Union, which already suffer in other ways. What is more, the latest studies show that carbon dioxide emissions from diesel cars are considerably lower than from petrol cars. This was something my colleague, Mr Schmidt, of the Group of the European Liberal, Democrat and Reform Party, also referred to.
Emissions from passenger cars are nevertheless a significant source of greenhouse emissions, which is why we must act in such a way that, where possible, consumers are steered in the direction of environmentally sustainable and favourable products. Thus, for example, the taxation of fuels should take account of the environmentally friendly aspect by lowering taxes on liquid fuels in this category. Car taxation could also take account of the environmentally friendly aspect either in the form of reductions in possible circulation taxes or tax benefits for optional environmentally friendly devices.
I furthermore take a positive view of Mrs Honeyball’s proposal regarding tax benefits for safety devices. Support for, and encouraging the use of, safe, environmentally friendly and, from the consumer’s point of view, durable vehicles in the Union area in this way are welcome moves.
Mr President, I come to this debate with divided loyalties. On the one hand, there is no doubt that simplifying the existing vehicle tax system to remove obstacles and distortions to the free circulation of passenger cars within the internal market is long overdue. In fact, the prospect of a free market in cars was one of the most talked-about issues dangled tantalisingly in front of our citizens as we embarked on the single market in Ireland, in any case.
My country is one of the ten member states with a vehicle registration tax. It is a very high one: I think Finland may beat us but we are certainly up there with them. This keeps the prices of passenger cars and all road vehicles amongst the most expensive in the EU, including imports of used cars. We have no indigenous car manufacturing plants, not even assembly plants. Our cars are all imported, contributing nothing to employment and adversely affecting our balance of payments.
Our road network, notwithstanding Structural Fund generosity over the years, is creaking at the seams and our main towns and cities are gridlocked as our car population has increased dramatically in the last decade or so, and the graph continues relentlessly upwards. In fact, the price of bullocks and the number of new car sales, in no particular order, have long been yardsticks of economic performance in Ireland. Add to this the fact that our Kyoto CO2 emissions are now at 1990 levels plus 22% already 10% over target for 2010, and the fact that there will be little or no decrease in car prices even if there is a removal or reduction in VRT because car manufacturers have had to reduce their prices to offset our high tax regime - and they will revert their prices if the tax burden is lightened - and you have altogether a very complicated field of play.
On the other hand, the Irish Exchequer obtains over EUR 800 million annually from VRT, this equates to a 2% increase in the standard rate of income tax and indicates the problems that would ensue if VRT were to be reduced or abolished. If it were to be replaced by additional petrol taxes, an increase of 36 cents per litre would be necessary to make up the difference in tax take. This would be inflationary, as would any commensurate increase in our already high annual circulation tax, resulting in car owners who had already paid VRT on existing vehicles being hit by a double whammy.
While I object to paying such high rates of VRT in a so-called single market, I recognise that VRT is a once-off tax capitalised in the value of cars. There is no evidence that the problems with it, such as they are, would warrant a large intrusion into the domestic tax arrangements as contemplated by this Commission communication.
While I can distinguish between indirect taxes such as VRT and direct taxes such as income and corporation tax, Member States are entitled to order their affairs so that motorists contribute to the cost of providing public services, especially to the cost of road and rail construction and the maintenance of our roads. Far better that than to increase income tax by 2%.
Commission involvement in Member States' tax arrangements must come with a serious health warning. An ongoing flirtation in this sensitive area is a serious threat to the continued acceptance of the great European project by an increasingly Eurosceptic citizenship. I should like to point out to the Commissioner that he meddles in the tax affairs of Member States at his peril.
In conclusion, the future for our single market must lie in a car taxation system which is visibly CO2 modulated, but without central prescription. The rate of this tax should fully reflect each Member State's requirements environmental, economic and physical. We will not truly have a single market in the area of passenger cars and road vehicles until we all start driving on the same side of the road so that we can all have either left-hand or right-hand drive cars. But that is a detail for another day.
. Mr President, political realism has led the Commission to initiate consultation with the Council, the European Parliament and important stakeholders on passenger car taxation before drafting any legislative proposal on this issue.
I understand that many Members of Parliament would have preferred a more ambitious report, especially as far as the measures to be taken against the fragmentation of the internal market are concerned.
The Commission will take the conclusion of this report seriously into account before taking any initiative in this area. The fact that a number of different approaches have been voiced in this room tonight provides an indication of how difficult it will be to reach a unanimous decision in Council on such policy measures.
With reference to the conclusions of the report, the Commission would like to express its gratitude to the European Parliament for the strong support it has given to policy measures, such as those necessary to abolish registration taxes (paragraph 16), to bring forward changes in order to introduce an environmentally-oriented tax system (paragraphs 12 and 13), and to use tax differentials as a tool to promote passenger cars producing less than 120 grammes per kilometre of carbon dioxide emissions (paragraph 7). Additionally, the Commission agrees in principle with a large number of paragraphs, such as 1, 4, 6, 10, 11, 14, 17, 18, 19 and 21.
Concerning paragraphs 2, 3 and 15, the Commission does not share the view that existing barriers to free circulation of passenger cars within the internal market are due only to administrative practices or procedures. The Commission considers that a clear reference to tax barriers, and particularly to double taxation caused by registration taxes, should be stated in these paragraphs, as is the case under the relevant part of the explanatory statement.
With regard to paragraph 5, which refers to the Annual Circulation Tax, the Commission does not share the view that this tax does not affect the functioning of the internal market. Diversified tax bases and important divergences in ACT levels can provide an incentive to citizens to register their car in a Member State other than the one where they normally reside, which means this tax does affect the internal market.
With regard to Amendment 2, the Commission does not support including safety of passenger cars among its objectives. The danger would be that the possible effect of fiscal incentives would be watered down. Moreover, the problem of road accidents could be better addressed by other instruments such as speed cameras, fines, education, separate bicycle lanes and so on.
I listened with great interest to the brief altercation between some British Members of Parliament, whilst thinking of Minister Dawn Primarolo, who spent four years ironing out harmful tax measures. If one really were in favour of unlimited tax competition, why would one want to iron out so-called harmful tax measures? Next time such Members of Parliament who have spoken on this matter meet Minister Primarolo, they might perhaps give her a piece of their mind and tell her that she has wasted four years of her time in trying to stamp out fiscal competition.
That said, I should like once again to thank Parliament and the rapporteur for their efforts and their supportive report.
The debate is closed.
The vote will take place tomorrow at 11 a.m.(1)
I am very pleased this afternoon to have the opportunity to welcome here to the European Parliament the President of the Republic of Lithuania, Mr Rolandas Paksas.
It is a happy coincidence that we should have the Head of State of an Accession Country to speak to us on an afternoon when we hear from the European Commission on the annual progress reports on the question of accession to the European Union. In that regard the progress of Lithuania has been remarkable. It was not in the first group of states to begin their journeys towards the European Union but, in the course of this afternoon, we will hear an account of how substantial and how successful that journey has been in a very brief period of time.
In Lithuania there was also very powerful positive support in the referendum indicated by both high turnout and a very high percentage of the voters who said 'yes' to a European Lithuania. Against that background it gives me great pleasure now to invite President Paksas to address our Parliament.
(1). Mr President, thank you for your warm reception and this invitation to speak at the cradle of the European Union's representative democracy. I am the first leader of Lithuania to have an opportunity to address the European Parliament. Among the Members of this House there are many devoted friends of Lithuania who supported my country's independence.
We recently marked the anniversary of European Parliament resolutions which prevented the world from forgetting the struggle for freedom of Lithuania and the Baltic States during the Cold War. Your support inspired us when we were making the first steps towards membership of the European Union and I thank you for your support. My personal thanks go to Mr Cox, the President of Parliament, who, among other things, also contributed to the success of the referendum for membership of the European Union.
I welcome the observers from the acceding countries here in the European Parliament. Although you represent different nations and different political parties, you have managed to integrate smoothly into the family of parliamentarians. I hope that our states, too, will equally successfully join the family of Member States.
In the church of Saint Pierre-Le-Jeune in Strasbourg there is a fresco depicting the march of nations towards Christianity. It depicts a march towards the cross, and the cavalcade of nations is led by Germania, which is followed by Gallia, Italia and Anglia. The last in this column of nations is Litavia that is, the Grand Duchy of Lithuania. For us, this reflection of fifteenth century Europe is an important and symbolic sight. Metaphorically speaking, this means that Lithuania integrated into the European Union hundreds of years ago.
This summer, during the celebrations for our state's 750th anniversary, we unveiled a monument to the first and only king of Lithuania, King Mindaugas. I am proud of his ability to see the future and, therefore, I would call him Lithuania's first European. The Grand Duke of Lithuania, Gediminas, followed in Mindaugas' footsteps and invited craftsmen and artisans to come to Lithuania from all over Europe.
Throughout the history of Lithuania we were fated to go through two occupations, the first lasted for more than the whole of the nineteenth century, while the second covered 50 years of the last century. After World War II, freedom fighters in Lithuania resisted the occupying forces for 12 long years. The struggle, which demanded a huge sacrifice, helped preserve, in the conscience of the people, their aspiration for freedom.
During the decisive moments in Lithuanian history, our nation has been helped by its ability to mobilise itself. In January 1991 unarmed civilians succeeded in defending the newly-regained independence in the face of a brutal attack by the occupying forces.
In spring 2003 90% of those voting in the referendum came out in favour of Lithuania's membership of the European Union. We are moving towards membership of the European Union with a clear vision of Lithuania as an active and responsible member of the European family. Our goal is to create a democratic state, and this is enshrined in this strategy for the country's development, approved by Parliament. External and internal security of the state and the wellbeing of the citizens are the cornerstones of our membership of the EU.
I have been taught a painful lesson over the past few days, but this will only give me additional energy to pursue progress and democracy in Lithuania. By no means should successful integration into the Euro-Atlantic structures be slowed down.
Our plans to become party to the Schengen Agreement and European Monetary Union between 2005 and 2009 may seem ambitious, yet they are an important part of our agenda and they will be implemented.
This new stage in the history of Lithuania opens up vast possibilities to promote and implement our national interests. I am sure that Lithuania is ready to be an effective and reliable partner of other Member States. Our country has 2.5 million inhabitants, territory twice as big as Belgium, and we have the best roads in eastern Europe. Our greatest asset, however, is the people of Lithuania who, regrettably, have been through too much suffering. Although World War I was a great blow to Lithuania, in the inter-war period we managed, in two decades, to reach a level of economic development that was equal to that of Denmark.
Presently, however, we are a model for the whole of the region. The volume of financial investment is currently growing rapidly. The private sector and free enterprise account for over 80% of GDP which, last year, grew by 7%. Our aim is to complete land reform next year. We already have a number of large farms that are working productively. We are a country of rapidly developing advanced technologies. IT sector growth in 2002 was as much as 30%.
There is no truth, however, that one learns by comparing and I admit that Lithuania and other post-Communist states are moving towards membership in the European Union in the face of a big gap in economic development between 'old' and 'new' Europe. This gap has never been as great in previous enlargements and this cannot be masked by declarations or resolutions. This gap is also reflected in the transitional periods that are enshrined in the Accession Treaties. We take this as a reality but we are not intending to give in to it.
Our primary goal is to bridge the gap in economic development between the old and new Member States. The sooner the new Member States catch up with the older ones, the greater the competitiveness of Europe will be, and the stronger Europe will be. To achieve this without the support of the present Member States would take too long and that is why it is a duty for us to use the support promised to us to the best advantage for our people. On the other hand, we must actively take advantage of the benefits of the single market and the four freedoms. We have no transitional periods as far as the freedoms are concerned, with the exception of free movement of labour and I would like to express my thanks to those countries who are going to open up their labour markets to Lithuanian citizens in a few months' time.
The development of the single market will not be affected if we fail to link up the telecommunications, energy and transport networks. Investment in infrastructure is of special importance here. We have made some progress in this area: we have implemented the Via Baltica project, and that and the power bridge between Poland and Lithuania have been included in the list of priority projects. This would become an important element in the Baltic region's economic development strategy.
The decisions on how to develop the Baltic Sea region must be taken now, and I expect European Parliament support in this matter. It would be a big mistake to see a difference drawn between the core of Europe and the periphery of Europe and I am talking not in terms of geography, but in terms of economic and social development.
I am sure that the new Member States will be able to contribute to the implementation of the Lisbon Strategy. The European Union is and will remain a very important factor in building Lithuania as a welfare state. That is why it is important to provide measures in the European Union to bridge not only the economic gap but also the gap in social development. Lithuania supports simple and transparent principles for the formation of the EU budget.
In the discussion on the new financial perspective, Lithuania will seek to ensure that its interests are taken into consideration. We will be responsible for one-fifth of the new external borders of the European Union and we also have a neighbour in the form of the Kaliningrad Region. The same is true about the specific features of Lithuania's agriculture. I am sure that, if we use the possibilities of regional cooperation, the region of the Baltic Sea has a good chance of becoming a centre of a fast-growing economic entity. The new neighbours initiative may also contribute considerably to the development of that region. Lithuania will be responsible for one-fifth of the external border of the European Union. As Head of State I will do my best to ensure that this border is secure and transparently controlled.
Our experience in dealing with our neighbours will be transferred to the older Member States. History tells us that without good neighbours a Union cannot be strong. The European Union must open up to the countries east of the new borders. It should do so to the extent that these new Members are ready to align their legislative frameworks with those of the European Union. The greatest achievement of Lithuania in the past decade has been to achieve good neighbourly relations in the region.
Let me emphasise, separately, the importance of Russia as a strategic partner of the European Union. The Kaliningrad Region has a special place in this partnership. Although quite a lot has been said about the would-be strategy for the Kaliningrad Region, it has not yet been prepared. I suggest that we focus on the social and economic development of the Kaliningrad Region, and we are ready to share our experience gained in dealing with Kaliningrad and also with the whole north-western region of Russia. We must not forget the Ukraine either, nor the states in the South Caucuses. They have to be offered a vision of relations with the European Union. I have written to President Cox and other leaders of the European Union about this.
The draft Constitutional Treaty proposed by the European Convention provides a good democratic and institutional balance which is acceptable to Lithuania. This document, however, still needs to be amended and made more precise. We must find solutions to sensitive and open issues and also launch a discussion on issues that were not discussed by the Convention. The main challenge faced by the IGC is agree on the institutional reform of the Union. If we fail to do that, the European Union of 25 Member States will not be able to become a strong leader.
Europe is not just about votes in the Council of Ministers, or equal status Commissioners from every state. It is also about a spirit of compromise. It is necessary to find a balance. Every state must have equal rights and possibilities in the Union. The search for compromise, which is a characteristic feature of the European Union, will be particularly important in the enlarged Union. It is important that we base our existence on common values, democracy, respect for human dignity and transparency. We must respect each other's culture and identity. All of this will serve to guarantee long-term success for the European Union.
A reference to Christian roots in the preamble to the Constitution would have a unifying and symbolic meaning, because modern Europe was formed on the basis of specific values.
Alongside institutional issues, the IGC faces an important discussion on common foreign security and defence issues. We must avoid any duplication of the existing NATO structures. The political developments in the world and the Iraqi crisis have demonstrated that, in the area of foreign policy, Europe must be able to coordinate its actions and speak with one voice. It is of particular importance that we maintain the viability and indispensability of the transatlantic link. The future security strategy of the European Union must enshrine these principles.
In February 2003, while being sworn in as President of Lithuania, I outlined the main strategic goals of the Lithuanian State. I promised the Lithuanian people that our country not only seeks shelter in Europe but will participate in deciding the destiny of Europe. I also said that, while in Europe, Lithuania will expand the area of stability and security. I can subscribe to these words today.
To conclude, I should like to remind you of the words of Robert Schuman, the father of the European Union, in his book . He wrote that 'Europe is searching for itself. It knows that its future lies in its own hands. Never again will it be that near to achieving its aim. It should not allow the hour of its fate to slip away it is its only chance for delivery'. These words not only summarise the underlying notions and philosophy behind the unification of Europe, but also help to perceive the spirit of Europe.
I should like to thank President Paksas for his remarks today, which underpin our growing connection and bond with the future states of the European Union.